Exhibit 10.1

 

EXECUTION

 

 

THIRD AMENDED AND RESTATED

 

REVOLVING CREDIT AGREEMENT

 

Dated as of December 19, 2014

 

Among

 

COURIER CORPORATION

COURIER COMPANIES, INC.

COURIER PUBLISHING, INC.

COURIER KENDALLVILLE, INC.

COURIER PROPERTIES, INC.

NATIONAL PUBLISHING COMPANY

COURIER NEW MEDIA, INC.

DOVER PUBLICATIONS, INC.

RESEARCH & EDUCATION ASSOCIATION, INC.

MOORE-LANGEN PRINTING COMPANY, INC.

COURIER INTERNATIONAL HOLDINGS, LLC

FASTPENCIL, INC.

 

as Borrowers

 

and

 

CITIZENS BANK, NATIONAL ASSOCIATION (formerly known as RBS Citizens, N.A.)

KEYBANK NATIONAL ASSOCIATION

JPMORGAN CHASE BANK, N.A.

TD BANK, N.A.

 

as Banks

 

and

 

CITIZENS BANK, NATIONAL ASSOCIATION (formerly known as RBS Citizens, N.A.)

 

As Swing Line Lender and Issuing Bank

 

and

 

CITIZENS BANK, NATIONAL ASSOCIATION (formerly known as RBS Citizens, N.A.)

 

As Sole Lead Arranger, Sole Bookrunner

and Administrative Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

DEFINITIONS AND RULES OF INTERPRETATION

1

1.1

Definitions

1

1.2

Rules of Interpretation

17

SECTION 2.

THE REVOLVING LOANS

18

2.1

Revolving Loans

18

2.2

Loan Account

19

2.3

Reduction of Revolving Credit Commitment

20

2.4

Payment

20

2.5

Interest and Fees

21

2.6

Swing Line Commitment

27

2.7

Procedure for Swing Line Borrowing; Interest on Swing Line Loans

27

2.8

Refunded Swing Line Loans; Swing Line Loan Participations

28

2.9

Increase in Revolving Loan Maximum Amount

29

2.10

Letters of Credit

31

2.11

Increased Costs

38

2.12

Taxes

39

2.13

Mitigation

43

2.14

Defaulting Lenders

43

2.15

Replacement of Banks

47

SECTION 3.

REPRESENTATIONS AND WARRANTIES

47

3.1

Organization and Qualification

47

3.2

Corporate Authority

48

3.3

Valid Obligations

48

3.4

Approvals and Consents

48

3.5

Title to Properties; Absence of Liens

48

3.6

Compliance

49

3.7

Financial Statements

49

3.8

No Events of Default

50

3.9

Taxes

50

3.10

Litigation

50

3.11

Margin Rules

50

3.12

Restrictions on the Borrowers

50

3.13

ERISA

50

3.14

Intellectual Property; Franchises

51

3.15

Environmental and Regulatory Compliance

52

3.16

Labor Relations

53

3.17

Contracts with Affiliates, Etc.

54

3.18

Subsidiaries

54

3.19

Interdependence of Borrowers

54

3.20

Solvency

55

3.21

Compliance with OFAC Rules and Regulations; FCPA

55

3.22

Sale of Former Borrower Federal Marketing Corp

56

3.23

Representations and Warranties Relating to the Brazilian Subsidiaries

56

 

i

--------------------------------------------------------------------------------


 

SECTION 4.

CONDITIONS OF LOANS

56

4.1

Conditions of Loans, Swing Line Loans and Letters of Credit

56

4.2

Conditions to all Revolving Loans, Swing Line Loans and Letters of Credit

57

SECTION 5.

COVENANTS

58

5.1

Financial Reporting

58

5.2

Conduct of Business; Compliance with Law

60

5.3

Maintenance and Insurance

60

5.4

Taxes

61

5.5

Limitation of Indebtedness

61

5.6

Guaranties

62

5.7

Restrictions on Liens

62

5.8

Merger, Acquisitions and Purchase and Sale of Assets

63

5.9

Investments and Loans

64

5.10

Sale of Notes

65

5.11

Restricted Payments

65

5.12

ERISA Compliance

66

5.13

Pension Plans

66

5.14

Notification of Default

67

5.15

Notification of Material Litigation

67

5.16

Inspection by the Agent and the Banks

67

5.17

Maintenance of Books and Records

68

5.18

Use of Proceeds

68

5.19

Transactions with Affiliates

68

5.20

Environmental Regulations

68

5.21

Fiscal Year

69

5.22

No Amendments to Certain Documents

69

5.23

No Termination of Certain Documents

69

5.24

Funded Debt Ratio

69

5.25

[Intentionally Omitted

69

5.26

Debt Service Coverage

69

5.27

Subsidiaries

69

5.28

Name Change

70

5.29

Anti-Corruption Laws; Sanctions

70

SECTION 6.

EVENTS OF DEFAULT; ACCELERATION

70

6.1

 

70

6.2

 

73

SECTION 7.

SET-OFF

74

7.1

 

74

7.2

 

74

SECTION 8.

CONCERNING THE AGENT AND THE BANKS.

74

8.1

Appointment and Authorization

74

8.2

Agent and Affiliates

75

8.3

Future Advances

75

8.4

Payments

76

8.5

Interest, Fees and Other Payments

76

 

ii

--------------------------------------------------------------------------------


 

8.6

Action by Agent

76

8.7

Consultation with Experts

77

8.8

Liability of Agent

77

8.9

Indemnification

77

8.10

Independent Credit Decision

77

8.11

Successor Agent

78

8.12

No Duties

78

SECTION 9.

COURIER AS AGENT FOR BORROWERS

78

SECTION 10.

MISCELLANEOUS

79

10.1

Written Notices

79

10.2

Term of Agreement

79

10.3

No Waivers

79

10.4

Further Assurances

79

10.5

Governing Law

79

10.6

Payments in Immediately Available Funds

80

10.7

Expenses and Indemnification for Costs (Other Than Taxes)

80

10.8

Amendments, Waivers, Etc.

81

10.9

Binding Effect of Agreement; Participations; Assignments

81

10.10

Computation of Interest and Fees

86

10.11

Entire Agreement

86

10.12

No Advisory or Fiduciary Relationship

86

10.13

Existing Loan Agreement Amended and Restated

87

10.14

Captions

87

10.15

Counterparts

87

10.16

Severability

87

10.17

Judgment Currency

88

10.18

WAIVER OF JURY TRIAL

88

 

EXHIBIT A-1

Form of Amended and Restated Revolving Credit Note

 

 

EXHIBIT A-2

Form of Amended and Restated Swing Line Note

 

 

EXHIBIT B

Disclosure

 

 

EXHIBIT C

Existing Indebtedness

 

 

EXHIBIT D

Form of Certificate of Chief Financial Officer

 

 

EXHIBIT E

[Intentionally Deleted]

 

 

EXHIBIT F

List of Subsidiaries

 

 

EXHIBIT G

Form of Flash Report

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS H-1, H-2, H-3 and H-4

Forms of U.S. Tax Compliance Certificate

 

 

EXHIBIT I

Liens

 

iv

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

 

THIS THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is amended and
restated as of December 19, 2014, among COURIER CORPORATION, a Massachusetts
corporation (“Courier”), COURIER COMPANIES, INC., a Massachusetts corporation
(“Companies”), COURIER PUBLISHING, INC., a Massachusetts corporation (“CPI”),
COURIER KENDALLVILLE, INC., an Indiana corporation (“Kendallville”), COURIER
PROPERTIES, INC., a Massachusetts corporation (“Properties”), NATIONAL
PUBLISHING COMPANY, a Pennsylvania corporation (“Publishing”), COURIER NEW
MEDIA, INC., a Massachusetts corporation (“New Media”), DOVER
PUBLICATIONS, INC., a New York corporation (“Dover”), RESEARCH & EDUCATION
ASSOCIATION, INC., a Delaware corporation (“REA”), MOORE-LANGEN PRINTING
COMPANY, INC., an Indiana corporation (“M-L”), COURIER INTERNATIONAL HOLDINGS,
LLC, a Delaware limited liability company (“Holdings”), and FASTPENCIL, INC., a
Delaware corporation (“FastPencil”) (Courier, Companies, CPI, Kendallville,
Properties, Publishing, New Media, Dover, REA, M-L, Holdings and FastPencil
being sometimes hereinafter referred to individually as a “Borrower” and
collectively as the “Borrowers”), CITIZENS BANK, NATIONAL ASSOCIATION (formerly
known as RBS Citizens, N.A.) (“Citizens”), KEYBANK NATIONAL ASSOCIATION (“Key”),
JPMORGAN CHASE BANK, N.A., (“JPM”), and TD BANK, N.A. (“TD”; and together with
Citizens, Key and JPM, the “Banks”), and CITIZENS BANK, NATIONAL ASSOCIATION,
executing this Agreement in the capacity of administrative agent for the
Banks, Issuing Bank (the “Issuing Bank”) and Swing Line Lender (“Swing Line
Lender”) (Citizens in its capacity as administrative agent being referred to
herein as the “Agent”);

 

WHEREAS, the Borrowers, the Banks and the Agent are party to that certain Second
Amended and Restated Revolving Credit Agreement dated as of May 23, 2008 (as
amended, the “Existing Loan Agreement”);

 

WHEREAS, the Borrowers, the Banks and the Agent desire to amend and restate the
Existing Loan Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree that the Existing Loan Agreement
shall be amended and restated to read in its entirety as follows:

 

SECTION 1.         DEFINITIONS AND RULES OF INTERPRETATION.

 

1.1          Definitions.  As used herein

 

1.1.1       “Adjusted LIBOR Rate” means, relative to any LIBOR Rate Loan to be
made, continued or maintained as, or converted into, a LIBOR Rate Loan for any
LIBOR Interest Period, a rate per annum determined by dividing (x) the LIBOR
Rate for

 

1

--------------------------------------------------------------------------------


 

such LIBOR Interest Period by (y) a percentage equal to one hundred percent
(100%) minus the LIBOR Reserve Percentage.

 

1.1.2       “Affiliate” means, with reference to any Person, (i) any director,
officer or employee of that Person, (ii) any other Person controlling,
controlled by or under direct or indirect common control of that Person,
(iii) any other Person directly or indirectly holding 5% or more of any class of
the capital stock or other equity interests (including options, warrants,
convertible securities and similar rights) of that Person and (iv) any other
Person 5% or more of any class of whose capital stock or other equity interests
(including options, warrants, convertible securities and similar rights) is held
directly or indirectly by that Person; provided that the term “Affiliate” shall
not include the Borrowers or any of their respective Subsidiaries.  For purposes
of Sections 3.13, 5.12 and 5.13 hereof, “Affiliate” shall mean, within the
meaning of Section 414(b), (c), (m) or (o) of the Code, (i) any member of a
controlled group of corporations which includes a Borrower, (ii) any trade or
business, whether or not incorporated, under common control with a Borrower,
(iii) any member of an affiliated service group which includes a Borrower, and
(iv) any member of a group treated as a single employer by regulation.

 

1.1.3       “Agent” means Citizens acting in the capacity as Agent for the Banks
under this Agreement and the other Loan Documents, and includes (where the
context so admits) any other Person or Persons succeeding to the functions of
the Agent under those documents.

 

1.1.4       “Agent’s Head Office” means the head office of Agent located at 28
State Street, Boston, Massachusetts 02109.

 

1.1.5       “Agreement” means this Third Amended and Restated Revolving Credit
Agreement, including the Exhibits hereto, as originally executed, or if this
Agreement is amended, varied or supplemented from time to time, as so amended,
varied or supplemented.

 

1.1.6       “Annual Report” means Courier’s Annual Report on Form 10-K for the
fiscal year ended September 27, 2014 as filed with the Securities and Exchange
Commission.

 

1.1.7       “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

 

1.1.8       “Assignee” shall have the meaning set forth in Section 10.10 hereof.

 

1.1.9       “Applicable Commitment Fee Margin” shall have the meaning set forth
in Section 2.5.1(ii) hereof.

 

1.1.10     “Applicable L/C Fee Margin” shall have the meaning set forth in
Section 2.5.1(ii) hereof.

 

2

--------------------------------------------------------------------------------


 

1.1.11     “Applicable LIBOR Margin” shall have the meaning set forth in
Section 2.5.1(ii) hereof.

 

1.1.12     “Applicable Prime Rate Margin” shall have the meaning set forth in
Section 2.5.1(ii) hereof.

 

1.1.13     “Banks” means, collectively, (i) Citizens, (ii) Key, (iii) TD,
(iv) JPM, and (v) each of the other financial institutions which may after the
date hereof become a party to this Agreement as a Bank hereunder.

 

1.1.14     “Board” shall the meaning set forth in Section 1.1.58 hereof.

 

1.1.15     “Borrowers” shall have the meaning set forth in the preamble hereto.

 

1.1.16     “Borrowers’ Accountants” means independent certified public
accountants reasonably acceptable to the Banks.  The Banks hereby acknowledge
and agree that the Borrowers’ Accountants may include Deloitte & Touche LLP.

 

1.1.17     “Brazilian Subsidiaries” means collectively Digital Page Grafica é
Editora S.A. and Courier Technologia em Servicos Graficaos Ltda.

 

1.1.18     “Business Day” means (i) any day which is neither a Saturday or
Sunday nor a legal holiday on which commercial banks are authorized or required
to be closed in Boston, Massachusetts or New York, New York, (ii) when such term
is used to describe a day on which a borrowing, payment, prepayment, or
repayment is to be made in respect of any LIBOR Rate Loan, any day which is:
(a) neither a Saturday or Sunday nor a legal holiday on which commercial banks
are authorized or required to be closed in New York City; and (b) a London
Banking Day; and (iii) when such term is used to describe a day on which an
interest rate determination is to be made in respect of any LIBOR Rate Loan, any
day which is a London Banking Day.

 

1.1.19     “Cash Collateralize” means, with respect to any Letter of Credit, to
pledge and deposit with or to the Agent, for the benefit of the Issuing Bank,
cash as collateral for the L/C Obligations pursuant to documentation in form and
substance satisfactory to the Agent and the Issuing Bank.

 

1.1.20     “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel

 

3

--------------------------------------------------------------------------------


 

Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

1.1.21     “Code” means the Internal Revenue Code of 1986, as amended.

 

1.1.22     “Commitment Percentage” means, with respect to the Revolving Credit
Commitment and the Swing Line Commitment, (i) in relation to Citizens 30%,
(ii) in relation to Key 20%, (iii) in relation to JPM 20% and (iv) in relation
to TD 30%, as each may be adjusted from time to time in accordance with
Section 2.9 or Section 10.10.

 

1.1.23     “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C §
1 et seq.), as amended from time to time, and any successor statute.

 

1.1.24     “Connection Income Taxes” means Other Connection Taxes that are
imposed on or measured by net income (however denominated) or that are franchise
Taxes or branch profit Taxes.

 

1.1.25     “Consolidated” means the relevant figures for the Borrowers and their
respective Subsidiaries on a consolidated basis determined in accordance with
GAAP.

 

1.1.26     “Debtor Relief Laws” means the Bankruptcy Code of the United States
of America, and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States
or other applicable jurisdictions from time to time in effect

 

1.1.27     “Defaulting Lender” means, subject to Section 2.14(b), any Bank that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Bank notifies the Agent and the Borrower in writing that such failure is the
result of such Bank’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Agent, any Issuing Bank, any Swing Line Lender or
any other Bank any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified the Borrower, the Agent
or any Issuing Bank or Swing Line Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Bank’s
obligation to fund a Loan hereunder and states that such position is based on
such Bank’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Agent or the

 

4

--------------------------------------------------------------------------------


 

Borrower, to confirm in writing to the Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Bank shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Bank shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Bank or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Bank with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Bank (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Bank.  Any determination by the Agent that a Bank
is a Defaulting Lender under any one or more of clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Bank shall be
deemed to be a Defaulting Lender (subject to Section 2.14(d)) upon delivery of
written notice of such determination to the Borrower, each Issuing Bank, each
Swing Line Lender and each Bank.

 

1.1.28     “Default Rate” shall have the meaning set forth in Section 2.5.1
hereof.

 

1.1.29     “Dollars” and “$” mean lawful money of the United States of America.

 

1.1.30     “Drawing Amount” means the maximum aggregate amount that the
beneficiaries may at any time draw under outstanding Letters of Credit, as such
aggregate amount may be reduced from time to time pursuant to the terms of the
Letters of Credit.

 

1.1.31     “EBIT” means, for any period, an amount equal to Consolidated Net
Income for such period, (i) plus, to the extent deducted in computing such
Consolidated Net Income, (a) interest on Indebtedness for borrowed money and
(b) taxes, and (ii) to the extent included in computing such Consolidated Net
Income, minus all extraordinary gains or plus all extraordinary losses, in each
case net of any tax effect caused by such gains or losses (to the extent not
already reflected in clause (i)(b) above).

 

1.1.32     EBITDA” means for any fiscal period, on a Consolidated basis, an
amount equal to (i) EBIT for such period, plus (ii) without duplication and to
the extent reducing Consolidated Net Income for such period, (a) all
depreciation, amortization and other non-cash charges of the Borrowers and their
respective Subsidiaries taken in accordance with GAAP and (b) all other non-cash
expenses or losses (including stock-based compensation expenses relating to
stock options, restricted stock and other compensation for employees, officers,
managers or directors which is not payable in cash

 

5

--------------------------------------------------------------------------------


 

in such period), and minus (iii) to the extent included in Consolidated Net
Income for such period, cash payments made during such period in respect of
items described in clause (ii)(b) above subsequent to the fiscal period in which
the relevant non-cash expenses or losses were reflected as a charge in the
statement of Consolidated Net Income.

 

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each a “Reference Period”) for any determination of
Funded Debt Ratio or Debt Service Coverage, (x) if at any time during such
Reference Period any Borrower or a Subsidiary of any Borrower shall have made a
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period and (y) if during such
Reference Period, any Borrower or a Subsidiary of any Borrower shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period.

 

As used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions consummated in accordance with
Section 5.8(ii) that involves the payment of consideration by the Borrowers and
their Subsidiaries in excess of $5,000,000; and “Material Disposition” means any
disposition of property or series of related dispositions of property in
accordance with Section 5.8(iii) that yields proceeds to the Borrowers and their
Subsidiaries in excess of $5,000,000.

 

1.1.33     “Effective Date” means the date on which the conditions specified in
Section 4 are satisfied (or waived in accordance with Section 10.8).

 

1.1.34     “Encumbrances” shall have the meaning set forth in Section 5.7
hereof.

 

1.1.35     “Environmental Laws” shall have the meaning set forth in Section 3.15
hereof.

 

1.1.36     “ERISA” shall have the meaning set forth in Section 3.13 hereof.

 

1.1.37     “Event of Default” shall have the meaning set forth in Section 6.1
hereof.

 

1.1.38     “Excluded Taxes” means any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case

 

6

--------------------------------------------------------------------------------


 

of any Bank, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Bank, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Bank with respect to an
applicable interest in a Loan, Swing Line Loan or Letter of Credit pursuant to a
law in effect on the date on which (i) such Bank acquires such interest in the
Loan, Swing Line Loan or Letter of Credit or (ii) such Bank changes its lending
office, except in each case to the extent that, pursuant to Section 2.12,
amounts with respect to such Taxes were payable either to such Bank’s assignor
immediately before such Bank became a party hereto or to such Bank immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.12 and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 

1.1.39     “FATCA” means Sections 1471 through 1474 of the Code, as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.

 

1.1.40     “Foreign Lender” means (a) if the Borrower is a U.S. Person, a Bank
that is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Bank
that is a resident or organized under the laws of a jurisdiction other than that
in which the Borrower is a resident for tax purposes.

 

1.1.41     “Fronting Exposure” means, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender’s Commitment
Percentage of the outstanding L/C Obligations with respect to Letters of Credit
issued by such Issuing Bank other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other Banks
or Cash Collateralized in accordance with the terms hereof, and (b) with respect
to any Swing Line Lender, such Defaulting Lender’s Commitment Percentage of
outstanding Swing Line Loans made by such Swing Line Lender other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Banks.

 

1.1.42     “Fund” means any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
of its activities.

 

1.1.43     “Funded Debt Ratio” shall have the meaning set forth in Section 5.24
hereof.

 

1.1.44     “GAAP” means generally accepted accounting principles (as in effect
from time to time), consistently applied.

 

1.1.45     “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central

 

7

--------------------------------------------------------------------------------


 

bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

 

1.1.46     “Hedging Contracts” means, interest rate swap agreements, interest
rate cap agreements and interest rate collar agreements, or any other agreements
or arrangements entered into between the Borrowers and any Bank and designed to
protect the Borrowers against fluctuations in interest rates or currency
exchange rates.

 

1.1.47     “Hedging Obligations” means, with respect to the Borrower, all
liabilities of the Borrower to any Bank under Hedging Contracts.

 

1.1.48     “Honor Date” means the date of any payment by the Issuing Bank under
a Letter of Credit.

 

1.1.49     “Indebtedness” with respect to any Person means and includes, without
duplication, (i) all items which, in accordance with GAAP, would be included as
a liability on the balance sheet of such Person, but excluding anything in the
nature of capital stock, surplus capital and retained earnings, (ii) the face
amount of all banker’s acceptances and of all letters of credit issued by any
bank for the account of such Person and all drafts drawn thereunder, (iii) the
total amount of all indebtedness secured by any Encumbrance to which any
property or asset of such Person is subject, whether or not the indebtedness
secured thereby shall have been assumed, and (iv) the total amount of all
indebtedness and obligations of others which such Person has directly or
indirectly guaranteed, endorsed (otherwise than for collection or deposit in the
ordinary course of business), discounted with recourse or agreed (contingently
or otherwise) to purchase or repurchase or otherwise acquire, including, without
limitation, any agreement (a) to advance or supply funds to such other Person to
maintain working capital, equity capital, net worth or solvency, or
(b) otherwise to assure or hold harmless such other Person against loss in
respect of its obligations.

 

1.1.50     “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of the Borrowers under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

 

1.1.51     “Insolvent” shall have the meaning set forth in Section 3.20 hereof.

 

1.1.52     Interest Payment Date” means, relative to any LIBOR Rate Loan having
a LIBOR Interest Period of three months or less, the last Business Day of such
LIBOR Interest Period, and as to any LIBOR Rate Loan having a LIBOR Interest
Period longer than three months, each Business Day which is three months, or a
whole multiple thereof, after the first day of such LIBOR Interest Period and
the last day of such LIBOR Interest Period.

 

1.1.53     “IRS” shall have the meaning set forth in Section 5.13 hereof.

 

8

--------------------------------------------------------------------------------


 

1.1.54     “Issuing Bank” means Citizens acting in the capacity as Issuing Bank
under this Agreement and the other Loan Documents, and includes (where the
context so admits) any other Person or Persons succeeding to the functions of
the Issuing Bank under those documents.

 

1.1.55     “LA Interest Payment Date” means, initially, the first day of
January, 2015, and thereafter the day of each succeeding month which numerically
corresponds to such date or, if a month does not contain a day that numerically
corresponds to such date, the LA Interest Payment Date shall be the last day of
such month.

 

1.1.56     “LA Interest Period” means, with respect to any LIBOR Advantage Loan,
the period commencing on (and including) the date hereof (the “Start Date”) and
ending on (but excluding) the date which numerically corresponds to such date
one, three or six months (as selected by the Borrower) later, and thereafter,
each one, three or six month period (matching Borrower’s initial selection)
ending on the day of such month that numerically corresponds to the Start Date. 
If an LA Interest Period is to end in a month for which there is no day which
numerically corresponds to the Start Date, the LA Interest Period will end on
the last day of such month.  Notwithstanding the date of commencement of any LA
Interest Period, interest shall only begin to accrue as of the date of the
initial LIBOR Advantage Loan is made hereunder.

 

1.1.57     “L/C Advance” means, with respect to any Bank, such Bank’s funding of
its participation in any L/C Borrowing in accordance with its Commitment
Percentage of the Revolving Credit Commitments.

 

1.1.58     “L/C Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced pursuant to a Revolving Loan.

 

1.1.59     “L/C Credit Extension” means, with respect to any Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

 

1.1.60     “L/C Obligations” means, as of any date of determination, with
respect to the Revolving Loans, the Drawing Amount of all outstanding Letters of
Credit plus the aggregate of all unreimbursed amounts in connection therewith,
including the Unreimbursed Amounts.

 

1.1.61     “Letter(s) of Credit” shall have the meaning set forth in
Section 2.10.1 hereof.

 

1.1.62     “Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Letter of Credit in the form from time to time in
use by the Issuing Bank.

 

9

--------------------------------------------------------------------------------


 

1.1.63     “Letter of Credit Expiration Date” means, with respect to each Letter
of Credit, the day that is five (5) days prior to the Revolving Credit Maturity
Date (or, if such day is not a Business Day, the next preceding Business Day).

 

1.1.64     “Letter of Credit Sublimit” means, with respect to the Revolving
Loan, an amount not to exceed $10,000,000.00.  The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Credit Commitment.

 

1.1.65     “LIBOR Advantage Loan” means any Loan bearing interest at a rate
determined with reference to the LIBOR Advantage Rate.

 

1.1.66     “LIBOR Advantage Rate” means, relative to any LA Interest Period for
a LIBOR Advantage Loan, the offered rate for delivery in two London Banking Days
of deposits of Dollars for a term coextensive with the designated LA Interest
Period which the ICE Benchmark Administration (or any successor administrator of
LIBOR rates) fixes as its LIBOR rate as of 11:00 a.m. London time on the day on
which such LA Interest Period commences.  If the first day of any LA Interest
Period is not a day which is both a (i) Business Day, and (ii) a London Banking
Day, the LIBOR Advantage Rate shall be determined by reference to the next
preceding day which is both a Business Day and a London Banking Day.  If for any
reason the LIBOR Advantage Rate is unavailable and/or the Bank is unable to
determine the LIBOR Advantage Rate for any LA Interest Period, the Agent may, at
its discretion, either: (a) select a replacement index based on the arithmetic
mean of the quotations, if any, of the interbank offered rate by first class
banks in London or New York with comparable maturities or (b) accrue interest at
a rate equal to the Agent’s Prime Rate as of the first day of any LA Interest
Period for which the LIBOR Advantage Rate is unavailable or cannot be
determined.  If any LIBOR Advantage Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

1.1.67     “LIBOR Advantage Rate Amount” means, in relation to any LA Interest
Period, any portions of the principal amount of such Loans on which the
Borrowers elect pursuant to Section 2.5.4(i) hereof to pay interest at a rate
determined by reference to the LIBOR Advantage Rate.

 

1.1.68     “LIBOR Breakage Fee” shall have the meaning set forth in
Section 2.5.6 hereof.

 

1.1.69     “LIBOR Interest Payment Date” means, relative to any LIBOR Rate Loan
having a LIBOR Interest Period of three months or less, the last Business Day of
such LIBOR Interest Period, and as to any LIBOR Rate Loan having a LIBOR
Interest Period longer than three months, each Business Day which is three
months, or a whole multiple thereof, after the first day of such LIBOR Interest
Period and the last day of such LIBOR Interest Period.

 

1.1.70     “LIBOR Interest Period” means, relative to any LIBOR Rate Loan:

 

10

--------------------------------------------------------------------------------


 

(i)                                     initially, the period beginning on (and
including) the date on which such LIBOR Rate Loan is made or continued as, or
converted into, a LIBOR Rate Loan pursuant to Section 2.5.5(ii) or
2.5.5(iii) and ending on (but excluding) the day which numerically corresponds
to such date one, two, three or six months thereafter (or, if such month has no
numerically corresponding day, on the last Business Day of such month), in each
case as the Borrower may select in its notice pursuant to Section 2.5.5(ii) or
2.5.5(iii); and

 

(ii)                                  thereafter, each period commencing on the
last day of the next preceding LIBOR Interest Period applicable to such LIBOR
Rate Loan and ending one, two three or six months thereafter, as selected by the
Borrower by irrevocable notice to the Agent pursuant to
Section 2.5.5(iii) hereof;

 

provided, however, that

 

(a)           at no time may there be more than five (5) LIBOR Interest Periods
in effect with respect to the LIBOR Rate Loans;

 

(b)           LIBOR Interest Periods commencing on the same date for LIBOR Rate
Loans comprising part of the same advance under this agreement shall be of the
same duration;

 

(c)           LIBOR Interest Periods for LIBOR Rate Loans in connection with
which the Borrowers have or may incur Hedging Obligations with any Bank shall be
of the same duration as the relevant periods set under the applicable Hedging
Contracts;

 

(d)           if such LIBOR Interest Period would otherwise end on a day which
is not a Business Day, such LIBOR Interest Period shall end on the next
following Business Day unless such day falls in the next calendar month, in
which case such LIBOR Interest Period shall end on the first preceding Business
Day; and

 

(e)           no LIBOR Interest Period may end later than the termination of
this Agreement.

 

1.1.71     “LIBOR Rate” means, relative to any LIBOR Interest Period, the
offered rate for deposits of Dollars in an amount approximately equal to the
amount of the requested LIBOR Rate Loan for a term coextensive with the
designated LIBOR Interest Period which ICE Benchmark Administration or any
successor administrator of LIBOR rates fixes as its LIBOR rate as of 11:00
a.m. London time on the day which is two London Banking Days prior to the
beginning of such LIBOR Interest Period.  If such day is not a London Banking
Day, the LIBOR Rate shall be determined on the next preceding day which is a
London Banking Day.  If for any reason the Agent cannot determine such

 

11

--------------------------------------------------------------------------------


 

offered rate, the Agent may, in its discretion, select a replacement index based
on the arithmetic mean of the quotations, if any, of the interbank offered rate
by first class banks in London or New York for deposits in comparable amounts
and maturities. If any LIBOR Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

1.1.72     “LIBOR Rate Loan” means any Loan bearing interest at a rate
determined with reference to the LIBOR Rate.

 

1.1.73     “LIBOR Reserve Percentage” means, relative to any day of any LIBOR
Interest Period, the maximum aggregate (without duplication) of the rates
(expressed as a decimal fraction) of reserve requirements (including all basic,
emergency, supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
under any regulations of the Board of Governors of the Federal Reserve System
(the “Board”) or other Governmental Authority having jurisdiction with respect
thereto as issued from time to time and then applicable to assets or liabilities
consisting of “Eurocurrency Liabilities”, as currently defined in Regulation D
of the Board, having a term approximately equal or comparable to such LIBOR
Interest Period.

 

1.1.74     “Loan” and “Loans” means any of the Revolving Loans as defined in
Section 2.1.1 hereof.

 

1.1.75     “Loan Account” means the account or accounts on the books of the
Agent in which will be recorded loans and advances made by the Banks to the
Borrowers pursuant to this Agreement, payments made on such loans and other
appropriate debits and credits as provided by this Agreement.

 

1.1.76     “Loan Documents” means, collectively, this Agreement (including,
without limitation, the agreements and other instruments listed or described in
Section 4 hereof), the Notes, the Swing Line Note, all Letter of Credit
Applications, any allonges to the Notes delivered by the Borrowers, the
disclosure letter of even date referred to on Exhibit B attached hereto, and any
other agreements, instruments or documents referred to herein or therein and
delivered in connection herewith, all schedules, exhibits and annexes thereto,
and all amendments thereto.

 

1.1.77     “London Banking Day” means a day on which dealings in Dollars
deposits are transacted in the London interbank market.

 

1.1.78     “Majority Banks” means those Banks whose aggregate Revolving Credit
Commitments constitute at least fifty-one percent (51%) of the Revolving Credit
Maximum Amount in effect at the relevant time of reference; provided, however
that any Defaulting Lender’s Revolving Credit Commitment shall be deducted from
the Revolving Credit Maximum Amount in determining whether the threshold 51% has
been satisfied at any time.

 

12

--------------------------------------------------------------------------------


 

1.1.79     “Material Adverse Effect” means an effect that results in or causes,
or could reasonably be expected to result in or cause, a material adverse change
in any of (a) the condition (financial or otherwise), business, performance,
operations or property of the Borrowers and their Subsidiaries, taken as a
whole, (b) the ability of any Borrower or any Subsidiary to perform its
obligations under any Loan Document, and (c) the validity or enforceability of
any Loan Document or the rights and remedies of the Agent, the Banks, the
Issuing Bank or the Swing Line Lender under any Loan Document.

 

1.1.80     “Net Income” means the Consolidated gross revenues of the Borrowers
and their respective Subsidiaries for the period in question, less all expenses
and other proper charges or credits (including taxes on income), all determined
in accordance with GAAP, but in any event, excluding from Net Income:  (i) any
gain or loss arising from any write-up of assets, except to the extent inclusion
thereof shall be approved in writing by the Banks; (ii) earnings of any
Subsidiary accrued prior to the date it became a Subsidiary; (iii) the net
earnings of any business entity (other than a Subsidiary, which term, for
purposes of this clause (iii), shall be deemed to include a business entity in
which any Borrower or any Subsidiary has an ownership interest of more than 20%
but not more than 50%) in which any Borrower or any Subsidiary has an ownership
interest, except to the extent such net earnings shall have actually been
received by such Borrower or such Subsidiary in the form of cash distributions;
(iv) the proceeds of any life insurance policy; (v) any deferred or other credit
representing any excess of the equity of any Subsidiary at the date of
acquisition thereof over the amount invested in such Subsidiary; and (vi) any
reversal of any contingency reserve, except to the extent that provision for
such contingency reserve shall be made from income arising during such period.

 

1.1.81     “Non-Defaulting Lender” means, at any time, each Bank that is not a
Defaulting Lender at such time

 

1.1.82     “Notes” shall have the meaning set forth in Section 2.1 hereof.

 

1.1.83     “Obligations” means any and all obligations of the Borrowers to the
Agent or any Bank of every kind and description, direct or indirect, absolute or
contingent, primary or secondary, due or to become due, now existing or
hereafter arising (including Hedging Obligations and L/C Obligations),
regardless of how they arise or by what agreement or instrument they may be
evidenced or whether evidenced by any agreement or instrument, and includes
obligations to perform acts and to refrain from acting as well as obligations to
pay money.

 

1.1.84     “OFAC” shall have the meaning given in Section 3.21.

 

1.1.85     “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other

 

13

--------------------------------------------------------------------------------


 

transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

1.1.86     “Other Taxes” means all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment.

 

1.1.87     “Participant” shall have the meaning set forth in Section 10.10
hereof.

 

1.1.88     “PBGC” shall have the meaning set forth in Section 3.13 hereof.

 

1.1.89     “Pension Plan” and “Pension Plans” shall have the meanings set forth
in Section 3.13 hereof.

 

1.1.90     “Permitted Acquisition” means any transaction made in compliance with
Section 5.8(ii) hereof.

 

1.1.91     “Person” includes an individual, a company, a corporation, an
association, a partnership, a limited liability company, a limited liability
partnership, a joint venture, an unincorporated trade or business enterprise, a
trust, an estate, or a Governmental Authority.

 

1.1.92     “Plan” and “Plans” shall have the meanings set forth in Section 3.13
hereof.

 

1.1.93     “Prime Rate” means a rate per annum equal to the rate of interest
announced by the Agent in Boston, Massachusetts from time to time as its “Prime
Rate.”  Any change in the Prime Rate shall be effective immediately from and
after such change in the Prime Rate.  Interest accruing by reference to the
Prime Rate shall be calculated on the basis of actual days elapsed and a 360-day
year.  The Borrowers acknowledge that the Agent may make loans to its customers
above, at or below the Prime Rate.

 

1.1.94     “Prime Rate Loan” means any loan for the period(s) when the rate of
interest applicable to such Loan is calculated by reference to the Prime Rate.

 

1.1.95     “Rate Period” means the period beginning on the day following
delivery to the Agent and the Banks of the financial statements required to be
delivered pursuant to Section 5.1(ii) hereof (and pursuant to Section 5.1
(i) hereof in the case of the Borrowers’ fiscal year-end) and ending one day
after the day on which the next such financial statements (as applicable) are
delivered to the Agent and the Banks.

 

1.1.96     “Recipient” means (a) the Agent, (b) any Bank or (c) any Issuing
Bank, as applicable.

 

14

--------------------------------------------------------------------------------


 

1.1.97              “Reference Period” shall the meaning set forth in
Section 1.1.27 hereof.

 

1.1.98              “Refunded Swing Line Loans” shall have the meaning set forth
in Section 2.8 hereof.

 

1.1.99              “Related Parties” means, with respect to any Person, such
Person’s Affiliates and the partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person’s Affiliates.

 

1.1.100       “Release” shall have the meaning set forth in Section 3.15 hereof.

 

1.1.101       “Report” shall have the meaning set forth in Section 5.1 hereof.

 

1.1.102       “Restricted Payments” means (i) any dividend or other
distribution, direct or indirect, on or account of any shares of any class of
capital stock of any Borrower except a dividend payable solely in shares of
common stock or preferred stock of such Borrower; (ii) any redemption,
retirement, purchase or other acquisition, direct or indirect, of any shares of
any class of capital stock of any Borrower, or of any warrants, rights or
options to acquire any such shares, except to the extent the consideration
therefor consists of shares of common stock or preferred stock of such Borrower;
and (iii) any investment which is not permitted pursuant to Section 5.9 of this
Agreement (the amount involved in any Restricted Payment made or committed for
in property shall be the fair market value of such property on the date such
Restricted Payment is made or committed for).

 

1.1.103       “Revolving Credit Commitment” means, in relation to any Bank, the
maximum liability from time to time of such Bank to make Revolving Loans to the
Borrowers upon the terms and subject to the conditions contained in this
Agreement.

 

1.1.104       “Revolving Loans” shall have the meaning set forth in
Section 2.1.1 hereof.

 

1.1.105       “Revolving Loan Maturity Date” means December 17, 2019.

 

1.1.106       “Revolving Loan Maximum Amount” means $100,000,000.  The Revolving
Loan Maximum Amount may be decreased pursuant to Section 2.3 or increased
pursuant to Section 2.9.

 

1.1.107       “Sanctions” shall have the meaning given in Section 3.21.

 

1.1.108       “Start Date” shall the meaning set forth in Section 1.1.39 hereof.

 

1.1.109       “Subsidiary” means, with reference to any Person, any corporation,
association, joint stock company, business trust or other similar organization
of whose total capital stock or voting stock such Person directly or indirectly
owns or controls more than 50% thereof (or such lesser proportion of such
capital stock or voting stock as may

 

15

--------------------------------------------------------------------------------


 

from time to time constitute a controlling interest in accordance with GAAP) or
any partnership or other entity in which such Person directly or indirectly has
more than a 50% interest or which is controlled directly or indirectly by such
Person (or such lesser proportion of such shares of beneficial interest as may
from time to time constitute a controlling interest in accordance with GAAP).

 

1.1.110       “Swing Line Commitment” means $15,000,000.

 

1.1.111       “Swing Line Lender” shall have the meaning set forth in
Section 2.6 hereof.

 

1.1.112       “Swing Line Loans” shall have the meaning set forth in Section 2.6
hereof.

 

1.1.113       “Swing Line Note” means the Swing Line Note substantially in the
form of Exhibit A-2 attached hereto.

 

1.1.114       “Swing Line Participation Amount” shall have the meaning set forth
in Section 2.8(c) hereof.

 

1.1.115       “Tangible Net Worth” means the amount which is equal to the
Consolidated net worth of the Borrowers and their respective Subsidiaries
computed in accordance with GAAP and with inventory and cost of goods sold
determined on a “last in, first out” basis, minus (i) any writeup in the book
value of any asset of any Borrower or any Subsidiary of any Borrower resulting
from revaluation thereof after the date of the Annual Report, but only to the
extent any such writeup is not otherwise approved in advance by the Banks or not
otherwise permitted by GAAP, (ii) the book value in accordance with GAAP, net of
applicable reserves, of all intangible assets of the Borrowers and their
respective Subsidiaries, if any, including, without limitation, goodwill,
trademarks, trade names, copyrights, patents and any similar rights, and
unamortized debt discount and expense, (iii) the value in accordance with GAAP,
if any, attributable to any capital stock of any Borrower or any Subsidiary of
any Borrower held in treasury, (iv) the value in accordance with GAAP, if any,
attributable to any notes or subscriptions receivable due from stockholders in
respect of capital stock, and (v) accounts with Affiliates (including
receivables due from Affiliates).

 

1.1.116       “Taxes” means all present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

1.1.117       “Total Debt Service” means, in relation to the Borrowers and their
respective Subsidiaries on a Consolidated basis for any period, all interest
expense which has accrued in accordance with GAAP (whether actually paid or
not), for such period, and all payments of principal scheduled to be paid during
such period, on all obligations for

 

16

--------------------------------------------------------------------------------


 

borrowed money, capitalized leases or similar types of obligations, except for
the principal amounts outstanding under the Revolving Loans.

 

1.1.118       “Total Funded Debt” means, in relation to the Borrowers and their
respective Subsidiaries on a Consolidated basis for any period, all Indebtedness
for borrowed money outstanding at the end of such period (including, without
limitation, the Obligations and obligations in respect of letters of credit and
capital leases).

 

1.1.119       “U.S. Borrower” means any Borrower that is incorporated or
organized under the laws of a state of the United States.

 

1.1.120       “U.S. Person” means any Person that is a “United States Person” as
defined in Section 7701(a)(30) of the Code.

 

1.1.121       “U.S. Subsidiary” means any Subsidiary domiciled in the United
States.

 

1.1.122       “U.S. Tax Compliance Certificate” has the meaning specified in
Section 2.12.6(ii)(B)(3).

 

1.1.123       “Voting Shares” means, in relation to any particular corporation,
any shares of any class in the capital of such corporation having by the terms
thereof ordinary voting power to elect the majority of the board of directors of
such corporation.

 

1.1.124       “Withholding Agent” means any Borrower and the Agent.

 

1.1.125       “Year-End Financial Statements” shall have the meaning set forth
in Section 3.7 hereof.

 

1.2                               Rules of Interpretation.  For all purposes of
this Agreement and the other Loan Documents, except as otherwise expressly
provided herein or therein or unless the context otherwise requires:

 

(i)                                     references to any Person defined in this
Section 1 refer to such Person and its permitted successor in title and assigns
or (as the case may be) his permitted successors, assigns, heirs, executors,
administrators and other legal representatives;

 

(ii)                                  references to any agreement, instrument or
document defined in this Section 1 refer to such document as originally
executed, or if subsequently amended, varied or supplemented from time to time,
as so amended, varied or supplemented and in effect at the relevant time of
reference thereto;

 

(iii)                               words importing the singular only shall
include the plural and vice versa, and the words importing the masculine gender
shall include the feminine gender and vice versa, and all references to dollars
shall be United States dollars;

 

17

--------------------------------------------------------------------------------


 

(iv)                              references to any law include any amendment or
modification to such law;

 

(v)                                 the words “include,” “includes” and
“including” are not limiting;

 

(vi)                              all terms not specifically defined herein or
by GAAP, which terms are defined in the Uniform Commercial Code as in effect in
the Commonwealth of Massachusetts, have the meanings assigned to them therein;

 

(vii)                           the words “herein,” “hereof,” “hereunder” and
words of like import shall refer to this Agreement as a whole and not to any
particular section or subdivision of this Agreement;

 

(viii)                        accounting terms not otherwise defined in this
Agreement or any of the other Loan Documents have the meanings assigned to them
in accordance with GAAP;

 

(ix)                              references to “either Bank” or “either of the
Banks” shall be deemed to be references to “each Bank”, “each of the Banks”,
“any Bank” or “any of the Banks”, as the case may be;

 

(x)                                 references to “both Banks” or “both of the
Banks” shall be deemed to be references to “all Banks” or “all of the Banks”, as
the case may be; and

 

(xi)                              all of the obligations of the Borrowers under
this Agreement or any other Loan Document shall be the joint and several
obligations of the Borrowers; provided that to the extent that any Borrower does
not qualify as an “eligible contract participant” under the Commodity Exchange
Act at the time that a Hedging Obligation of any other Borrower is incurred,
such Borrower shall not be jointly liable for such Hedging Obligation.

 

SECTION 2.                            THE REVOLVING LOANS

 

2.1                               Revolving Loans.

 

2.1.1                     Upon the terms and subject to the conditions of this
Agreement, and in reliance upon the joint and several representations,
warranties and covenants of the Borrowers made herein, each of the Banks
severally agrees to make loans (the “Revolving Loans”) to the Borrowers at the
Borrowers’ request from time to time, from and after the date hereof and prior
to the Revolving Loan Maturity Date in such amounts as requested by the
Borrowers up to a maximum aggregate principal amount outstanding (after giving
effect to all amounts requested) at any one time equal to such Bank’s Commitment
Percentage of the Revolving Credit Commitment; provided, that the maximum
aggregate principal amount of Revolving Loans outstanding at any time (after
giving effect to all amounts requested) plus the outstanding L/C Obligations and
the outstanding Swing Line Loans shall not exceed the aggregate Revolving Credit
Commitments of the Banks or the Revolving Loan Maximum Amount; and provided,

 

18

--------------------------------------------------------------------------------


 

further, that at the time the Borrowers request a Revolving Loan and after
giving effect to the making thereof, there is not continuing any Event of
Default or any event which, with the giving of notice or the passage of time, or
both, would constitute an Event of Default.  The Revolving Loans shall be made
pro rata in accordance with each Bank’s Commitment Percentage.  If at any time
the aggregate principal amount of all Loans then outstanding plus the
outstanding L/C Obligations and the outstanding Swing Line Loans exceeds the
Revolving Credit Commitments, then the Borrowers shall, upon demand by the
Agent, pledge, assign and transfer to the Agent for the respective accounts of
the Banks, cash collateral in the amount of such excess or repay the amount of
such excess by prepaying Loans then outstanding.  Any such prepayments of LIBOR
Rate Loans shall be accompanied by any amounts required to be paid pursuant to
Section 2.5.6.  Failure to pledge, assign and transfer such collateral or make
such payment within two (2) days after demand therefor shall be an Event of
Default hereunder.

 

2.1.2                     All requests for Revolving Loans shall be in such form
and shall be made in such manner as is consistent with the Agent’s customary
practices.  The Revolving Loans shall be evidenced by separate Revolving Credit
Notes of the Borrowers to each Bank substantially in the form of Exhibit A-1
attached hereto (collectively, the “Notes”), with appropriate insertions. 
Revolving Loans shall be requested in a minimum amount of $100,000.00 and
integral multiples of $50,000.00.

 

2.1.3                     Each Bank and the Agent shall, and is hereby
irrevocably authorized by the Borrowers to, enter on the schedule forming a part
of the respective Notes or otherwise in its records appropriate notations
evidencing the date and the amount of each Loan and Letter of Credit and, as
applicable, the interest rate applicable thereto and the date and amount of each
payment of principal made by the Borrowers with respect thereto; and in the
absence of manifest error, such notations shall constitute conclusive evidence
thereof.  Each Bank and the Agent is hereby irrevocably authorized by the
Borrowers to attach to and make a part of the Notes a continuation of any such
schedule as and when required.  No failure on the part of any Bank or the Agent
to make any endorsement of a notation as provided in this Section 2.1.3 shall in
any way affect any Loan, or the rights or obligations of the Agent, the Banks or
the Borrowers with respect thereto.

 

2.2                               Loan Account.  The Agent shall enter Revolving
Loans as debits in the Loan Account.  The Agent shall also record in the Loan
Account all payments made by the Borrowers on account of Revolving Loans, and
may also record therein, in accordance with customary accounting practices,
other debits and credits, including customary banking charges and all interest,
fees, charges and expenses chargeable to the Borrowers under this Agreement. 
The debit balance of the Loan Account shall reflect the amount of the Borrowers’
Obligations to the Banks and the Agent from time to time by reason of Revolving
Loans and other appropriate charges permitted hereunder.  Periodically, the
Agent shall render a statement of account showing as of its date the debit
balance of the Loan Account which, unless within thirty (30) days of the
Borrowers’ receipt of such statement notice to the contrary is received by the
Agent from the Borrowers, shall be

 

19

--------------------------------------------------------------------------------


 

considered prima facie evidence that it is correct and accepted by Borrowers in
the absence of manifest error.

 

2.3                               Reduction of Revolving Credit Commitment.  The
Borrowers shall have the right at any time and from time to time upon five
(5) Business Days’ prior written notice to the Agent to reduce by $500,000 or an
integral multiple thereof or terminate entirely the unborrowed portion of the
Revolving Credit Commitment, whereupon the Revolving Credit Commitments of the
Banks shall be reduced pro rata in accordance with their respective Commitment
Percentages of the amount specified in such notice, or, as the case may be,
terminated.  Promptly after receiving any notice of the Borrowers delivered
pursuant to this Section 2.3, the Agent will notify the Banks of the substance
thereof.  Upon the effective date of any such reduction or termination, the
Borrowers shall pay to the Agent, for the ratable account of each Bank, the full
amount of any commitment fee then accrued pursuant to Section 2.5.2 hereof on
the amount of the reduction.  If the Borrowers reduce the Revolving Credit
Commitment hereunder, any commitment fee payable thereafter under Section 2.5.2
hereof shall be payable with respect to the Revolving Credit Commitment as so
reduced or terminated.  No reduction of the Revolving Credit Commitment may be
reinstated.

 

2.4                               Payment.

 

2.4.1                     Prepayment.

 

(i)                                     Prime Rate Loans and LIBOR Advantage
Loans may be prepaid from time to time in whole or in part, without premium or
penalty, provided that interest accrued on the amounts so prepaid to the date of
such payment and all (if any) outstanding fees and charges in respect thereof
must be paid at the time of any such prepayment.  Amounts so paid and other
amounts may be borrowed and reborrowed from time to time as provided in
Section 2.1 hereof.

 

(ii)                                  LIBOR Rate Loans may be prepaid upon the
terms and conditions set forth herein.  For LIBOR Rate Loans in connection with
which the Borrowers have or may incur Hedging Obligations, additional
obligations may be associated with prepayment, in accordance with the terms and
conditions of the applicable Hedging Contracts.  The Borrowers shall give the
Agent, no later than 10:00 a.m., New York City time, at least four (4) Business
Days notice of any proposed prepayment of any LIBOR Rate Loans, specifying the
proposed date of payment of such LIBOR Rate Loans, and the principal amount to
be paid.  Each partial prepayment of the principal amount of LIBOR Rate Loans
shall be in an integral multiple of $100,000.00 and accompanied by the payment
of all charges outstanding on such LIBOR Rate Loans (including the LIBOR
Breakage Fee) and of all accrued interest on the principal repaid to the date of
payment.

 

2.4.2                     Notwithstanding the foregoing, the Borrowers jointly
and severally promise to pay on the Revolving Loan Maturity Date, and there
shall become absolutely due and payable on the Revolving Loan Maturity Date, all
outstanding Revolving Loans

 

20

--------------------------------------------------------------------------------


 

and the Notes, together with all unpaid interest accrued thereon and all fees
and other amounts due hereunder.  In the case of any partial prepayment of the
Notes, the total amount of such partial prepayment shall be allocable between or
among the Notes pro rata in accordance with the Commitment Percentage of each
Bank.

 

2.4.3                     The Revolving Loan Maturity Date may be extended for
one or more additional one-year periods as follows:

 

(i)                                     not sooner than ninety (90) and not
later than forty-five (45) days prior to each anniversary of the date of this
Agreement, the Borrowers may, by written notice to the Agent, request a one-year
extension of the Revolving Loan Maturity Date, and the Agent shall forthwith
inform each Bank of such request;

 

(ii)                                  each Bank shall thereafter have thirty
(30) days after notice from the Agent regarding the Borrowers’ request to extend
the Revolving Loan Maturity Date, to notify the Agent whether it will consent to
the Borrowers’ request, and the Agent shall forthwith inform the Borrowers of
each Bank’s decision;

 

(iii)                               if the Agent notifies the Borrowers that any
Bank has elected not to consent to the Borrowers’ request or has failed to
respond within such thirty (30) day period (such Bank a “Non-Consenting Bank”),
then the Borrowers shall have the right to recommend to the Agent, within five
(5) days after notice from the Agent, a replacement for the Non-Consenting Bank
with another bank acceptable to the Agent and the remaining Bank(s);

 

(iv)                              if the Non-Consenting Bank is not replaced, or
if all of the Banks have elected not to consent to the Borrowers’ request, or if
the replacement bank is not acceptable to the remaining Bank(s), in each case
prior to the Revolving Loan Maturity Date, then the Agreement shall be
terminated on the then current Revolving Loan Maturity Date;

 

(v)                                 if the Non-Consenting Bank is so replaced or
if all of the Banks have consented to the Borrowers’ request, then the Revolving
Loan Maturity Date shall be extended for an additional one-year period; and

 

(vi)                              it is acknowledged and agreed by the parties
hereto that upon any request for an extension of the Revolving Loan Maturity
Date made by the Borrowers after the first anniversary of the date of this
Agreement, the Banks shall have the right to review the interest rates and fees
applicable to the Loans and require a modification thereof as a precondition to
approving the requested extension of the Revolving Loan Maturity Date.

 

2.5                               Interest and Fees.

 

2.5.1                     (i) Except to the extent the Borrowers are permitted
and have chosen the alternatives set forth in Sections 2.5.4 and/or 2.5.5
hereof, the entire unpaid

 

21

--------------------------------------------------------------------------------


 

principal (not at the time overdue) of each Revolving Loan shall bear interest
at a rate per annum equal to the Prime Rate plus the Applicable Prime Rate
Margin in effect from time to time.  Upon and after the occurrence of an Event
of Default, and during the continuation thereof, the unpaid balance of the
Revolving Loans shall bear interest, to the extent permitted by law, at the
annual rate of interest equal to three percent (3%) above the Prime Rate plus
the Applicable Prime Rate Margin in effect on the first Business Day following
the occurrence of such Event of Default (the “Default Rate”), which interest
shall be compounded monthly and payable on demand.  Any change in the Prime Rate
shall result in a change on the same day in the rate of interest to accrue from
and after such day on the unpaid balance of principal of the Revolving Loans. 
Except as provided in the second sentence of this Section 2.5.1, interest on
Revolving Loans shall be payable monthly in arrears on the first Business Day of
the next succeeding month, commencing on the first such date following the date
hereof, with the final payment at maturity of the Revolving Loan.

 

(ii)                                  For purposes of this Section 2.5.1 and
also Section 2.5.4 and Section 2.10.7 below, (w) the “Applicable Prime Rate
Margin” shall be equal to the annual percentage determined for each Rate Period
by reference to Table 1 below, (x) the “Applicable LIBOR Margin” shall be equal
to the annual percentage determined for each Rate Period by reference to Table 1
below, (y) the “Applicable Commitment Fee Margin” shall be equal to the annual
percentage determined for each Rate Period by reference to Table 1 below and
(z) the “Applicable L/C Fee Margin” shall be equal to the annual percentage
determined for each Rate Period by reference to Table 1 below:

 

Table 1

 

Funded Debt Ratio

 

Applicable Prime
Rate Margin

 

Applicable
LIBOR
Margin

 

Applicable
Commitment
Fee Margin

 

Applicable
L/C Fee
Margin

 

a) greater than 2.5 to 1

 

0.00

%

2.250

%

0.375

%

2.250

%

b) greater than 2.0 to 1, but less than or equal to 2.5 to 1

 

0.00

%

1.875

%

0.325

%

1.875

%

c) greater than 1.5 to 1, but less than or equal to 2.0 to 1

 

0.00

%

1.625

%

0.250

%

1.625

%

d) greater than 1.0 to 1, but less than or equal to 1.5 to 1

 

0.00

%

1.500

%

0.200

%

1.500

%

e) less than or equal to 1.0 to 1

 

0.00

%

1.250

%

0.175

%

1.250

%

 

For purposes of determining the Applicable Prime Rate Margin, the Applicable
LIBOR Margin, the Applicable Commitment Fee Margin and the Applicable L/C

 

22

--------------------------------------------------------------------------------


 

Fee Margin, the Funded Debt Ratio will be tested quarterly based on the
financial statements required to be delivered pursuant to Section 5.1(ii) hereof
(and pursuant to Section 5.1(i) hereof in the case of the Borrowers’ fiscal
year-end).  For purposes of determining the interest rate for any Rate Period
hereunder, any interest rate change shall be effective five (5) days after the
date on which the financial statements required to be delivered pursuant to
Sections 5.1(i) or 5.1(ii), as applicable, are delivered to the Agent and the
Banks, together with a notice to the Agent (which shall be verified by the
Agent) specifying any change in the Applicable Prime Rate Margin, the Applicable
LIBOR Margin and the Applicable Commitment Fee Margin, and if the Borrowers have
failed to deliver the financial statements required to be delivered by them
pursuant to Sections 5.1(i) or 5.1(ii), as applicable, the Applicable Prime Rate
Margin, the Applicable LIBOR Margin, the Applicable Commitment Fee Margin and
the Applicable L/C Fee Margin shall automatically be increased to 0.50%, 2.250%,
0.375% and 2.250%, respectively, until five (5) days after such financial
statements are delivered.

 

2.5.2                     The Borrowers jointly and severally agree to pay to
the Agent for the account of the Banks, to be allocated between the Banks in
accordance with their Commitment Percentages, a fee on the daily average unused
amount of the Revolving Credit Commitment from time to time available during the
period commencing on the date hereof and ending on the Revolving Loan Maturity
Date (as the same may be extended pursuant to Section 2.4.3 hereof), in
accordance with the Applicable Commitment Fee Margin, and payable quarterly in
arrears on the last day of each March, June, September and December in each
year, commencing on the first such date following the date hereof, and also
payable on the date on which such Revolving Credit Commitment shall terminate in
full hereunder.

 

2.5.3                     The Borrowers jointly and severally agree to pay to
the Agent for the account of the Banks, to be allocated among the Banks in
accordance with their Commitment Percentages, any and all reasonable charges
customarily made by banks against borrowers.

 

2.5.4                     LIBOR Advantage Loans.

 

(i)                                     At the option of the Borrowers, so long
as there is not then continuing any Event of Default or any event which, with
the giving of notice or the passage of time, or both, would constitute an Event
of Default, the Borrowers may request LIBOR Advantage Loans in accordance with
the terms hereof; provided, however, that only Swing Line Loans may be LIBOR
Advantage Loans.

 

(ii)                                  By delivering a borrowing request to the
Agent on or before 12:00 p.m., Boston time, on a Business Day, the Borrowers may
from time to time irrevocably request that a LIBOR Advantage Rate Loan be made
on the date of such request in a minimum amount of $100,000.00 and integral
multiples of $50,000.00.  The Borrower agrees that each request submitted to the
Agent requesting a LIBOR Advantage Loan shall be accompanied by a written notice
of

 

23

--------------------------------------------------------------------------------


 

the Borrowers specifying the amount of the requested LIBOR Advantage Loan and,
with respect to the initial request, the duration of the proposed LA Interest
Period (which must be for one, three, or six months, which shall thereupon
become the duration for each subsequent LA Interest Period hereunder, and which
shall expire not later than the Revolving Loan Maturity Date).  Except as
otherwise set forth herein and subject to expiration no later than the Revolving
Loan Maturity Date, any such election of a LIBOR Advantage Loan shall be
automatically extended at the end of the expiring LA Interest Period for the
same LA Interest Period as selected on the date of this Agreement.

 

(iii)                               Except as otherwise provided herein, each
day during an LA Interest Period if there are amounts outstanding under a LIBOR
Advantage Loan, interest shall accrue on such outstanding amount based on a rate
per annum equal to the sum of the LIBOR Advantage Rate for such day plus the
Applicable LIBOR Margin.  Unpaid interest accrued during an LA Interest Period
shall be due and payable on each LA Interest Payment Date and on the Revolving
Loan Maturity Date.  Interest shall be calculated for the actual number of days
elapsed on the basis of a 360-day year, including the first date of the
applicable period to, but not including, the date of repayment.

 

(iv)                              By delivering a conversion notice to the Agent
on or before 10:00 a.m., Boston time, on a Business Day, the Borrowers may from
time to time irrevocably elect, on not less than two nor more than five Business
Days’ notice, that all, or any portion, in an aggregate minimum amount of
$100,000 and integral multiples of $50,000, of any LIBOR Advantage Loan be
converted on any day into a LIBOR Rate Loan, with a LIBOR Interest Period of
one, two, three or six months; provided, however, that no portion of the
outstanding principal amount of any LIBOR Advantage Loans may be converted to
LIBOR Rate Loans when any Event of Default has occurred and is continuing and
provided, further, that all accrued interest on the principal amount of any
LIBOR Advantage Loan to be converted hereunder shall be paid in full.

 

(v)                                 The Agent shall send a monthly billing
notice to the Borrowers in accordance with its customary practice which also
sets forth the applicable LIBOR Advantage Rate.  Each such notice shall, absent
manifest error, be conclusive and binding upon the Borrowers.

 

2.5.5                     LIBOR Rate Loans.

 

(i)                                     At the option of the Borrowers, so long
as there is not then continuing any Event of Default or any event which, with
the giving of notice or the passage of time, or both, would constitute an Event
of Default, the Borrowers may request LIBOR Rate Loans in accordance with the
terms hereof.

 

(ii)                                  By delivering a borrowing request to the
Agent on or before 10:00 a.m., New York time, on a Business Day, the Borrowers
may from time to time

 

24

--------------------------------------------------------------------------------


 

irrevocably request, on not less than two nor more than five Business Days’
notice, that a LIBOR Rate Loan be made in a minimum amount of $100,000 and
integral multiples of $50,000, with a LIBOR Interest Period of one, two, three
or six month(s).  On the terms and subject to the conditions of this Agreement,
each LIBOR Rate Loan shall be made available to the Borrowers no later than
11:00 a.m. New York time on the first day of the applicable LIBOR Interest
Period by deposit to the account of the Borrowers as shall have been specified
in its borrowing request.

 

(iii)                               By delivering a conversion notice to the
Agent on or before 10:00 a.m., New York time, on a Business Day, the Borrowers
may from time to time irrevocably elect, on not less than two nor more than five
Business Days’ notice, that all or any portion of any LIBOR Rate Loan, in an
aggregate minimum amount of $100,000 and integral multiples of $50,000 be
converted on the last day of a LIBOR Interest Period into a LIBOR Rate Loan with
a different LIBOR Interest Period; provided, however, that no portion of the
outstanding principal amount of any LIBOR Rate Loan may be converted to, or be
continued as, a LIBOR Rate Loan when any Event of Default has occurred and is
continuing, and no portion of the outstanding principal amount of any LIBOR Rate
Loan may be converted to a LIBOR Rate Loan of a different duration if such LIBOR
Rate Loan relates to any Hedging Obligation.  In the absence of delivery of a
conversion notice with respect to any LIBOR Rate Loan at least two Business Days
before the last day of the then current LIBOR Interest Period with respect
thereto, such LIBOR Rate Loan shall, on such last day, automatically continue as
a LIBOR Rate Loan with the same LIBOR Interest Period.

 

(iv)                              Except as otherwise provided herein, interest
on the outstanding principal amount of a LIBOR Rate Loan shall accrue during
each LIBOR Interest Period at a rate per annum equal to the sum of the Adjusted
LIBOR Rate for such LIBOR Interest Period plus the Applicable LIBOR Margin, and
be due and payable on each LIBOR Interest Payment Date and on the Revolving Loan
Maturity Date.

 

(v)                                 LIBOR Rate Loans shall mature and become
payable in full on the last day of the LIBOR Interest Period relating to such
LIBOR Rate Loan.  Upon maturity, a LIBOR Rate Loan may be continued for an
additional LIBOR Interest Period or may be converted to a Prime Rate Loan at the
Borrowers’ discretion, provided that if the circumstances set forth in
Section 2.5.5(iii) apply, such LIBOR Rate Loan shall automatically be converted
to a LIBOR Rate Loan with the same LIBOR Interest Period.

 

2.5.6                     Upon: (i) any default by the Borrowers in making any
borrowing of, conversion into or continuation of any LIBOR Rate Loan following
the Borrowers’ delivery of a borrowing request or continuation/conversion notice
hereunder or (ii) any prepayment of a LIBOR Rate Loan on any day that is not the
last day of the relevant LIBOR Interest Period (regardless of the source of such
prepayment and whether

 

25

--------------------------------------------------------------------------------


 

voluntary, by acceleration or otherwise), the Borrowers shall pay an amount (the
“LIBOR Breakage Fee”), as calculated by the Agent, equal to the amount of any
losses, expenses and liabilities (including without limitation any loss of
margin and anticipated profits) that the Agent and the Banks may sustain as a
result of such default or payment.  The Borrowers understand, agree and
acknowledge that: (i) no Bank has any obligation to purchase, sell and/or match
funds in connection with the use of the LIBOR Rate as a basis for calculating
the rate of interest on a LIBOR Rate Loan, (ii) the LIBOR Rate may be used
merely as a reference in determining such rate, and (iii) the Borrowers have
accepted the LIBOR Rate as a reasonable and fair basis for calculating the LIBOR
Breakage Fee and other funding losses incurred by the Banks.  The Borrowers
further agree to pay the LIBOR Breakage Fee and other funding losses, if any,
whether or not the Banks elect to purchase, sell and/or match funds.

 

2.5.7                     If any Bank shall determine (which determination
shall, upon notice thereof to the Borrowers be conclusive and binding on the
Borrowers) that any Change in Law makes it unlawful, or any Governmental
Authority asserts that it is unlawful, for such Bank to make, continue or
maintain any LIBOR Rate Loan as, or to convert any loan into, a LIBOR Rate Loan
of a certain duration, the obligations of such Bank to make, continue, maintain
or convert into any such LIBOR Rate Loans shall, upon such determination,
forthwith be suspended until such Bank, through the Agent, shall notify the
Borrowers that the circumstances causing such suspension no longer exist, and
all LIBOR Rate Loans of such type shall automatically convert into Prime Rate
Loans at the end of the then current LIBOR Interest Periods with respect thereto
or sooner, if required by such law or assertion.

 

2.5.8                     In the event that the Borrowers shall have requested a
LIBOR Rate Loan in accordance with Section 2.5.5(ii) or 2.5.5(iii) and the
Agent, in its sole discretion, shall have determined that Dollar deposits in the
relevant amount and for the relevant LIBOR Interest Period are not available to
the Banks in the London interbank market; or by reason of circumstances
affecting any Bank in the London interbank market, adequate and reasonable means
do not exist for ascertaining the LIBOR Rate applicable to the relevant LIBOR
Interest Period; or the LIBOR Rate no longer adequately and fairly reflects such
Bank’s cost of funding loans; upon notice from such Bank to the Borrowers, the
obligations of the Agent under Section 2.5.5(ii) and Section 2.5.5(iii) to make
or continue any loans as, or to convert any loans into, LIBOR Rate Loans of such
duration shall forthwith be suspended until such Bank, through the Agent, shall
notify the Borrowers that the circumstances causing such suspension no longer
exist.

 

2.5.9                     Notwithstanding anything to the contrary herein, if at
any time, whether as a result of any Change in Law, subsequent transactions by
the Borrowers, changes in the ratio of Indebtedness of the Borrowers to Tangible
Net Worth or otherwise, the Agent, the Issuing Bank or any Bank is deemed to be
involved in a so-called “highly leveraged transaction” by virtue of its having
extended or its maintaining the Loans, then the Agent shall notify the Borrowers
thereof.  The Agent, the Issuing Bank or such Bank and the Borrowers shall
thereupon commence negotiations in good faith to agree on the extent to which
fees, interest rates and/or margins hereunder should be increased so as to

 

26

--------------------------------------------------------------------------------


 

reflect the Agent’s, the Issuing Bank’s or such Bank’s involvement in a “highly
leveraged transaction.”  If the Borrowers and the Agent, the Issuing Bank or
such Bank agree on the amount of such increase or increases, this Agreement
shall be promptly amended to give effect to such increase or increases.  If the
Borrowers and the Agent, the Issuing Bank or such Bank fail so to agree within
thirty (30) days after the date on which the Borrowers receive notice from the
Agent, the Issuing Bank or such Bank as provided above, then the Agent, the
Issuing Bank and the Banks may, at their option, at any time thereafter by
notice to the Borrowers, terminate the Revolving Credit Commitment and the Swing
Line Commitment, effective not less than one hundred and twenty (120) days after
the giving of such notice of termination, and on the effective date of such
termination the commitment to make Loans and Swing Line Loans and to issue
Letters of Credit hereunder shall terminate and the Notes and the Swing Line
Note shall become due and payable in full and the outstanding Letters of Credit
shall terminate.

 

2.5.10              The Borrowers authorize the Agent and each Bank to charge to
the Loan Account or, without double-charging, to any deposit account which the
Borrowers may maintain with the Agent or such Bank, the interest, fees, charges,
taxes and expenses provided for in this Agreement or any other document executed
or delivered in connection herewith.

 

2.6                               Swing Line Commitment.  Subject to the terms
and conditions hereof, Citizens (in such capacity, the “Swing Line Lender”)
agrees to make available to the Borrowers a portion of the credit otherwise
available to the Borrowers hereunder from time to time prior to the Revolving
Loan Maturity Date by making swing line loans (“Swing Line Loans”) to the
Borrowers, jointly and severally, in an aggregate principal amount not to exceed
at any one time outstanding the Swing Line Commitment; provided that (a) the
aggregate principal amount of Swing Line Loans outstanding at any time shall not
exceed the Swing Line Commitment then in effect (notwithstanding that the Swing
Line Loans outstanding at any time, when aggregated with the Swing Line Lender’s
other outstanding Loans hereunder, may exceed the Swing Line Commitment then in
effect) and (b) the Borrowers shall not request, and the Swing Line Lender shall
not be obligated to make, any Swing Line Loan if, after giving effect to the
making of such Swing Line Loan, the aggregate amount of the Loans, L/C
Obligations and the Swing Line Loans exceed the Revolving Loan Maximum Amount. 
Prior to the Revolving Loan Maturity Date, the Borrowers may use the Swing Line
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof.  Swing Line Loans shall bear interest solely by
reference to the LIBOR Advantage Rate.  The Borrowers may use the proceeds of
Revolving Loans from time to time to repay any outstanding Swing Line Loans. 
The Borrowers, jointly and severally, shall repay all outstanding Swing Line
Loans on the Revolving Loan Maturity Date.  On the date of this Agreement, the
Borrowers shall deliver to the Swing Line Lender a Swing Line Note to evidence
the Swing Line Loans from time to time made by the Swing Line Lender to the
Borrowers hereunder.

 

2.7                               Procedure for Swing Line Borrowing; Interest
on Swing Line Loans.  Whenever the Borrowers desire that the Swing Line Lender
make Swing Line Loans

 

27

--------------------------------------------------------------------------------


 

under Section 2.6 hereof, the Borrowers shall give the Swing Line Lender
irrevocable telephonic notice confirmed promptly in writing (which telephonic
notice must be received by the Swing Line Lender not later than 1:00 P.M.,
Boston time, on the proposed borrowing date), specifying (a) the amount to be
borrowed and, (b) the requested borrowing date (which shall be a Business Day
prior to the Revolving Loan Maturity Date); and not later than 3:00 P.M., Boston
time, on the borrowing date specified in the notice in respect of Swing Line
Loans, the Swing Line Lender shall make the proceeds of such Swing Line Loan
available to the Borrowers on such borrowing date in accordance with the
instructions of the Borrowers.  The Borrowers, jointly and severally, shall pay
interest on the unpaid balance of the Swing Line Loans from time to time
outstanding at a per annum rate equal to the LIBOR Advantage Rate.  Interest on
the Swing Line Loans shall be payable monthly on the LA Interest Payment Date
until all of the Indebtedness of the Borrowers to the Swing Line Lender
hereunder shall have been paid in full.

 

2.8                               Refunded Swing Line Loans; Swing Line Loan
Participations.  (a) The Swing Line Lender, at any time and from time to time in
its sole and absolute discretion, but in any event on the last Business Day of
each week, may, on behalf of the Borrowers (which hereby irrevocably direct the
Swing Line Lender to act on their behalf) on one Business Day’s notice given by
the Swing Line Lender no later than 12:00 noon, Boston time, request each Bank
to make, and each Bank hereby agrees to make, a Revolving Loan in an amount
equal to such Bank’s Commitment Percentage of the aggregate amount of the Swing
Line Loans (the “Refunded Swing Line Loans”) outstanding on the date of such
notice, to repay the Swing Line Lender.  Unless any of the events described in
Section 6.1(vi), (vii) or (viii) shall have occurred and be continuing (in which
case the procedures of Section 2.8(c) shall apply), each Bank shall make the
amount of such Revolving Loan available to the Agent at its office in
immediately available funds, not later than 10:00 A.M., Boston time, one
Business Day after the date of such notice.  The proceeds of such Revolving Loan
shall be immediately applied by the Swing Line Lender to repay the Refunded
Swing Line Loans.  Effective on the day such Revolving Loans are made, the
portion of the Swing Line Loans so paid shall no longer be outstanding as Swing
Line Loans and shall be outstanding as Revolving Loans and owed to the Banks in
accordance with their respective Commitment Percentages.  The Borrowers
irrevocably authorize the Swing Line Lender to charge the Borrowers’ accounts
with the Agent (up to the amount available in each such account) to immediately
pay the amount of such Refunded Swing Line Loans to the extent amounts received
from the Banks are not sufficient to repay all such Refunded Swing Line Loans.

 

(b)                                 The making of any Swing Line Loan hereunder
shall be subject to the satisfaction of the applicable conditions precedent
thereto set forth in Section 4.2.  The Swing Line Lender shall notify the
Borrowers of its election not to make Swing Line Loans hereunder as a result of
the failure to satisfy such conditions precedent, unless an Event of Default of
the type specified in Section 6.1(vi), (vii) or (viii) shall have occurred and
be continuing.

 

(c)                                  If prior to the time a Revolving Loan would
have otherwise been made pursuant to Section 2.1.1 hereof one of the events
described in Section 6.1(vi), (vii) or

 

28

--------------------------------------------------------------------------------


 

(viii) shall have occurred and be continuing, each Bank shall, on the date such
Revolving Loan was to have been made pursuant to the notice referred to in
Section 2.8(a) (the “Refunding Date”), purchase an undivided participating
interest in an amount equal to (i) its Commitment Percentage times (ii) the
aggregate principal amount of Swing Line Loans then outstanding which were to
have been repaid with such Revolving Loans (the “Swing Line Participation
Amount”).  On the Refunding Date, each Bank shall transfer to the Swing Line
Lender, in immediately available funds, such Banks’ Swing Line Participation
Amount, and upon receipt thereof the Swing Line Lender shall deliver to such
Bank a Swing Line Loan participation certificate dated the date of the Swing
Line Lender’s receipt of such funds in such Swing Line Participation Amount, and
otherwise in form and substance satisfactory to the Swing Line Lender and such
Bank.

 

(d)                                 Whenever, at any time after the Swing Line
Lender has received from any Bank such Banks’ Swing Line Participation Amount,
the Swing Line Lender receives any payment on account of the Swing Line Loans,
the Swing Line Lender will distribute to such Bank its Swing Line Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Bank’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Bank’s pro rata portion of such payment if such payment is not sufficient to pay
the principal of and interest on all Swing Line Loans then due); provided,
however, that in the event that such payment received by the Swing Line Lender
is required to be returned, such Bank will return to the Swing Line Lender any
portion thereof previously distributed to it by the Swing Line Lender.

 

(e)                                  Each Bank’s obligation to make the Loans
referred to in Section 2.8(a) and to purchase a participating interest pursuant
to Section 2.8(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Bank or the
Borrowers may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of a
default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 4.2; (iii) any adverse change in the condition
(financial or otherwise) of the Borrowers; (iv) any breach of this Agreement or
any other Loan Document by the Borrowers or any other Bank; or (v) any other
circumstances, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

2.9                               Increase in Revolving Loan Maximum Amount.

 

2.9.1                     Request for Increase.  Provided (i) there exists
neither an Event of Default nor any condition which would, with notice or the
lapse of time, or both, constitute an Event of Default, (ii) the Borrowers have
delivered to the Agent evidence that the increase contemplated by this
Section 2.9 has been duly authorized by all necessary corporate action, and
(iii) the Borrowers have delivered to the Agent a legal opinion of in-house or
special counsel with respect to the due authorization of the increase
contemplated by this Section 2.9, then, upon notice to the Agent (which shall
promptly notify the Banks), the Borrowers may from time to time request an
increase in

 

29

--------------------------------------------------------------------------------


 

the Revolving Loan Maximum Amount by an amount not exceeding $100,000,000 in the
aggregate for all such requests.  At the time of sending such notice, the
Borrowers (in consultation with the Agent) shall specify the time period within
which each Bank is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Banks).

 

2.9.2                     Bank Elections to Increase.  Each Bank shall notify
the Agent within such time period whether or not it agrees to increase its
Revolving Credit Commitment and, if so, whether by an amount equal to, greater
than, or less than its Commitment Percentage of such requested increase.  Any
Bank not responding within such time period shall be deemed to have declined to
increase its Revolving Credit Commitment.

 

2.9.3                     Notification by Agent; Additional Banks.  The Agent
shall notify the Borrowers and each Bank of the Banks’ responses to each request
made hereunder.  In the event that the aggregate amount of the increases agreed
to by the Banks (including those Banks willing to agree to an increase in their
Revolving Credit Commitments in amounts greater than their Commitment
Percentages) is less than the amount of increase requested by the Borrowers,
then, to achieve the full amount of the requested increase, additional financial
institutions approved by the Agent and the Borrowers may become Banks pursuant
to a joinder agreement in form and substance satisfactory to the Agent and its
counsel and by Courier and its counsel on behalf of the Borrowers.

 

2.9.4                     Effective Date and Allocations.  If the Revolving Loan
Maximum Amount is increased in accordance with this Section 2.9, the Agent and
the Borrowers shall determine the effective date (the “Increase Effective Date”)
and the final allocation of such increase.  The Agent shall promptly notify the
Borrowers and the Banks of the final allocation of such increase and the
Increase Effective Date.

 

2.9.5                     Conditions to Effectiveness of Increase.  As a
condition precedent to such increase, each Borrower shall deliver to the Agent a
certificate of such Borrower, dated as of the Increase Effective Date (in
sufficient copies for each Bank), signed by the chief financial officer or
treasurer of such Borrower, (i) certifying and attaching the resolutions adopted
by such entity approving or consenting to such increase, and (ii) certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Section 3 of the Agreement, and the representations
and warranties in each other Loan Document, are true and correct on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and (B) neither an Event of Default nor any
condition, which would, with notice or the lapse of time, or both, constitute an
Event of Default, exists.

 

30

--------------------------------------------------------------------------------


 

2.10                        Letters of Credit.

 

2.10.1              Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, the Issuing Bank agrees (a) (1) from time to time on any Business
Day during the period from the date hereof until the applicable Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars for the
account of any of the Borrowers under this Agreement (each, a “Letter of Credit”
and, collectively, the “Letters of Credit”) and to amend or renew Letters of
Credit previously issued by it, in accordance with Section 2.10.1(ii)(b) below,
and (2) to honor drafts under the Letters of Credit; and (b) the Banks severally
agree to participate in Letters of Credit; provided, that the Issuing Bank shall
not be obligated to make any L/C Credit Extension with respect to any Letter of
Credit if, as of the date of such L/C Credit Extension and after giving effect
to such request, (w) the outstanding Revolving Loans plus the outstanding Swing
Line Loans and the outstanding L/C Obligations relating to Letters of Credit
would exceed the Revolving Credit Commitment; (x) the outstanding Revolving
Loans of any Bank plus such Bank’s Commitment Percentage of the outstanding L/C
Obligations relating to Letters of Credit exceeds such Bank’s Revolving Credit
Commitment, or (y) the outstanding L/C Obligations relating to Letters of Credit
would exceed the applicable Letter of Credit Sublimit.

 

(ii)                                  The Issuing Bank shall be under no
obligation to issue any Letter of Credit if:

 

(a)                                 any order, judgment or decree of any
Governmental Authority shall by its terms purport to enjoin or restrain the
Issuing Bank from issuing such Letter of Credit, or any law applicable to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the date hereof, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the date hereof and which the Issuing Bank in good faith deems
material to it;

 

(b)                                 subject to Section 2.10.2(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last renewal;

 

(c)                                  the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date;

 

31

--------------------------------------------------------------------------------


 

(d)                                 the issuance of such Letter of Credit would
violate one or more policies of the Issuing Bank; or

 

(e)                                  such Letter of Credit is in an initial
amount less than $100,000, or is to be used for a purpose other than working
capital and general corporate purposes or denominated in a currency other than
Dollars.

 

(iii)                               The Issuing Bank shall be under no
obligation to amend any Letter of Credit if (a) the Issuing Bank would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof, or (b) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.

 

2.10.2              Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the applicable Borrower
delivered to the Issuing Bank in the form of a Letter of Credit Application,
appropriately completed and signed by a responsible officer of such Borrower as
set forth below.  Such Letter of Credit Application must be received by the
Issuing Bank not later than 1:00 p.m. (Boston time), at least two (2) Business
Days (or such later date and time as the Issuing Bank may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be.

 

(a)                                 In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the Issuing Bank: (1) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (2) the
amount thereof; (3) the expiry date thereof; (4) the name and address of the
beneficiary thereof; (5) the documents to be presented by such beneficiary in
case of any drawing thereunder; (6) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (7) such
other matters as the Issuing Bank may require; and

 

(b)                                 in the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the Issuing Bank (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the Issuing Bank may require

 

32

--------------------------------------------------------------------------------


 

in accordance with the Issuing Bank’s usual and customary practices effective as
of the time of such request.

 

(ii)                                  Upon the Issuing Bank’s determination that
the requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, the Issuing Bank
shall, on the requested date, issue a Letter of Credit for the account of such
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the Issuing Bank’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Bank
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Bank a risk participation in such Letter of Credit in
an amount equal to the product of such Bank’s Commitment Percentage times the
face amount of such Letter of Credit.

 

(iii)                               If a Borrower so requests in any applicable
Letter of Credit Application, the Issuing Bank may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic renewal
provisions (each, an “Auto-Renewal Letter of Credit”); provided that any such
Auto-Renewal Letter of Credit must permit the Issuing Bank to prevent any such
renewal at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued.  Unless otherwise directed by the
Issuing Bank, the Borrowers shall not be required to make a specific request to
the Issuing Bank for any such renewal.  Once an Auto-Renewal Letter of Credit
has been issued, the Issuing Bank shall, subject to the terms and conditions set
forth herein, permit the renewal of such Letter of Credit to an expiry date not
later than the applicable Letter of Credit Expiration Date; provided, however,
that the Issuing Bank shall have no obligation to permit the renewal of any
Auto-Renewal Letter of Credit at any time if it has determined that it would
have no obligation at such time to issue such Letter of Credit in its renewed
form under the terms hereof by reason of the provisions of Section 2.10.1(ii) or
otherwise).

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the Issuing Bank will also deliver to the
applicable Borrower a true and complete copy of such Letter of Credit or
amendment.

 

2.10.3              Drawings and Reimbursements of Letters of Credit; Funding
and Repayment of Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
Issuing Bank shall notify the applicable Borrower and the Agent thereof.  Not
later than 1:00 p.m. (Boston time) on the Honor Date, such Borrower shall
reimburse the Issuing Bank through

 

33

--------------------------------------------------------------------------------


 

the Agent in an amount equal to the amount of such drawing and in the same
currency as such drawing.

 

(ii)                                  If the applicable Borrowers fail to
reimburse the Issuing Bank for any drawing under any Letter of Credit (the
“Unreimbursed Amount”) on the Honor Date as set forth in Section 2.10.3(i), the
Agent shall promptly notify each Bank of the Honor Date, the Unreimbursed Amount
and the amount of such Bank’s Commitment Percentage thereof.  In such event, the
applicable Borrowers shall be deemed to have made a request for a LIBOR Rate
Loan in Dollars to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount calculated as of the Honor Date, without regard to the
minimum and multiples specified in Section 2.5.5 but subject to the Revolving
Credit Commitment and the applicable conditions set forth in Section 4.  Any
notice given by the Issuing Bank or the Agent pursuant to this
Section 2.10.3(ii) may be given by telephone if immediately confirmed in
writing, provided that the lack of such immediate confirmation shall not affect
the conclusiveness or binding effect of such notice.

 

(iii)                               Each Bank shall, upon any notice pursuant to
Section 2.10.3(ii), make funds available to the Agent for the account of the
Issuing Bank at the Agent’s Head Office in an amount equal to its Commitment
Percentage of the Unreimbursed Amount not later than 1:00 p.m. (Boston time) on
the Business Day specified in such notice by the Agent, whereupon, subject to
the provisions of Section 2.10.3(iv), each such Bank that so makes funds
available shall be deemed to have made a LIBOR Loan in Dollars to the applicable
Borrower, in such amount.  The Agent shall remit the funds so received to the
Issuing Bank.

 

(iv)                              With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Loan because the applicable conditions
set forth in Section 4 cannot be satisfied or for any other reason, the
applicable Borrower shall be deemed to have incurred from the Issuing Bank an
L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Bank’s payment to the Agent for the account of the Issuing Bank pursuant to
Section 2.10.3(iii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Bank in
satisfaction of its participation obligations under this Section 2.10.3.

 

(v)                                 Until each Bank funds its Commitment
Percentage of, as the case may be, the Revolving Loan or L/C Advance pursuant to
this Section 2.10.3 to reimburse the Issuing Bank for any amount drawn under any
Letter of Credit, interest in respect of such Bank’s Commitment Percentage of
such amount shall be solely for the account of the Issuing Bank.

 

(vi)                              The obligation of each Bank to make a
Revolving Loan or L/C Advances to reimburse the Issuing Bank for amounts drawn
under Letters of

 

34

--------------------------------------------------------------------------------


 

Credit, as contemplated by this Section 2.10.3, shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right which such Bank may
have against the Issuing Bank, any of the Borrowers or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of an Event of Default, or
(iii) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each such Bank’s obligation to make
Revolving Loans pursuant to this Section 2.10.3 is subject to the applicable
conditions set forth in Section 4.  No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrowers to reimburse the
Issuing Bank for the amount of any payment made by the Issuing Bank under any
Letter of Credit, together with interest as provided herein.

 

(vii)                           If any Bank fails to make available to the Agent
for the account of the Issuing Bank any amount required to be paid by such Bank
pursuant to the foregoing provisions of this Section 2.10.3 by the time
specified therein, the Issuing Bank shall be entitled to recover from such Bank
(acting through the Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Issuing Bank at a rate per annum equal to the
greater of the Prime Rate and a rate determined by the Issuing Bank in
accordance with banking industry rules on interbank compensation.  A certificate
of the Issuing Bank submitted to any Bank (through the Agent) with respect to
any amounts owing under this Section 2.10.3(vii) shall be conclusive absent
manifest error.

 

(viii)                        At any time after the Issuing Bank has made a
payment under any Letter of Credit and has received from any Bank such Bank’s
L/C Advance in respect of such payment in accordance with this Section 2.10.3,
if the Agent receives for the account of the Issuing Bank any payment in respect
of the related Unreimbursed Amount or interest thereon (whether directly from a
Borrower or otherwise), the Agent will distribute to such Bank its Commitment
Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Bank’s L/C Advance was outstanding)
in the same funds as those received by the Agent.

 

2.10.4              Letter of Credit Obligations Absolute.

 

(i)                                     The obligation of the Borrowers to
reimburse the Issuing Bank for each drawing under each Letter of Credit shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(a)                                 any lack of validity or enforceability of
such Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto;

 

35

--------------------------------------------------------------------------------


 

(b)                                 the existence of any claim, counterclaim,
set-off, defense or other right that the Borrowers may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the Issuing
Bank, the Agent, any of the Banks or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or by such Letter of
Credit or any agreement or instrument relating thereto, or any unrelated
transaction;

 

(c)                                  any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;
or

 

(d)                                 any payment by the Issuing Bank under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the Issuing Bank under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Laws.

 

(ii)                                  The applicable Borrower shall promptly
examine a copy of each Letter of Credit and each amendment thereto that is
delivered to it and, in the event of any claim of noncompliance with such
Borrower’s instructions or other irregularity, such Borrower will immediately
notify the Issuing Bank in connection thereof.  Such Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Bank and
its correspondents unless such notice is given as aforesaid.

 

2.10.5              Role of Issuing Bank with Letters of Credit.  Each of the
Borrowers agrees that, in paying any drawing under a Letter of Credit, the
Issuing Bank shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by the
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document.  Each of the Borrowers hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any

 

36

--------------------------------------------------------------------------------


 

Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrowers from pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement.  None of the Issuing Bank, any of its Affiliates, any of the
respective officers, directors, employees, agents or attorneys-in-fact of the
Issuing Bank and its Affiliates, nor any of the respective correspondents,
participants or assignees of the Issuing Bank shall be liable or responsible for
any of the matters described in Section 2.10.4(i); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrowers may have
a claim against the Issuing Bank, and the Issuing Bank may be liable to the
Borrowers, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrowers, as applicable,
which the Borrowers prove were caused by the Issuing Bank’s willful misconduct
or gross negligence or the Issuing Bank’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

2.10.6              Cash Collateral for Letters of Credit.  Upon the request of
the Agent, if, as of the Letter of Credit Expiration Date or upon the occurrence
and continuance of an Event of Default, any Letter of Credit may for any reason
remain outstanding and partially or wholly undrawn, the applicable Borrowers
shall immediately Cash Collateralize the then outstanding L/C Obligations in
respect thereto.  Each of the Borrowers hereby grants to the Agent, for the
benefit of the Issuing Bank and the Banks, a security interest in all such cash
and all proceeds of the foregoing.  Cash collateral shall be maintained in
blocked, interest bearing deposit accounts in the name of the Agent.

 

2.10.7              Letter of Credit Fees.  Each applicable Borrower shall pay
to the Agent for the account of each Bank a Letter of Credit fee for each
standby Letter of Credit equal to the Applicable L/C Fee Margin for standby
Letters of Credit times the daily amount available to be drawn under such
standby Letter of Credit.  Such standby Letter of Credit fees shall be computed
on a quarterly basis in arrears on the Drawing Amount.  Such standby Letter of
Credit fees shall be due and payable on the first Business Day after the end of
each March, June, September and December of each calendar year, commencing with
the first such date to occur after the issuance of such standby Letter of
Credit, on the Letter of Credit Expiration Date and thereafter on demand.  Each
applicable Borrower shall pay to the Agent, for the account of the Issuing Bank,
an amount with respect to each trade Letter of Credit equal to an amount
determined by the Issuing Bank based on the Issuing Bank’s fees then in effect
for such trade Letter of Credit.

 

37

--------------------------------------------------------------------------------


 

2.10.8              Documentary and Processing Charges Payable to Issuing Bank
for Letters of Credit.  The applicable Borrowers shall pay to the Issuing Bank
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the Issuing Bank relating to letters of
credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

2.10.9              Conflict with Letter of Credit Application.  In the event of
any conflict between the terms in this Agreement and the terms of any Letter of
Credit Application, the terms in this Agreement shall control

 

2.11                        Increased Costs.

 

2.11.1              Increased Costs Generally.  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Bank (except any reserve requirement
reflected in the Adjusted LIBOR Rate) or any Issuing Bank;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Bank or any Issuing Bank or
the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans or Swing Line Loans made thereunder or
any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Bank or such other Recipient of making, converting to, continuing or maintaining
any Loan or Swing Line Loan or of maintaining its obligation to make any such
Loan or Swing Line Loan, or to increase the cost to such Bank, such Issuing Bank
or such other Recipient of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Bank, Issuing Bank or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Bank, Issuing Bank or
other Recipient, the Borrowers will pay to such Bank, Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Bank, Issuing Bank or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.

 

38

--------------------------------------------------------------------------------


 

2.11.2              Capital Requirements.  If any Bank or Issuing Bank
determines that any Change in Law affecting such Bank or Issuing Bank or any
lending office of such Bank or such Bank’s or Issuing Bank’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Bank’s or Issuing Bank’s capital or on
the capital of such Bank’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitment or Swing Line
Commitment of such Bank or the Loans or Swing Line Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Bank, or
the Letters of Credit issued by any Issuing Bank, to a level below that which
such Bank or Issuing Bank or such Bank’s or Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such Bank’s
or Issuing Bank’s policies and the policies of such Bank’s or Issuing Bank’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Bank or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Bank or Issuing Bank or
such Bank’s or Issuing Bank’s holding company for any such reduction suffered.

 

2.11.3              Certificates for Reimbursement.  A certificate of a Bank or
Issuing Bank setting forth the amount or amounts necessary to compensate such
Bank or Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrowers (with a copy
to the Agent), shall be conclusive absent manifest error.  The Borrowers shall
pay such Bank or Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 15 days after delivery thereof to the Borrowers.

 

2.11.4              Delay in Requests.  Failure or delay on the part of any Bank
or Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Bank’s or Issuing Bank’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Bank or Issuing Bank pursuant to this Section for any increased costs incurred
or reductions suffered more than nine months prior to the date that such Bank or
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Bank’s or Issuing
Bank’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof..

 

2.12                        Taxes.

 

2.12.1              Defined Terms.  For purposes of this Section 2.12, the term
“Bank” includes any Issuing Bank and the term “applicable law” includes FATCA.

 

2.12.2              Payments Free of Taxes.  Any and all payments by or on
account of any obligation of the Borrowers under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding

 

39

--------------------------------------------------------------------------------


 

Agent) requires the deduction or withholding of any Tax from any such payment by
a Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
Borrowers shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

 

2.12.3              Payment of Other Taxes by the Borrowers.  The Borrowers
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Agent timely reimburse it for the
payment of, any Other Taxes.

 

2.12.4              Indemnification by the Borrowers.  The Borrower shall
jointly and severally indemnify each Recipient, within 15 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrowers by a Bank (with a copy to the Agent), or by the Agent
on its own behalf or on behalf of a Bank, shall be conclusive absent manifest
error.

 

2.12.5              Evidence of Payments.  As soon as practicable after any
payment of Taxes by the Borrowers to a Governmental Authority pursuant to this
Section 2.12, the Borrowers shall deliver to the Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Agent.

 

2.12.6              Status of Banks.  (i) Any Bank that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrowers and the Agent, at the
time or times reasonably requested by the Borrowers or the Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding.  In addition, any Bank, if reasonably requested by
the Borrowers or the Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers or the Agent as will
enable the Borrowers or the Agent to determine whether or not such Bank is
subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.12.6(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Bank’s reasonable judgment such completion,
execution or submission would subject

 

40

--------------------------------------------------------------------------------


 

such Bank to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Bank.

 

(ii)  Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

 

(A)  any Bank that is a U.S. Person shall deliver to the Borrower and Agent on
or prior to the date on which such Bank becomes a Bank under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Agent), executed copies of IRS Form W-9 certifying that such Bank is exempt from
U.S. federal backup withholding tax;

 

(B)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Bank under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

 

(1)   in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E or IRS
Form W-8BEN, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)   executed copies of IRS Form W-8ECI;

 

(3)   in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E or IRS Form W-8BEN,
as applicable; or

 

(4)   to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E or
IRS Form W-8BEN, as applicable, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-2 or

 

41

--------------------------------------------------------------------------------


 

Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

 

(C)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Bank under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed copies of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Agent to determine the withholding or deduction required to be
made; and

 

(D)  if a payment made to a Bank under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Bank has complied with such Bank’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

 

2.12.7              Treatment of Certain Refunds.  If any party determines, in
its reasonable discretion exercised in good faith, that it has received a refund
of any Taxes as to which it has been indemnified pursuant to this Section 2.12
(including by the payment of any additional amounts pursuant to this
Section 2.12), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.12 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.12.7 (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in

 

42

--------------------------------------------------------------------------------


 

the event that such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
Section 2.12.7, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 2.12.7 the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This Section 2.12.7 shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

2.12.8              Survival.  Each party’s obligations under this Section 2.12
shall survive the resignation or replacement of the Agent or any assignment of
rights by, or the replacement of, a Bank, the termination of the Revolving
Credit Commitment and Swing Line Commitment and the repayment, satisfaction or
discharge of all Obligations under any Loan Document.

 

2.13                        Mitigation.   If any Bank requests compensation
under Section 2.11, or requires the Borrowers to pay any Indemnified Taxes or
additional amounts to any Bank or any Governmental Authority for the account of
any Bank pursuant to this Section 2.12, then such a Bank shall, at the request
of the Borrowers, use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Bank, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.11 or this 2.12, as the case may
be, in the future, and (ii) would not subject such Bank to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Bank.  The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Bank in connection with any such designation or assignment

 

2.14                        Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Bank becomes a Defaulting Lender, then, until such time as such Bank is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Majority Banks.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
or

 

43

--------------------------------------------------------------------------------


 

otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 7.1 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the Issuing Bank or Swing Line Lender
hereunder; third, to Cash Collateralize the Issuing Bank’s Fronting Exposure
with respect to such Defaulting Lender; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Agent; fifth, if so
determined by the Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Bank’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement; sixth, to the payment of any amounts owing to the Banks, the
Issuing Bank or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Bank, the Issuing Bank or Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions to making the Loans or issuing
the Letters of Credit as set forth in this Agreement were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and L/C Borrowings
owed to, Non-Defaulting Lenders on a pro rata basis prior to being applied to
the payment of any Loans of, or L/C Borrowings owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations and Swing Line Loans are held by the Banks pro rata in accordance
with the Revolving Credit Commitments without giving effect to
Section 2.14(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to Cash Collateralize the Issuing Bank’s Fronting Exposure
shall be deemed paid to and redirected by such Defaulting Lender, and each Bank
irrevocably consents hereto.

 

44

--------------------------------------------------------------------------------


 

(iii)                               Certain Fees. No Defaulting Lender shall be
entitled to receive its share of the commitment fees or Letter of Credit fees
payable by the Borrower under Sections 2.5.2 and 2.10.7, respectively, for any
period during which that Bank is a Defaulting Lender.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
L/C Obligations and Swing Line Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Commitment
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that such reallocation does not cause
the aggregate amount of any Non-Defaulting Lender’s Loans and participations in
L/C Obligations and Swing Line Loans to exceed such Non-Defaulting Lender’s
Revolving Credit Commitment.  No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Bank having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swing Line
Loans in an amount equal to the Swing Line Lender’s Fronting Exposure and
(y) second, Cash Collateralize the Issuing Bank’s Fronting Exposure in
accordance with the procedures set forth in Section 2.14(a)(vi).

 

(vi)                              Grant of Security Interest.  The Borrowers,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grant to the Agent, for the benefit of the Issuing Bank, and agree to
maintain, a first priority security interest in all such cash collateral as
security for any Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations, to be applied pursuant to
Section 2.14(a)(vii) below.  If at any time the Agent determines that such cash
collateral is subject to any right or claim of any Person other than the Agent
and the Issuing Bank as herein provided, or that the total amount of such cash
collateral is less than the amount under Section 2.14(a)(v) above, the Borrowers
will, promptly upon demand by the Agent, pay or provide to the Agent additional
cash collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any cash collateral provided by the Defaulting Lender).

 

(vii)                           Application.  Notwithstanding anything to the
contrary contained in this Agreement, cash collateral provided under this
Section in respect of Letters of Credit shall be applied to the satisfaction of
the

 

45

--------------------------------------------------------------------------------


 

Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to cash collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the cash collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

(viii)                        Termination of Requirement.  Cash collateral (or
the appropriate portion thereof) provided to reduce any Issuing Bank’s Fronting
Exposure shall no longer be required to be held as cash collateral pursuant to
this Section following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Bank), or (ii) the determination by the Agent and the Issuing Bank that there
exists excess cash collateral; provided that, subject to this Section 2.14, the
Person providing cash collateral and the Issuing Bank may agree that cash
collateral shall be held to support future anticipated Fronting Exposure or
other obligations, and provided further that to the extent that such cash
collateral was provided by a Borrower, such cash collateral shall remain subject
to the security interest granted pursuant to the Credit Documents.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Agent, the Swing Line Lender and Issuing Bank agree in writing that a Bank
is no longer a Defaulting Lender, the Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash collateralization), that Bank will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Banks or take such other
actions as the Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
pro rata by the Banks in accordance with the Revolving Credit Commitments
(without giving effect to Section 2.14(a)(iv), whereupon such Bank will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Bank was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Bank will constitute a waiver or release of
any claim of any party hereunder arising from that Bank’s having been a
Defaulting Lender.

 

(c)                                  New Swing Line Loans/Letters of Credit.  So
long as any Bank is a Defaulting Lender, (i) the Swing Line Lender shall not be
required to fund any Swing Line Loans unless it is satisfied that it will have
no Fronting Exposure after giving effect to such Swing Line Loan and (ii) the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

46

--------------------------------------------------------------------------------


 

2.15                        Replacement of Banks.

 

If any Bank requests compensation under Section 2.11, or if the Borrowers are
required to pay any Indemnified Taxes or additional amounts to any Bank or any
Governmental Authority for the account of any Bank pursuant to Section 2.12 and,
in each case, such Bank has declined or is unable to designate a different
lending office in accordance with Section 2.13, or if any Bank is a Defaulting
Lender or a Non-Consenting Bank, then the Borrowers may, at their sole expense
and effort, upon notice to such Bank and the Agent, require such Bank to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.9), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.11 or Section 2.12) and obligations under this Agreement and the other
Loan Documents to an assignee eligible to become an assignee pursuant to
Section 10.9 that shall assume such obligations (which assignee may be another
Bank, if a Bank accepts such assignment); provided that:

 

(i)                                     the Borrowers shall have paid to the
Agent the assignment fee specified in Section 10.9;

 

(ii)                                  such Bank shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
L/C Borrowings, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents;

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 2.11 or payments required to be made
pursuant to Section 2.12, such assignment will result in a reduction in such
compensation or payments thereafter; and

 

(iv)                              such assignment does not conflict with
applicable law.

 

A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to apply

 

SECTION 3.                            REPRESENTATIONS AND WARRANTIES.

 

The Borrowers hereby jointly and severally represent and warrant to the Agent
and each Bank as follows:

 

3.1                               Organization and Qualification.  Each of the
Borrowers and its Subsidiaries (i) is a corporation duly organized, validly
existing and in good standing under the laws of the State of its incorporation
as indicated on Exhibit B attached hereto; (ii) has all requisite corporate
power and authority to own its property and conduct its business as now
conducted and as presently contemplated; and (iii) is duly qualified and in good
standing in each jurisdiction (which jurisdictions are listed on Exhibit B
attached

 

47

--------------------------------------------------------------------------------


 

hereto) where the nature of its properties or its business requires such
qualification, except where the failure to be so qualified would not have a
material and adverse effect on the condition (financial or otherwise),
properties, business or results of operations of the Borrowers and their
respective Subsidiaries taken as a whole.

 

3.2                               Corporate Authority.  The execution, delivery
and performance of this Agreement, the Notes, the Swing Line Note and the other
Loan Documents and the transactions and other documents contemplated hereby and
thereby are within each Borrower’s corporate authority, have been authorized by
all necessary corporate proceedings on the part of such Borrower, and do not and
will not (i) contravene any provision of law (except for any contravention as
would not materially and adversely affect the condition (financial or
otherwise), properties, business or results of operations of the Borrowers and
their respective Subsidiaries taken as a whole), or its or any of its
Subsidiaries’ charter documents or by-laws (each as in effect from time to
time), or (ii) contravene any provisions of, or constitute an Event of Default
hereunder or a default under, or an event which with the lapse of time or the
giving of notice, or both, would constitute an Event of Default hereunder or a
default under any other agreement, instrument, judgment, order, decree, permit,
license or undertaking binding upon or applicable to such Borrower, any
Subsidiary of such Borrower or any of their respective properties, or result in
the creation of any mortgage, pledge, security interest, lien, encumbrance or
charge upon any of the properties or assets of such Borrower or any Subsidiary
of such Borrower, or (iii) require any waivers, consents or approvals by any of
the creditors or trustees for creditors of such Borrower or any Subsidiary of
such Borrower, or (iv) require any consents or approvals by any shareholders of
such Borrower or any Subsidiary of such Borrower, or (v) require any approval,
consent, order, authorization or license by, or giving notice to, or taking any
other action with respect to, any Governmental Authority, except those actions
that have been taken or will be taken prior to the date of this Agreement, under
any provision of any applicable law.

 

3.3                               Valid Obligations.  The agreements and
obligations of each Borrower in this Agreement, the Notes, the Swing Line Note
and the other Loan Documents to which such Borrower is a party constitute legal,
valid and binding obligations of such Borrower enforceable against such Borrower
in accordance with their respective terms, except as limited by any Debtor
Relief Laws or other laws affecting the enforcement of creditors’ rights
generally, and except as the remedy of specific performance or of injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

 

3.4                               Approvals and Consents.  The execution,
delivery and performance of this Agreement, the Notes, the Swing Line Note and
the other Loan Documents and the transactions and other documents contemplated
hereby and thereby do not require any approval or consent of, or filing or
registration with, any Governmental Authority or any other Person, except as
disclosed on Exhibit B attached hereto.

 

3.5                               Title to Properties; Absence of Liens.  As of
the date of this Agreement, each of the Borrowers and its Subsidiaries has good
and marketable title to all of its

 

48

--------------------------------------------------------------------------------


 

respective properties, assets and rights of every name and nature now purported
to be owned by it, including, without limitation, the properties, assets and
rights reflected in the Year-End Financial Statement, in each case free from all
liens, charges and encumbrances whatsoever except for insubstantial defects in
title which do not materially detract from the value or impair the use of the
affected properties and liens, charges or encumbrances permitted under
Section 5.7 hereof, and as of the date of this Agreement its Obligations under
the Loan Documents rank at least pari passu as to the right of repayment with
all its other Indebtedness for borrowed money except as set forth on Exhibit B
attached hereto and Exhibit I which is incorporated by reference into
Exhibit B.  The rights, properties and other assets presently owned, leased or
licensed by any of the Borrowers or any of their respective Subsidiaries and
described elsewhere in this Agreement include all rights, properties and other
assets necessary to permit the Borrowers and their respective Subsidiaries to
conduct their respective businesses in all material respects in the same manner
as such businesses are being conducted on the date of this Agreement.

 

3.6                               Compliance.  Except as set forth in Exhibit B
attached hereto, each of the Borrowers and its Subsidiaries has all necessary
permits, approvals, authorizations, consents, licenses, franchises,
registrations and other rights and privileges (including patents, trademarks,
trade names and copyrights) to allow it to own and operate its business without
any violation of law or the rights of others (except for any such violation as
would not materially and adversely affect the condition (financial or
otherwise), properties, business or results of operations of the Borrowers and
their respective Subsidiaries taken as a whole); and each of the Borrowers and
its Subsidiaries is duly authorized, qualified and licensed under and in
compliance with all applicable laws, regulations, authorizations and orders of
public authorities (except where the failure to comply would not materially and
adversely affect the condition (financial or otherwise), properties, business or
results of operations of the Borrowers and their respective Subsidiaries taken
as a whole).

 

3.7                               Financial Statements.  The Borrowers have
furnished to the Agent and the Banks the Consolidated balance sheet and
statement of income of the Borrowers and their respective Subsidiaries as of
September 27, 2014 and for the fiscal year then ended certified by the
Borrowers’ Accountants (the “Year-End Financial Statement”), which was prepared
in accordance with GAAP and fairly presents the financial position of the
Borrowers and their respective Subsidiaries as at the close of business on such
date and the results of operations for the fiscal year period then ended, along
with Courier’s Quarterly Report on Form 10-K for the fiscal quarter ended
September 27, 2014 as filed with the Securities and Exchange Commission.  The
Borrowers have also furnished to the Agent and the Banks projections of the
Borrowers’ and their respective Subsidiaries’ results of operations for the
fiscal year ending September 26, 2015, all of which were made in good faith and
based on assumptions which the Borrowers believed reasonable when made and
continue to be reasonable at the date hereof.  At the date hereof, the Borrowers
and their respective Subsidiaries have no Indebtedness or other liabilities,
debts or obligations involving amounts material to the Borrowers and their
respective Subsidiaries taken as a whole, whether accrued, absolute or, to the
best knowledge of the Borrowers, contingent, and whether due or to become due,
including, but not limited to,

 

49

--------------------------------------------------------------------------------


 

liabilities or obligations on account of taxes or other governmental charges,
that are not set forth on Exhibit C attached hereto or reflected in the Year-End
Financial Statement or in such Form 10-K.  Since the date of such Form 10-K
there have been no changes in the assets, liabilities, financial condition or
business of the Borrowers and their respective Subsidiaries taken as a whole,
the effect of which has, in the aggregate, been materially adverse, except as
set forth on Exhibit B attached hereto.

 

3.8                               No Events of Default.  As of the date of this
Agreement, no Event of Default exists, and no event or condition exists which,
with the passage of time or the giving of notice, or both, would constitute an
Event of Default.

 

3.9                               Taxes.  Each of the Borrowers and its
Subsidiaries has filed all federal, and material state and other tax returns
required to be filed and all material Taxes due from the Borrowers and their
respective Subsidiaries have been fully paid.  Except as set forth on Exhibit B
attached hereto, neither any Borrower nor any Subsidiary of any Borrower has
executed any waiver that would have the effect of extending the applicable
statute of limitations in respect of Taxes involving amounts material to the
Borrowers taken as a whole.  Each of the Borrowers and its Subsidiaries has
established on its books reserves in accordance with GAAP for the payment of all
Taxes.

 

3.10                        Litigation. Except as set forth on Exhibit B
attached hereto, there is no litigation, proceeding or governmental
investigation, civil or criminal, administrative or judicial, pending or, to the
best knowledge of the Borrowers, threatened against any Borrower or any
Subsidiary of any Borrower which, if decided adversely to such Borrower or such
Subsidiary would have a materially adverse effect on the condition (financial or
otherwise), properties, business or results of operations of the Borrowers and
their respective Subsidiaries taken as a whole or on the ability of the
Borrowers to perform their obligations hereunder, under the Notes, under the
Swing Line Note, under the other Loan Documents to which any Borrower is a party
or under any other agreement or document contemplated hereby, nor is any
substantial basis for any such litigation known to exist.

 

3.11                        Margin Rules No portion of any Loan or Swing Line
Loan is to be used for the purpose of purchasing or carrying any “margin
security” or “margin stock” as such terms are used in Regulations G, U or X of
the Board of Governors of the Federal Reserve System.

 

3.12                        Restrictions on the Borrowers.  Neither any Borrower
nor any Subsidiary of any Borrower is party to or bound by any contract,
agreement or instrument, nor subject to any charter or other corporate
restriction, materially and adversely affecting the condition (financial or
otherwise), properties, business or results of operations of the Borrowers and
their respective Subsidiaries taken as a whole.

 

3.13                        ERISA.  (i) Each “Employee Pension Benefit Plan” (as
such term is defined in Section 3 of the Employee Retirement Income Security Act
of 1974, as amended, and the rules and regulations thereunder (“ERISA”)) now or
heretofore

 

50

--------------------------------------------------------------------------------


 

maintained by any Borrower or any Affiliate (as defined solely in the second
sentence of Section 1.2) (individually the “Pension Plan” and collectively the
“Pension Plans”) and any “Employee Welfare Benefit Plan” (as such term is
defined in Section 3 of ERISA) now or heretofore maintained by any Borrower or
any Affiliate (individually the “Plan” and collectively the “Plans”) is listed
on Exhibit B attached hereto and is in substantial compliance with ERISA (to the
extent that ERISA is applicable); (ii) no Pension Plan, Plan or trust created
thereunder, no trustee thereof, no administrator or fiduciary (other than an
unrelated third party administrator or fiduciary) thereof, and neither any
Borrower nor any Affiliate has engaged in a “Prohibited Transaction” (as such
term is defined in Section 406 of ERISA and Section 4975 of the Code
(“Prohibited Transaction”)) which would subject any such Pension Plan, Plan,
trust created thereunder, trustee, administrator or fiduciary thereof or any
Borrower or any Affiliate or any party dealing with any such Pension Plan, Plan
or trust to a material tax or penalty on a “Prohibited Transaction” imposed
under Section 4975 of the Code or Section 502 of ERISA; (iii) except as set
forth on Exhibit B attached hereto, no Pension Plan or trust created thereunder
has been the subject of a Reportable Event (as such term is defined in
Section 4043 of ERISA), including, without limitation, the termination of any
Pension Plan or trust; (iv) except as listed on Exhibit B, if and to the extent
that either any Borrower or any Affiliate is a party to a multi-employer plan
(as defined in Section 4001 of ERISA), then neither any Borrower nor any
Affiliate has incurred withdrawal liability, within the meaning of Section 4201
of ERISA, with respect to any such multi-employer plan and neither any Borrower
nor any Affiliate has any knowledge that any such multi-employer plan to which
any Borrower or any Affiliate thereof is required to contribute is in
reorganization or is insolvent pursuant to Section 4241 or 4245 of ERISA; (v) no
Pension Plan which is not a multi-employer Plan is insolvent or in
reorganization; (vi) neither any Borrower nor any Affiliate has ceased
operations at a facility with the result that any Borrower or any Affiliate
thereof is to be treated as a substantial employer as provided in
Section 4062(e) of ERISA, or has withdrawn from a Pension Plan with respect to
which it was a “substantial employer”; (vii) neither any Borrower nor any
Affiliate and no Pension Plan or trust created thereunder has incurred any
“accumulated funding deficiency” (as such term is defined in Section 412 of the
Code and Section 302 of ERISA) whether or not waived, since the effective date
of ERISA; (viii) no condition exists which presents a material risk to any
Borrower or any Affiliate of incurring a liability to or on account of a Pension
Plan or Plan pursuant to any of the foregoing sections of the Code and ERISA;
(ix) except as listed on Exhibit B, the aggregate current value of all assets of
Pension Plans which are single-employer plans (i.e., plans which are not
referred to in clause (iv) hereof), based upon actuarial assumptions which are
reasonable in general and in relation to the experience of such Pension Plans,
is at least equal to the aggregate current value of all accrued benefits under
such Pension Plans; and (x) no Pension Plan and neither any Borrower nor any
Affiliate has incurred any liability to the Pension Benefit Guaranty Corporation
or any Governmental Authority succeeding to any and all of the functions of said
corporation (the “PBGC”) over and above premiums required by law.

 

3.14                        Intellectual Property; Franchises.  Each of the
Borrowers and its Subsidiaries, respectively, has all licenses, franchises,
patents, patent applications, patent

 

51

--------------------------------------------------------------------------------


 

licenses, patent rights, trademark rights, trade names, trade name rights,
copyrights, permits, authorizations and other rights as are necessary for the
conduct of its business.  All of the foregoing are in full force and effect, and
each of the Borrowers and its Subsidiaries is in compliance with the foregoing
without any known conflict with the valid rights of others which would affect or
impair in a material manner the condition (financial or otherwise), properties,
business or results of operations of the Borrowers and their respective
Subsidiaries taken as a whole.  No event has occurred which permits, or after
notice of lapse of time or both would permit, the revocation or termination of
any such license or other right, and materially and adversely affects the rights
of any Borrower or any Subsidiary of any Borrower thereunder.  There is no
litigation or other proceeding or dispute the result of which may materially and
adversely affect the validity or the extension or renewal of any of the
foregoing.

 

3.15                        Environmental and Regulatory Compliance.  Except as
set forth on Exhibit B attached hereto, to the best knowledge of the Borrowers,
each of the real properties owned or leased by any Borrower or any of their
respective Subsidiaries, all as described on Exhibit B attached hereto, and any
operations conducted thereon by any Borrower or any of their respective
Subsidiaries, are presently in compliance with and have in full force and effect
all permits, licenses, or approvals required by all applicable building, zoning,
environmental, health, safety or other laws, ordinances or regulations
(collectively, “Environmental Laws”), and any judgment, decree or order relating
thereto, except for any non-compliance with respect to, or lack of possession
of, the foregoing which does not have or will not have a material and adverse
effect on the condition (financial or otherwise), properties, business or
results of operations of the Borrowers and their respective Subsidiaries taken
as a whole, and neither any Borrower nor, to the best knowledge of the
Borrowers, any Subsidiary of any Borrower, has received notification that any of
the foregoing properties or operations conducted by such Borrower or any such
Subsidiary is in violation or alleged violation of any of the foregoing except
for any violation which would not have a material and adverse effect on the
condition (financial or otherwise), properties, business or results of
operations of the Borrowers and their respective Subsidiaries taken as a whole. 
Except as set forth on Exhibit B attached hereto, to the best knowledge of the
Borrowers, neither any Borrower nor any of its respective Subsidiaries has ever
generated, stored, handled or disposed of any hazardous substances, hazardous
materials or oil on any of such properties or any portion thereof or in
connection with any of such operations except in compliance with all applicable
Environmental Laws and neither any Borrower nor, to the best knowledge of the
Borrowers, any of their respective Subsidiaries is aware of the disposal, spill
or release or threatened release of such substances on any of such properties or
any portion thereof by any prior owner or prior occupant or prior user thereof
or by anyone else, except for any such operation, storage, handling, disposal,
spill, release or threatened release which, individually or in the aggregate,
does not have or will not have a material and adverse effect on the condition
(financial or otherwise), properties, business or results of operations of the
Borrowers and their respective Subsidiaries taken as a whole.  Except as set
forth on Exhibit B attached hereto, no inquiry, notice or threat to give notice
by any Governmental Authority or any other third party has been received by any
Borrower or, to

 

52

--------------------------------------------------------------------------------


 

the best knowledge of the Borrowers, any of their respective Subsidiaries with
respect to the generation, storage, handling or disposal or release or threat of
release (collectively, a “Release”) or alleged Release thereof, or with respect
to any violation or alleged violation of any Environmental Laws or any judgment,
decree or order relating thereto, except for any such inquiry, notice, threat of
notice, violation, alleged violation, judgment, decree or order which,
individually or in the aggregate, does not have or will not have a material and
adverse effect on the condition (financial or otherwise), properties, business
or results of operations of the Borrowers and their respective Subsidiaries
taken as a whole.  Except as set forth on Exhibit B attached hereto, to the best
knowledge of the Borrowers, no underground storage tanks or surface impoundments
are on any of the properties owned or leased or operated by any Borrower or any
of their respective Subsidiaries, except for any such underground storage tanks
or surface inpoundements which, individually or in the aggregate, do not have or
will not have a material and adverse effect on the condition (financial or
otherwise), properties, business or results of operations of the Borrowers and
their respective Subsidiaries taken as a whole.  For the purposes of this
Section, (i) “hazardous substances” shall mean “hazardous substances” as defined
in the Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. §9601, et seq., and regulations thereunder or under the
provisions of any other applicable federal, state, county or municipal law,
ordinance, rule or regulation, (ii) “hazardous material” and “oil” shall mean
“hazardous material” and “oil,” respectively, as defined in the Massachusetts
Oil and Hazardous Material Release Prevention and Response Act, as amended,
M.G.L. Chapter 21E, and regulations thereunder or under the provisions of any
other applicable federal, state, county or municipal law, ordinance, rule or
regulation, and (iii) “release” or “threat of release” shall mean such terms as
they are defined in any of the foregoing laws, ordinances, rules or regulations,
as applicable.

 

3.16                        Labor Relations.  Neither any Borrower nor, to the
best knowledge of the Borrowers, any of their respective Subsidiaries is engaged
in any unfair labor practice that would have a Material Adverse Effect on the
Borrowers and their respective Subsidiaries taken as whole.  Except as set forth
in Exhibit B, there is (i) no significant unfair labor practice complaint
pending against any Borrower or any Subsidiary of any Borrower or, to the best
knowledge of the Borrowers, threatened against any of them, before the National
Labor Relations Board, and no significant grievance or significant arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against any Borrower or any of their respective Subsidiaries or, to the
best knowledge of the Borrowers, threatened against any of them, except for such
complaints, grievances and arbitration proceedings which, if adversely decided,
would not have a material and adverse effect on the Borrowers and their
respective Subsidiaries taken as a whole, (ii) no significant strike, labor
dispute, slowdown or stoppage pending against any Borrower or any of their
respective Subsidiaries or, to the best knowledge of the Borrowers, threatened
against any Borrower or any of their respective Subsidiaries, except for any
such labor action as would not have a material and adverse effect on the
Borrowers and their respective Subsidiaries taken as a whole, and (iii) to the
best knowledge of the Borrowers, no significant union representation question
existing with respect to the employees of any

 

53

--------------------------------------------------------------------------------


 

Borrower or any of their respective Subsidiaries and, to the best knowledge of
the Borrowers, no union organizing activities are taking place, except for any
such question or activities as would not have a material and adverse effect on
the Borrowers and their respective Subsidiaries taken as a whole.

 

3.17                        Contracts with Affiliates, Etc.

 

(i)                                     Except as disclosed on Exhibit B
attached hereto, and except for agreements or transactions (in each case) in the
ordinary course of business and on an arm’s-length basis, neither any Borrower
nor any of their respective Subsidiaries is a party to or otherwise bound by any
agreements, instruments or contracts (whether written or oral) with any
Affiliate other than the Loan Documents, except for any such agreement,
instrument or contract as would not materially and adversely affect the
condition (financial or otherwise), properties, business or results of
operations of the Borrowers and their respective Subsidiaries taken as a whole.

 

(ii)                                  There is no Indebtedness for borrowed
money in excess of $25,000 owing by any Borrower or any Subsidiary of any
Borrower to any Affiliate.  Except as disclosed on Exhibit B attached hereto,
there is no Indebtedness for borrowed money owing by any Affiliate to any
Borrower or any Subsidiary of any Borrower.

 

3.18                        Subsidiaries.  As of the date of this Agreement, all
of the Subsidiaries of each Borrower are as set forth on Exhibit F attached
hereto.  Each Borrower is the owner, free and clear of all liens and
encumbrances, of all of the issued and outstanding capital stock of each of its
Subsidiaries.  All shares of such capital stock have been validly issued and are
fully paid and nonassessable, and no rights to subscribe to any additional
shares have been granted, and no options, warrants or similar rights are
outstanding.

 

3.19                        Interdependence of Borrowers.  In order to induce
the Agent, each Bank and the Issuing Bank to enter into this Agreement and the
other Loan Documents to which it is a party, grant the Revolving Loans and Swing
Line Loans hereunder, and issue the Letters of Credit hereunder, the Borrowers
hereby jointly and severally represent and warrant that:  (i) the business of
each Borrower shall benefit from the successful performance of the business of
each other Borrower, and all of the Borrowers as a group; (ii) each Borrower has
cooperated to the extent necessary and shall continue to cooperate with each
other Borrower to the extent necessary in the development and conduct of each
other Borrower’s business, and shall to the extent necessary share and
participate in the formulation of methods of operation, distribution, leasing,
inventory control, and other similar business matters essential to each
Borrower’s business; (iii) the business of each Borrower shall continue to
benefit from the maintenance with the other Borrowers of common facilities and
the sharing with the other Borrowers of officers, directors and staff personnel,
and shall benefit from reporting its financial results on a Consolidated basis
with the other Borrowers; (iv) the failure of any Borrower to cooperate with the
other Borrowers in the conduct of their respective businesses shall have an
adverse impact on

 

54

--------------------------------------------------------------------------------


 

the business of each Borrower; and (v) the failure of any Borrower to associate
or cooperate with the other Borrowers is reasonably likely to impair the
goodwill of such Borrower and of all of the Borrowers as a group.

 

3.20                        Solvency.  Both before and after giving effect to
all indebtedness incurred by the Borrowers on the date of this Agreement, the
Borrowers taken as a whole (i) are not Insolvent (as hereinafter defined), and
will not be rendered Insolvent by the indebtedness incurred in connection
therewith, (ii) will not be left with unreasonably small capital with which to
engage in their businesses, even allowing for a reasonable margin of error in
the projections of the future performance of the Borrowers, (iii) will not have
incurred indebtedness beyond their ability to pay such indebtedness as it
matures, and (iv) will not fail to have assets (both tangible and intangible)
having a present fair salable value in excess of the amount required to pay the
probable liability on their then existing debts (whether matured or unmatured,
liquidated or unliquidated, absolute fixed or contingent).

 

As used herein, the term “Insolvent” means the occurrence of one or more of the
following events with respect to a Borrower:  dissolution; termination of
existence; insolvency within the meaning of the United States Bankruptcy Code or
other applicable statutes; such Borrower’s inability to pay its debts as they
come due; appointment of a receiver of any part of the property of, execution of
a trust mortgage or an assignment for the benefit of creditors by, or the entry
of an order for relief or the filing of a petition in bankruptcy or the
commencement of any proceedings under any Debtor Relief Laws, readjustment of
indebtedness or reorganization of debtors, or the offering of a plan to
creditors for composition or extension, except for an involuntary proceeding
commenced against such Borrower which is dismissed within sixty (60) days after
the commencement thereof without the entry or an order for relief or the
appointment of a trustee.

 

3.21                        Compliance with OFAC Rules and Regulations; FCPA.

 

(a)                                 None of the Borrowers nor or any of their
respective Subsidiaries or, to the knowledge of the Borrowers, any director,
officer, employee, agent, or Affiliate of any of the Borrowers or any of their
respective Subsidiaries, is a Person that is, or is owned or controlled by
Persons that are: (i) the subject of any sanctions administered or enforced by
the U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”),
the U.S. Department of State, the United Nations Security Council, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), or (ii) located, organized or resident in a country
or territory that is, or whose government is, the subject of Sanctions,
including, without limitation, currently, Cuba, Iran, North Korea, Sudan and
Syria.

 

(b)                                 None of the Borrowers nor any of their
respective Subsidiaries or, to the knowledge of the Borrowers, any director,
officer, agent, employee, Affiliate or other Person acting on behalf of any of
the Borrowers or any of their respective Subsidiaries, is aware or has taken any
action, directly or indirectly, that would result in a violation by such Persons
of any applicable anti-bribery law or anti-corruption law, including, but not

 

55

--------------------------------------------------------------------------------


 

limited to, the United Kingdom Bribery Act 2010 (the “UK Bribery Act”) and the
U.S. Foreign Corrupt Practices Act of 1977 (the “FCPA”).  Furthermore, the
Borrowers and their respective Subsidiaries and, to the knowledge of the
Borrowers, their Affiliates, have conducted their businesses in compliance with
the UK Bribery Act, the FCPA and similar laws, rules or regulations (including
other applicable anti-corruption laws) and have instituted and maintain policies
and procedures designed to ensure, and which are reasonable expected to continue
to ensure, continued compliance therewith.

 

3.22                        Sale of Former Borrower Federal Marketing Corp.  The
Borrowers represent and warrant that they have sold their interests in or assets
of, and no longer have any interest in, Federal Marketing Corp., which was a
Borrower under the Existing Loan Agreement.

 

3.23                        Representations and Warranties Relating to the
Brazilian Subsidiaries.  If any representation or warranty in this Section 3
that relates to the Brazilian Subsidiaries is not true and correct with respect
to any Brazilian Subsidiary, the failure of such representation or warranty not
to be true and correct with respect to such Brazilian Subsidiary shall not
constitute a breach of this Agreement unless such failure results or could
reasonably be expect to result in a Material Adverse Effect.

 

SECTION 4.                            CONDITIONS OF LOANS.

 

4.1                               Conditions of Loans, Swing Line Loans and
Letters of Credit.  The obligation of each Bank to make or continue any
Revolving Loan, of the Agent to make or continue any Swing Line Loan and of the
Issuing Bank to issue or extend any Letter of Credit hereunder shall be subject
to the satisfaction, prior thereto or concurrently therewith, of each of the
following conditions precedent:

 

4.1.1                     Receipt by the Agent of the following documents,
certificates and opinions in form and substance satisfactory to the Agent and
each Bank and duly executed and delivered by the parties thereto:

 

(i)                                     This Agreement;

 

(ii)                                  The Notes, substantially in the form of
Exhibit A-1 attached hereto, and the Swing Line Note, substantially in the form
of Exhibit A-2 attached hereto;

 

(iii)                               A certified copy of resolutions of each
Borrower’s Board of Directors evidencing the due authorization, execution and
delivery of this Agreement, the Notes, the Swing Line Note, and the other Loan
Documents to which such Borrower is a party and the transactions contemplated
hereby;

 

(iv)                              Certificates as of the date hereof signed by
each of the President and Clerk (or Assistant Clerk) or Secretary (or Assistant
Secretary) regarding the incumbency and true signature of the officers
authorized to sign the documents referred to in this Section 4.1.1 and all other
documents and instruments related to the Loans and Letters of Credit and the
transactions contemplated hereby; and

 

56

--------------------------------------------------------------------------------


 

(v)                                 The disclosure letter referred to on
Exhibit B attached hereto.

 

4.1.2                     The representations and warranties contained in
Section 3 shall be true and accurate on and as of the date of any Revolving Loan
and Swing Line Loan made and any Letter of Credit issued hereunder, the
Borrowers shall have performed and complied with all covenants and conditions
required in this Agreement to be performed or complied with by them prior to the
making of either such Loan, and no event shall have occurred and be continuing
and no condition shall exist, or would result from the Revolving Loans or Swing
Line Loans to be made or Letters of Credit to be issued on the date hereof or
the transactions contemplated hereby, which would constitute, or with the
passage of time or the giving of notice, or both, would constitute, an Event of
Default.

 

4.1.3                     The Borrowers shall have provided the Agent with such
additional instruments, certificates, opinions and other documents as the Agent,
any Bank or its counsel shall reasonably request.

 

4.1.4                     No Change in Law shall have occurred as a consequence
of which it shall have become and continue to be unlawful (i) for the Agent or
any Bank to perform any of its agreements or obligations under any of the Loan
Documents to which it is a party, or (ii) for any Borrower to perform any of its
agreements or obligations under any of the Loan Documents to which it is a
party.

 

4.1.5                     All corporate, governmental and other proceedings in
connection with the transactions contemplated by the Loan Documents and all
instruments and documents incidental thereto, shall be in form and substance
reasonably satisfactory to the Agent and each Bank, and the Agent shall have
received all such counterpart originals or certified or other copies of all such
instruments and documents as the Agent or any Bank shall have reasonably
requested.

 

4.1.6                     The Agent and each Bank shall be satisfied that the
financial statements referred to in Section 3.7 hereof fairly present the
business and financial condition of the Borrowers and their respective
Subsidiaries as at the close of business on the date thereof and the results of
operations for the periods then ended, and that there has been no material
adverse change in the assets, business or financial condition of the Borrowers
or their respective Subsidiaries since the most recent financial statements
referred to therein (except as described on Exhibit B attached hereto).

 

4.1.7                     The Borrowers shall have reimbursed the Agent for all
of the fees and disbursements of Goulston & Storrs, counsel to the Agent, which
shall have been incurred by the Agent in connection with the preparation,
negotiation, execution and delivery of the Loan Documents.

 

4.2                               Conditions to all Revolving Loans, Swing Line
Loans and Letters of Credit.  The obligations of the Banks to make any Revolving
Loan, the obligation of the Agent to make any Swing Line Loan and the obligation
of the Issuing Bank to issue, extend the expiration date of (including not
giving notice of non-renewal) of or increase

 

57

--------------------------------------------------------------------------------


 

in the amount of a Letter of Credit, shall be subject to the satisfaction, prior
thereto or concurrently therewith, of each of the following conditions
precedent:

 

4.2.1                     The representations and warranties contained in this
Agreement or otherwise made in writing by or on behalf of the Borrowers or any
of their respective Subsidiaries pursuant hereto or in connection with the
transactions contemplated hereby shall be true and correct in all material
respects at the time of each Loan or the issuance of such Letter of Credit
(except for representations and warranties limited as to time or with respect to
a specific event, which representations and warranties shall continue to be
limited to such time or event) with and without giving effect to the Revolving
Loans or Swing Line Loans to be made or the Letters of Credit to be issued at
such time and the application of the proceeds thereof.  The Agent, the Banks and
the Issuing Bank may, without waiving this condition, consider it fulfilled, and
a representation by the Borrowers to such effect made, if no written notice to
the contrary, dated the date of such Revolving Loan, Swing Line Loan or Letter
of Credit, is received from the Borrowers.  In the event that the Borrowers
submit a written notice as contemplated by the preceding sentence, the
conditions set forth in this Section 4.2.1 will be considered fulfilled if such
notice specifies in detail the exceptions to the representations and warranties
as of the date of such Revolving Loan, Swing Line Loan or Letter of Credit, the
exceptions as stated in such notice are satisfactory to the Agent and the Banks
and the Agent so notifies the Borrowers.

 

4.2.2                     At the time of each such Revolving Loan, Swing Line
Loan or Letter of Credit:  (i) the Borrowers shall have performed and complied
in all material respects with all agreements and conditions contained in this
Agreement required to be performed or complied with by them prior to or at such
time; and (ii) no condition or event that constitutes an Event of Default or
that, after notice or lapse of time or both, would constitute an Event of
Default shall have occurred and be continuing.

 

4.2.3                     In the case of the issuance of any Letter of Credit,
the Issuing Bank shall have received a duly completed Letter of Credit
Application for such Letter of Credit together with any fees called for by
Section 2.10.8 hereof, and, in the case of an extension or increase in the
amount of a Letter of Credit, a written request therefor in a form acceptable to
the Issuing Bank together with fees called for by Section 2.10.8 hereof

 

SECTION 5.                            COVENANTS.

 

The Borrowers hereby jointly and severally covenant with the Agent and each Bank
and warrant that, from the date hereof and so long as any part of the Revolving
Credit Commitment and Swing Line Commitment remains in effect or any Letter of
Credit remains outstanding and until such later date as all of the Obligations
under this Agreement are paid and satisfied in full:

 

5.1                               Financial Reporting.  The Borrowers shall
furnish to the Agent and each Bank:

 

58

--------------------------------------------------------------------------------


 

(i)                                     as soon as available to the Borrowers,
but in any event within one hundred and twenty (120) days after each fiscal
year-end, the Consolidated balance sheet of the Borrowers and their respective
Subsidiaries as at the end of, and related Consolidated statements of income,
retained earnings and cash flow for, such fiscal year, prepared in accordance
with GAAP and certified by the Borrowers’ Accountants; and concurrently with
such financial statements, (a) a written statement by the Borrowers’ Accountants
that, in the making of the audit necessary for their report and opinion upon
such Consolidated financial statements, they have obtained no knowledge of any
Event of Default, or knowledge of any event which, with the passage of time,
will constitute such an Event of Default, or, if in the opinion of such
accountant such Event of Default or event exists, they shall disclose in such
written statement the nature and status thereof, and (b) a consolidating “flash
report” of the Borrowers and their respective Subsidiaries in substantially the
form of Exhibit G hereto (a “Report”) for the fiscal year then ended, certified
by the chief financial officer of Courier;

 

(ii)                                  as soon as available to the Borrowers, but
in any event within sixty (60) days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrowers and their respective
Subsidiaries, the unaudited Consolidated balance sheet of the Borrowers and
their respective Subsidiaries as at the end of, and related unaudited
Consolidated statements of income, retained earnings and cash flow for, the
portion of the fiscal year then ended and for the fiscal quarter then ended (all
in reasonable detail), prepared in accordance with GAAP (subject to normal
year-end adjustments), and certified by the chief financial officer of Courier;
and concurrently with such financial statements, a consolidating Report of the
Borrowers and their respective Subsidiaries for the fiscal quarter then ended,
certified by the chief financial officer of Courier;

 

(iii)                               promptly as they become available, copies of
all such financial statements, proxy material and reports as Courier shall send
to or make generally available to stockholders and of all regular and periodic
reports filed by any Borrower or any of its Subsidiaries with any securities
exchange or with the Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of the functions of said Commission;

 

(iv)                              from time to time, such other financial data
and information about any Borrower and any Subsidiary of any Borrower as the
Agent or any Bank may reasonably request;

 

(v)                                 concurrently with each delivery of financial
statements pursuant to clause (i) and clause (ii) of this Section 5.1, a report
in substantially the form of Exhibit D hereto signed by the chief financial
officer of Courier; and

 

(vi)                              as soon as available to the Borrowers
following the approval thereof by its Board of Directors, but in any event prior
to December 1 of each fiscal year, pro forma Consolidated projections for the
Borrowers and their

 

59

--------------------------------------------------------------------------------


 

respective Subsidiaries for such fiscal year, including projected balance
sheets, income statements, cash flow statements and such other statements as the
Agent or any Bank may reasonably request and in form and substance reasonably
satisfactory to the Agent and the Banks, all prepared on a basis consistent with
the financial statements required by clause (i) of this Section 5.1.

 

For purposes of this Section 5.1, each Borrower hereby acknowledges and agrees
that each certificate signed by the chief financial officer of Courier pursuant
to this Section 5.1 shall have the same effect as if signed by each individual
Borrower.

 

5.2                               Conduct of Business; Compliance with Law. 
Each of the Borrowers will and will cause each of its respective Subsidiaries
to:

 

(i)                                     duly observe and comply with all
applicable laws, including without limitation, OFAC, the UK Bribery Act, the
FCPA or any other applicable anti-corruption law, and all requirements of any
Governmental Authorities relative to its corporate existence, rights and
franchises, to the conduct of its business and to its property and assets
(except where the failure to observe and comply would not materially and
adversely affect the condition (financial or otherwise), properties, business or
results of operations of the Borrowers and their respective Subsidiaries taken
as a whole or the ability of the Borrowers to perform their respective
obligations to the Agent and the Banks), and shall maintain and keep in full
force and effect all licenses and permits necessary in any material respect to
the proper conduct of its business; and

 

(ii)                                  maintain its corporate existence, except
as permitted by Section 5.8 hereof, and remain or engage in substantially the
same business as that in which it is now engaged plus reasonable extensions and
expansions thereof, except that any Borrower or any Subsidiary of any Borrower
may, upon notice to the Agent, withdraw from any business activity which its
Board of Directors reasonably deems unprofitable or unsound.

 

5.3                               Maintenance and Insurance.  Each of the
Borrowers will and will cause its respective Subsidiaries to maintain and keep
its properties in such repair, working order and condition as shall be in the
best interests of its business, and from time to time make all needful and
proper repairs, renewals, replacements, additions and improvements thereto as
such Borrower, in the exercise of its reasonable judgment, deems necessary or
advisable so that its business may be properly conducted at all times, and will
comply with the provisions of all material leases to which it is a party or
under which it occupies property so as to prevent any material loss or
forfeiture thereof or thereunder; but nothing in this Section 5.3 shall prevent
any Borrower or any Subsidiary of any Borrower from selling, abandoning or
otherwise disposing of any property or lease if such property or lease is no
longer useful in the business of such Borrower or such Subsidiary.  Each of the
Borrowers at all times will and will cause its Subsidiaries to maintain with
financially sound and reputable insurance companies insurance, in such amounts
(including, without limitation, so-called “all-risk” coverage at replacement
value and “broad form” liability

 

60

--------------------------------------------------------------------------------


 

coverage), against such hazards and liabilities and for such purposes as may be
reasonable and is customary in the industry for companies of established
reputation engaged in the same or similar businesses and owning or operating
similar properties.

 

5.4                               Taxes.  Each of the Borrowers and its
Subsidiaries will pay or cause to be paid all Taxes on or against it or its
properties prior to such Taxes becoming delinquent, except for any Taxes which
are being contested in good faith by proper legal proceedings (to the extent
legal proceedings are applicable) and with respect to which reserves required by
GAAP have been established and are being maintained; provided that no
enforcement action to enforce a lien has been commenced against any Borrower or
its Subsidiaries with respect to any such Taxes which are material in amount;
provided further that to the extent that the Borrowers fail to pay, or cause the
Brazilian Subsidiaries to pay, Taxes incurred by or on account of the Brazilian
Subsidiaries, such failure shall not constitute a breach of this Section 5.4
unless such failure results in a Material Adverse Effect on the Borrowers and
their Subsidiaries, taken as a whole.

 

5.5                               Limitation of Indebtedness.  Except with the
prior written consent of the Agent and each Bank, no Borrower will, or will
cause or permit any of its Subsidiaries at any time to, create, incur, assume or
suffer to exist, or in any manner become or be liable directly or indirectly
with respect to, any Indebtedness except:  (i) the Obligations;
(ii) Indebtedness for borrowed money existing on the date of this Agreement,
listed and described, but only to the extent so listed and described, on
Exhibit C attached hereto; (iii) Indebtedness for the purchase price of capital
assets and capitalized leases incurred in the ordinary course of business,
subject, however, to the limitations set forth in Section 5.7 hereof;
(iv) Indebtedness for Taxes to the extent that payment therefor shall at the
time not be required to be made in accordance with Section 5.4 hereof;
(v) Indebtedness on open account for the purchase price of services, materials
and supplies incurred by a Borrower in the ordinary course of business (not as a
result of borrowing), so long as all of such open account Indebtedness shall be
promptly paid and discharged when due or in conformity with customary trade
terms and practices, except for any such open account Indebtedness which is
being contested in good faith by such Borrower, as to which adequate reserves
required by GAAP have been established and are being maintained and as to which
no encumbrance has been placed on any property of such Borrower;
(vi) Indebtedness for borrowed money of any Borrower to another Borrower and,
(vii) with respect to the Brazilian Subsidiaries, Indebtedness that, when
combined with any investments and loans in or two such Brazilian Subsidiaries,
is permitted by the proviso to clause (xi) of Section 5.9; provided that such
Indebtedness for borrowed money is on normal and customary terms as to form,
interest rate and covenants, and is unsecured by any liens, charges or
encumbrances whatsoever; (vii) except as otherwise permitted in this
Section 5.5, Indebtedness for borrowed money of Courier; provided that (a) all
such Indebtedness for borrowed money is on normal and customary terms as to
form, interest rate and covenants, (b) such Indebtedness for borrowed money is
unsecured by any liens, charges or encumbrances whatsoever, and (c) on the date
on which such Indebtedness for borrowed money is proposed to be incurred, (1) no
event or condition which constitutes an Event of Default, or which, with notice
or the passage of time, or both, would constitute an Event of Default, would
occur by reason of the incurrence thereof, and

 

61

--------------------------------------------------------------------------------


 

(2) no breach of the covenants, agreements or obligations contained in Sections
5.24 through 5.26, inclusive, or 5.29 of this Agreement would occur by reason of
the incurrence thereof if such covenants were measured as of the date such
Indebtedness for borrowed money is proposed to be incurred; and
(viii) Indebtedness for borrowed money of any Borrower resulting from its
borrowing against the cash surrender value of a key life insurance policy owned
by such Borrower.

 

5.6                               Guaranties.  No Borrower shall, or shall cause
or permit any of its Subsidiaries at any time to, become or be liable by way of
guaranty, surety or other arrangement for the Indebtedness or obligations of any
nature or kind of any other Person (including any Subsidiary of any Borrower);
except

 

(i)                                     for endorsement of instruments for
collection in the ordinary course of business,

 

(ii)                                  guaranties by a Borrower of any
Indebtedness or other obligations of any of its Subsidiaries, so long as:

 

(a)                                 such Indebtedness or other obligation is not
prohibited by this Agreement,

 

(b)                                 such guaranties by a Borrower of any
Indebtedness of any Brazilian Subsidiaries, when combined with any investments
and loans in or two such Brazilian Subsidiaries, is permitted by the proviso to
clause (xi) of Section 5.9, and

 

(c)                                  on the date on which such guaranty is
proposed to be given, (1) no event or condition which constitutes an Event of
Default, or which, with notice or the passage of time, or both, would constitute
an Event of Default, would occur by reason of the entering into thereof, and
(2) no breach of the covenants, agreements or obligations contained in Sections
5.24 through 5.26, inclusive, or 5.29 of this Agreement would occur by reason of
the entering into thereof if such covenants were measured as of the date such
guaranty is proposed to be given, and

 

(iii)                               as set forth on Exhibit B attached hereto.

 

5.7                               Restrictions on Liens.  No Borrower shall, or
shall cause or permit any of its Subsidiaries at any time to, create, incur,
assume or suffer to exist any mortgage, pledge, security interest, lien or other
charge or encumbrance, including the lien or retained security title of a
vendor, (“Encumbrances”) upon or with respect to any property or assets, real or
personal, of such Borrower, or assign or otherwise convey any right to receive
income, except:

 

(i)                                     Encumbrances existing on the date of
this Agreement and set forth on Exhibit B attached hereto; or

 

62

--------------------------------------------------------------------------------


 

(ii)                                  In addition to the Encumbrances referred
to in clause (i) hereof, Encumbrances securing Indebtedness for the purchase
price of capital assets and capitalized leases to the extent such Indebtedness
is permitted by Section 5.5(iii) hereof, provided that (a) each such Encumbrance
is given solely to secure the purchase price of such property, does not extend
to any other property and is given within 90 days following the earlier of the
placed in service date, or the final acceptance (as defined or described in the
applicable purchase agreement) of such property, and (b) the Indebtedness
secured thereby does not exceed the lesser of the cost of such property or its
fair market value at the time of acquisition; or

 

(iii)                               Liens for Taxes and other charges of any
Governmental Authority to the extent that payment of the same is not required in
accordance with the provisions of Section 5.4 hereof; or

 

(iv)                              Encumbrances in favor of the Agent, for the
ratable benefit of the Banks; or

 

(v)                                 Liens of mechanics, laborers, materialmen,
carriers and warehousemen arising by operation of law to secure payment for
labor, materials, supplies or services incurred in the ordinary course of such
Borrower’s business, but only if the payment thereof is not at the time
required, such liens are junior to Encumbrances in favor of the Agent and such
liens do not, individually or in the aggregate, materially detract from the
value or limit the use of any property subject thereto; or

 

(vi)                              Deposits made in the ordinary course of such
Borrower’s business in connection with workmen’s compensation, unemployment
insurance, social security and other similar laws; or

 

(vii)                           Encumbrances on the assets of the Brazilian
Subsidiaries, provided that such Encumbrances secure only Indebtedness of such
Brazilian Subsidiaries permitted under Section 5.5(vi) and do not attach to any
asset of any Borrower or any U.S. Subsidiary.

 

In addition, the Borrowers shall not enter into or permit to exist any
arrangement or agreement which directly or indirectly prohibits the Borrowers
from creating or incurring any Encumbrance in favor of the Agent for the benefit
of the Banks and the Agent under the Loan Documents.

 

5.8                               Merger, Acquisitions and Purchase and Sale of
Assets.  No Borrower shall, or shall cause or permit any of its Subsidiaries at
any time to, consolidate or merge with or into any other corporation or other
entity, liquidate and/or dissolve, acquire the assets or stock of any entity, or
sell, lease, transfer or otherwise dispose of all or any substantial part of its
assets, either by or through a single transaction or by or through a series of
separate but related transactions, except:

 

63

--------------------------------------------------------------------------------


 

(i)                                     that (a) a wholly-owned Subsidiary of
such Borrower may be merged or consolidated with such Borrower or any other
Borrower if a Borrower shall be the continuing or surviving corporation or with
any one or more other wholly-owned Subsidiaries of any Borrower if the successor
formed or resulting from such consolidation or merger shall be a wholly-owned
Subsidiary of a Borrower, and (b) a wholly-owned Subsidiary of such Borrower may
be liquidated and dissolved so long as all of its properties and assets have
been (or, in connection with any such liquidation or dissolution, are)
distributed to such Borrower; and

 

(ii)                                  in connection with acquisitions of
interests in other corporations or business entities engaged in the same
business in which such Borrower or Subsidiary is now engaged or in a reasonable
extension or expansion thereof (either through the purchase of assets or capital
stock or otherwise), provided that (a) except as permitted by Section 5.7
hereof, the properties and assets acquired in connection with such acquisitions
shall be free from all liens, charges and encumbrances whatsoever, (b) in the
case of an acquisition of the stock of any entity, such entity shall,
immediately after such acquisition, become a wholly-owned Subsidiary of such
Borrower (except to the extent otherwise permitted by Section 5.9(xi) hereof),
and (c) on the date on which such acquisition is proposed to be made, (1) no
event or condition which constitutes an Event of Default, or which, with notice
or the passage of time, or both, would constitute an Event of Default, would
occur by reason of the consummation thereof, and (2) no breach of the covenants,
agreements or obligations contained in Sections 5.24 through 5.26, inclusive, or
5.29 of this Agreement would occur by reason of the consummation thereof if such
covenants were measured as of the date such acquisition is proposed to be made
(it being agreed that the Borrowers shall have furnished to the Agent, on or
before the 10th day preceding the consummation of the proposed acquisition, a
pro forma calculation showing to the satisfaction of the Agent and the Banks the
Borrowers’ compliance with such covenants); and

 

(iii)                               the sale or other disposition of assets of
such Borrower or Subsidiary, so long as (a) all of the proceeds from such sale
or disposition shall be retained by such Borrower or Subsidiary (as the case may
be), and (b) on the date on which such sale or disposition is proposed to be
made, (1) no event or condition which constitutes an Event of Default, or which,
with notice or the passage of time, or both, would constitute an Event of
Default, would occur by reason of the consummation of such sale or disposition,
and (2) no breach of the covenants, agreements or obligations contained in
Sections 5.24 through 5.26, inclusive, or 5.29 of this Agreement would occur by
reason of the consummation thereof if such covenants were measured as of the
date such sale or disposition is proposed to be made.

 

5.9                               Investments and Loans.  No Borrower shall, or
shall cause or permit any of its Subsidiaries at any time to, make or have
outstanding at any time any investments in or loans to any other Person
(including any Subsidiary of such Person), whether by way

 

64

--------------------------------------------------------------------------------


 

of advance, guaranty, extension of credit, capital contribution, purchase of
stocks, notes, bonds or other securities or evidences of Indebtedness, or
acquisition of limited or general partnership interests, other than:  (i) in
obligations of the United States of America or any agency or instrumentality
thereof, maturing within three years of their issuance; (ii) in time
certificates of deposit, bankers’ acceptances or repurchase agreements, maturing
within one year of their issuance, from banks in the United States having
capital, surplus and undivided profits in excess of $100,000,000; (iii) in short
term commercial paper rated Prime-1 by Moody’s Investor Service, Inc. or A-1 by
Standard and Poors Corporation rating services and issued by corporations
headquartered in the United States, in currency of the United States of America;
(iv) advances to employees for business related expenses to be incurred in the
ordinary course of business and consistent with past practices in an amount not
to exceed $50,000 in the aggregate outstanding at any one time; (v) investments
in addition to those permitted in this Section 5.9 which are not for the purpose
of making a Permitted Acquisition and which do not exceed in the aggregate
$15,000,000; (vi) in connection with acquisitions of interests in other
corporations or business entities to the extent permitted under
Section 5.8(ii) hereof; (vii) in any wholly-owned Subsidiary; provided, that
immediately prior to and after giving effect to such investment, no Event of
Default shall exist; (viii) in marketable direct obligations issued by any state
of the United States of America or any political subdivision of any such state
or any public instrumentality thereof maturing not more than one year from the
date of acquisition thereof and, at the time of acquisition, having the highest
rating obtainable from Standard and Poors Corporation or Moody’s Investor
Service, Inc.; (ix) in shares of money-market mutual funds having assets in
excess of $100,000,000 and substantially all of the assets of which consist of
investments referred to in clauses (i) through (iii), inclusive, and clause
(viii), above; (x) loans from a Borrower to another Borrower to the extent
permitted by Section 5.5(vi) hereof; and (xi) in any Subsidiary of a Borrower
which is not wholly-owned by such Borrower, provided that, with respect to this
clause (xi), (a) the aggregate amount of all such investments by the Borrowers
shall not exceed $30,000,000 at any time, and (b) immediately prior to and after
giving effect to any such investment, no Event of Default shall exist.

 

5.10                        Sale of Notes.  No Borrower shall, or shall cause or
permit any of its Subsidiaries at any time to, sell, discount or dispose of any
note, instrument, account, or other obligation owing to such Borrower or such
Subsidiary in an amount that is material to the Borrowers and their respective
Subsidiaries taken as a whole, except to either of the Banks.

 

5.11                        Restricted Payments.  No Borrower shall, directly or
indirectly (through any Affiliate or any Subsidiary or otherwise), declare, pay
or make any Restricted Payment, unless (i) no event or condition which
constitutes an Event of Default, or which, with notice or the passage of time,
or both, would constitute an Event of Default, would occur by reason of the
taking of such action, and (ii) no breach of the covenants, agreement or
obligations contained in Sections 5.24 through 5.26, inclusive, or 5.29 of this
Agreement would occur by reason of the taking of such action if such covenants
were measured as of the date such action is proposed to be taken.

 

65

--------------------------------------------------------------------------------


 

5.12                        ERISA Compliance.  None of the Borrowers nor their
respective Affiliates (as defined solely in the second sentence of Section 1.2),
no Pension Plan, Plan or trust created thereunder, and no trustee, administrator
or fiduciary thereof shall engage in any Prohibited Transaction that would
result in a material liability (provided that the foregoing shall not apply to
actions of an unrelated institutional trustee, administrator or fiduciary to the
extent the Agent and each Bank reasonably believes it will bear no liability,
either directly or indirectly, through any Pension Plan, Plan or otherwise, for
the actions of such institution); the Borrowers or their respective Affiliates
shall fund the minimum required contribution (as defined in Section 412(a) of
the Code and Section 302 of ERISA) to each Pension Plan or trust subject to
Section 412 of the Code which they maintain, nor shall they fail to satisfy any
additional funding requirements set forth in Section 412 of the Code and
Section 302 of ERISA; none of the Borrowers nor their Affiliates, no trustee
thereof and no administrator or fiduciary thereof shall terminate any Pension
Plan in a manner which could result in the imposition of a lien on any property
of any Borrower or any of its Affiliates; and each Plan and Pension Plan shall
comply in all material respects with ERISA.

 

5.13                        Pension Plans.

 

5.13.1              With respect to any Pension Plans, the Borrowers shall, or
shall cause their respective Affiliates (as defined solely in the second
sentence of Section 1.2) to:

 

(i)                                     fund on a timely basis each Pension Plan
as required by the provisions of Section 412 of the Code and Section 302 of
ERISA;

 

(ii)                                  cause each Pension Plan to pay all
benefits when due in accordance with applicable law; and

 

(iii)                               furnish to the Agent (A) written notice of
the occurrence of a Reportable Event (as such term is defined in Section 4043 of
ERISA), such notice to be given within thirty (30) days after such Borrower or
any Affiliate knows or has reason to know that a Reportable Event has occurred
with respect to a Pension Plan; (B) a copy of any request for a waiver of the
funding standards or an extension of the amortization periods required under
Section 412 of the Code and Section 302 of ERISA, such copy to be furnished no
later than the date of submission of the request to the Department of Labor or
to the Internal Revenue Service (the “IRS”), as the case may be; (C) a copy of
any notice of intent to terminate any Pension Plan such copy to be furnished no
later than the date of submission to the PBGC or, if earlier, the date on which
those participating in the Pension Plan are notified of the intended
termination; and (D) notice that any Borrower or any Affiliate, will or may
incur any liability to or on account of a Pension Plan under Section 4062, 4063,
4064, 4201 or 4204 of ERISA, such notice to be given within ten (10) days after
such Borrower or any Affiliate knows or has reason to know thereof.  Any notice
to be provided to the Agent under this Section shall include a certificate of
the chief financial officer of such Borrower

 

66

--------------------------------------------------------------------------------


 

setting forth details as to such occurrence and the action, if any, which such
Borrower or such Affiliate is required or proposes to take, together with any
notices required or proposed to be filed with or by such Borrower, such
Affiliate, the PBGC, the IRS, the trustee or the plan administrator with respect
thereto.

 

5.13.2              Each Borrower shall furnish to the Agent, promptly upon the
request of the Agent or any Bank, a copy of the annual report of each Pension
Plan or Plan (Form 5500 or comparable form) required to be filed with the IRS
and/or the Department of Labor.

 

5.13.3              Promptly after the adoption of any Plan (other than a Plan
which is intended to substitute for a Plan listed in Exhibit B attached hereto
and is substantially similar to such Plan listed in Exhibit B) or Pension Plan
subject to ERISA or of any amendment to any Pension Plan which results in a
significant under-funding within the meaning of Section 401(a)(29) of the Code
and Section 307 of ERISA, each Borrower shall notify the Agent of such adoption
and of the vesting and funding schedules and other principal provisions thereof.

 

5.14                        Notification of Default.  Upon becoming aware of the
existence of any condition or event which would cause an Event of Default, or
any condition or event which would upon notice or passage of time, or both,
constitute an Event of Default, the Borrowers shall promptly give the Agent
written notice thereof specifying the nature and duration thereof and the action
being or proposed to be taken with respect thereto.

 

5.15                        Notification of Material Litigation.  The Borrowers
shall promptly notify the Agent in writing of any litigation or of any
investigative proceedings (civil or criminal) of a Governmental Authority
commenced or known to be threatened against any of them or any of their
respective Subsidiaries which would, if adversely decided, have a material and
adverse effect on the business or the financial condition of the Borrower and
their respective Subsidiaries taken as a whole.

 

5.16                        Inspection by the Agent and the Banks.  Each
Borrower shall and shall cause its Subsidiaries to permit the Agent and each
Bank or its designees, at any reasonable time and from time to time, to visit
and inspect the properties of such Borrower and its Subsidiaries, to examine and
make copies of and take abstracts from the books and records of such Borrower
and its Subsidiaries (except for materials provided to the Borrowers by their
attorneys and covered by attorney-client privilege, provided that the Borrowers
shall provide abstracts of those materials for the review of the Agent and the
Banks), and to discuss the affairs, finances and accounts of such Borrower and
its Subsidiaries, with appropriate officers.  The Agent and each Bank agree to
take all reasonable steps to keep confidential any and all of the information
obtained from such inspection, other than information contained in documents
filed by any Borrower with any public agency which are generally available to
the public or through the use of the Freedom of Information Act or any
equivalent statute, and any other information in any public record; provided
that such information may be made available for inspection and examination by
(i) any Governmental Authority having jurisdiction over the Agent or any

 

67

--------------------------------------------------------------------------------


 

Bank, (ii) any independent auditors of the Agent or any Bank, and (iii) upon
receipt of the prior consent of the Borrowers, which consent may not be
unreasonably withheld, any potential Assignees and Participants.

 

5.17                        Maintenance of Books and Records.  Each Borrower
shall and shall cause its Subsidiaries to keep adequate books and records of
account in which true and complete entries will be made reflecting all of its
business and financial transactions.  Such books and records shall form the
basis for preparing the Consolidated financial statements of Courier and its
Subsidiaries in accordance with GAAP, and such entries will be made in
accordance with applicable law including, without limitation, laws with respect
to questionable, improper or corrupt payments.

 

5.18                        Use of Proceeds.  Each Borrower shall use the
proceeds of the Revolving Loans and Swing Line Loans for the working capital
needs of such Borrower and its Subsidiaries and for any other purpose permitted
hereunder, including for purposes of making acquisitions to the extent permitted
by Section 5.8 hereof.

 

5.19                        Transactions with Affiliates. Except as set forth in
Exhibit B attached hereto, no Borrower shall, or shall cause or permit any of
its Subsidiaries at any time to, directly or indirectly enter into any material
purchase, sale, lease or other transaction with any Affiliate except in the
ordinary course of business on terms that are no less favorable to such Borrower
or any such Subsidiary than those which might be obtained at the time in a
comparable arm’s length transaction with any Person who is not an Affiliate.

 

5.20                        Environmental Regulations.

 

(a)                                 Each Borrower shall and shall cause its
Subsidiaries to comply in all material respects with all applicable
Environmental Laws (as such term is defined in Section 3.15 hereof), in all
jurisdictions in which any of them operates now or in the future, and each
Borrower shall, and shall cause its Subsidiaries to comply in all material
respects with all such laws and regulations that may in the future be applicable
to such Borrower, its Subsidiaries, and their respective properties and assets.

 

(b)                                 If any Borrower or any of its Subsidiaries
shall (i) receive notice that any material violation of any Environmental Law
may have been committed by any Borrower or any of their respective Subsidiaries,
(ii) receive notice that any administrative or judicial complaint or order has
been filed against any Borrower or any of their respective Subsidiaries alleging
a violation of any Environmental Law or requiring any Borrower to take any
action in connection with the release of toxic or hazardous wastes or materials
into the environment, or (iii) receive any notice from a Governmental Authority
alleging that any Borrower or any of their respective Subsidiaries may be liable
or responsible for any costs associated with a response to or cleanup of a
release of hazardous wastes or materials into the environment or any damages
caused thereby, such Borrower shall provide the Agent with a copy of such notice
within ten (10) days after such Borrower’s or its Subsidiary’s receipt thereof. 
Within fifteen (15) days after any Borrower has learned of the enactment or
promulgation

 

68

--------------------------------------------------------------------------------


 

of any Environmental Law which may result in any Material Adverse Effect, such
Borrower shall provide the Agent with notice thereof.

 

5.21                        Fiscal Year.  The Borrowers and their respective
Subsidiaries shall have fiscal years ending on the last Saturday in September of
each year and shall not change such fiscal years without the prior written
consent of each Bank; provided, however, that Digital Page Grafica é Editora
S.A. shall have a fiscal year ending on December 31 of each year; and provided
further that so long as Courier is required to file reports with the Securities
Exchange Commission pursuant to the Securities Act of 1933 or the Securities
Exchange Act of 1934, each as amended, the Borrowers and their Subsidiaries
shall be permitted to change such fiscal years (all to the same date) upon
thirty (30) days’ prior written notice thereof to the Agent (whereupon the Banks
shall have the right to modify the timing of the financial covenants hereunder
accordingly in order to correspond to any such change in the fiscal years of the
Borrowers and their respective Subsidiaries).

 

5.22                        No Amendments to Certain Documents.  No Borrower
shall at any time cause or permit any of the charter or other incorporation
documents or by-laws of such Borrower or any of its Subsidiaries to be modified,
amended or supplemented in any respect whatever, without (in each case) the
express prior written agreement, consent or approval of each Bank, except for
any such modification, amendment or supplement as would not, on the date on
which proposed to be made, cause (a) an Event of Default or an event which, with
notice or the passage of time, or both, would constitute an Event of Default, or
(b) a breach of the financial covenants contained in Sections 5.24 through 5.26,
inclusive, or 5.29 of this Agreement if such covenants were measured as of the
date such modification, amendment or supplement is proposed to be made.

 

5.23                        No Termination of Certain Documents.  No Borrower
shall at any time directly or indirectly terminate, cancel or rescind, or cause
or permit, or otherwise agree or consent to or approve, the termination,
cancellation or rescission of, any of the Loan Documents without (in each case)
the express prior written agreement, consent or approval of each Bank.

 

5.24                        Funded Debt Ratio.  At the end of each fiscal
quarter, for the preceding four consecutive fiscal quarters commencing with the
fiscal quarter ending June 30, 2008, the Borrowers shall not cause or permit the
ratio of (i) Consolidated Total Funded Debt to (ii) Consolidated EBITDA to be
greater than 3.0 to 1 (the “Funded Debt Ratio”).

 

5.25                        [Intentionally Omitted.]

 

5.26                        Debt Service Coverage.  At the end of each fiscal
quarter, for the preceding four consecutive fiscal quarters commencing with the
fiscal quarter ending December 27, 2014, the Borrowers shall not cause or permit
the ratio of (i) Consolidated EBITDA to (ii) Consolidated Total Debt Service to
be less than 3.0 to 1.

 

5.27                        Subsidiaries.  The Borrowers shall give the Agent
written notice of the formation after the date hereof of any Subsidiary, and
agree that they shall cause any such

 

69

--------------------------------------------------------------------------------


 

Subsidiary to engage in the business of conducting branches or divisions of the
business now conducted by the Borrowers (or reasonable extensions or expansions
thereof) or holding any of the property of any Borrower.

 

5.28                        Name Change.  The Borrowers shall give the Agent
thirty (30) days’ prior written notice of any change in the name or corporate
form of any Borrower or in the name under which its business is transacted.

 

5.29                        Anti-Corruption Laws; Sanctions.

 

(a)                                 No part of the proceeds of the Loans, Swing
Line Loans or the Letters of Credits will be knowingly used, directly or
indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of the UK Bribery Act, the FCPA or any other applicable
anti-corruption law or otherwise for any payment that could constitute a
violation of any applicable anti-bribery law or anti-corruption law.

 

(b)                                 The Borrowers will not, directly or
indirectly, use the proceeds of the Loans, Swing Line Loans or the Letters of
Credit, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, or
(ii) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Loans, Swing Line Loans or
Letters of Credit, whether as underwriter, advisor, investor, lender or
otherwise.

 

SECTION 6.                            EVENTS OF DEFAULT; ACCELERATION.

 

6.1                               Any or all of the Obligations of the Borrowers
to the Agent and the Banks shall, at the option of the Banks (acting through the
Agent) and notwithstanding the provisions of any instrument evidencing an
Obligation, be immediately due and payable without notice or demand upon the
occurrence and continuation of any of the following events of default
(individually, an “Event of Default”):

 

(i)                                     (a) any principal payable under this
Agreement or any Note or the Swing Line Note shall not be paid within five
(5) days after the date on which the same shall have first become due and
payable or (b) any reimbursement obligation under any Letter of Credit shall not
have been satisfied by the Borrowers immediately upon the same becoming due and
payable (except where such Unreimbursed Amount is converted to a Revolving Loan
in accordance with Section 2.10.3); or

 

(ii)                                  any interest or any other sum (except
principal) payable to the Agent or any Bank under any of the Loan Documents
shall not be paid punctually on the date on which the same shall have first
become due and payable, and such failure to pay under this clause (ii) shall
continue for more than one (1) day after

 

70

--------------------------------------------------------------------------------


 

the earlier of the date on which a principal officer of any Borrower shall have
first become aware of such failure to pay or the Agent or any Bank shall have
first notified any Borrower of such failure to pay; or

 

(iii)                               (a) any Borrower shall fail to perform,
comply with or observe or shall otherwise breach any one or more of its
covenants, agreements or obligations contained in the last paragraph of
Section 2.5.1(ii) of this Agreement, or in Sections 5.5 through 5.8, inclusive,
5.14, 5.20, 5.23 through 5.26, inclusive, and 5.29 of this Agreement; or (b) any
Borrower shall fail to perform, comply with or observe or shall otherwise breach
any one or more of its covenants, agreements or obligations contained in
Sections 5.9, 5.22, and 5.27 of this Agreement and such failure under this
clause (b) shall continue for more than five (5) days after the earlier of the
date on which any Borrower shall have first become aware of such failure or
breach or the Agent or any Bank shall have first notified any Borrower of such
failure or breach; or (c) any Borrower shall fail to perform, comply with or
observe or shall otherwise breach any one or more of its covenants, agreements
or obligations contained herein (other than those specified in clauses (a) and
(b) hereof) or in any other Loan Document to which such Borrower is a party and
such failure under this clause (c) shall continue for more than thirty (30) days
after the earlier of the date on which any Borrower shall have first become
aware of such failure or breach or the Agent or any Bank shall have first
notified such Borrower of such failure or breach; or

 

(iv)                              any representation or warranty at any time
made by or on behalf of any Borrower in any Loan Document or in any certificate,
written report or statement furnished to the Agent or any Bank pursuant thereto
shall prove to have been false in any material respect upon the date when made
or deemed to have been made; or

 

(v)                                 any Borrower or any Subsidiary of any
Borrower shall fail to pay when due, or within any applicable period of grace
(not to exceed thirty (30) days), obligations for borrowed money, or fail to
observe or perform any term, covenant or agreement contained in any agreement by
which it is bound, evidencing or securing borrowed money, for such period of
time as would permit (including the giving of appropriate notice if required)
the holder or holders thereof or of any obligations issued thereunder to
accelerate the maturity thereof; excluding, however, from the operation of this
clause, obligations for borrowed money, and agreements in connection therewith,
not exceeding $500,000 in the aggregate; or

 

(vi)                              any Borrower or any Subsidiary of any Borrower
shall (a) apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property, (b) be generally not paying its debts as
such debts become due, (c) make a general assignment for the benefit of its
creditors, (d) commence a voluntary case under the United States Bankruptcy Code
(as now or hereafter in effect),

 

71

--------------------------------------------------------------------------------


 

(e) file a petition seeking to take advantage of any other Debtor Relief Laws,
(f) consent to any petition filed against it seeking an order for relief under
the United States Bankruptcy Code or of any other Debtor Relief Laws, (g) take
any action under the laws of its jurisdiction of incorporation or organization
similar to any of the foregoing, or (h) take any corporate action for the
purpose of effecting any of the foregoing; or

 

(vii)                           a proceeding or case shall be commenced against
any Borrower or any Subsidiary of any Borrower in any court seeking (a) the
liquidation, reorganization, dissolution, winding up, or composition or
readjustment of its debts, (b) the appointment of a trustee, receiver,
custodian, liquidator or the like of it or of all or any substantial part of its
assets, (c) an order for relief under the United States Bankruptcy Code,
(d) similar relief in respect of it, under any law providing for the relief of
debtors; and any such proceeding specified in (a) through (d) hereinabove
(A) shall not be dismissed within thirty (30) days from the initiation thereof,
or (B) shall not be contested by such Borrower or such Subsidiary in good faith
and with due diligence; or action under the laws of the jurisdiction of
incorporation or organization of any Borrower or any Subsidiary of any Borrower
similar to any of the foregoing shall be taken with respect to any Borrower or
any Subsidiary of any Borrower and such action shall not be dismissed within
thirty (30) days from the initiation thereof, or during such thirty (30) day
period such Borrower or such Subsidiary shall not contest the same in good faith
and with due diligence; or

 

(viii)                        a court shall with respect to any Borrower or any
Subsidiary of any Borrower order or enter (a) the liquidation, reorganization,
dissolution, or composition or readjustment of its debts, (b) the appointment of
a trustee, receiver, custodian, liquidator or the like of it or of all or any
substantial part of its assets, (c) order for relief under the United States
Bankruptcy Code, (d) similar relief in respect of it, under any law providing
for the relief of debtors, or (e) similar order under the laws of the
jurisdiction of incorporation or organization; or

 

(ix)                              judgments or orders for the payment of money
shall be entered against any Borrower or any Subsidiary of any Borrower by any
court, or warrants of attachment or execution or similar process shall be issued
or levied against property of any Borrower or any Subsidiary of any Borrower,
which in the aggregate exceeds $500,000 in value, and the same shall continue
unsatisfied and in effect for a period of thirty (30) days without being
vacated, discharged, satisfied or stayed pending appeal, provided that the total
out-of-pocket cost of any bond applied in order to procure a stay of execution
in any such litigation shall not exceed $50,000; or

 

(x)                                 any Borrower or any member of the controlled
group shall fail to pay when due a material amount which it shall have become
liable to pay to the PBGC or to a Plan under Title IV of ERISA or to a Plan
under Section 412 of the Code or Section 302 of ERISA; or notice of intent to
terminate a Plan or Plans

 

72

--------------------------------------------------------------------------------


 

having aggregate Unfunded Benefit Liabilities shall be filed under Title IV of
ERISA by any Borrower or any member of the controlled group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any such Plan or Plans or a proceeding shall be
instituted by a fiduciary of any such Plan or Plans against any Borrower to
enforce Section 515 of ERISA and such proceedings shall not have been dismissed
within thirty (30) days thereafter; or a condition shall exist by reason of
which the PBGC would be entitled to obtain a decree adjudicating that any such
Plan or Plans must be terminated; or

 

(xi)                              any Loan Document shall be cancelled,
terminated, revoked or rescinded otherwise than in accordance with the express
prior written agreement, consent or approval of each Bank; or any action at law,
suit in equity or other legal proceeding to cancel, revoke or rescind any Loan
Document shall be commenced by or on behalf of any Borrower or any other Person
(other than the Agent or any Bank) bound thereby, or by any court or any other
Governmental Authority of competent jurisdiction; or any court or any other
Governmental Authority of competent jurisdiction shall make a determination
that, or shall issue a judgment, order, decree or ruling to the effect that, any
one or more of the Loan Documents, or any one or more of the obligations of any
Borrower or any other Person under any one or more of the Loan Documents, are
illegal, invalid or unenforceable in any material respect in accordance with the
terms thereof; or

 

(xii)                           at any time after the date hereof, any Borrower
shall own, both legally and beneficially, less than one hundred percent (100%)
of all the issued and outstanding Voting Shares of each of its Subsidiaries,
which Subsidiaries are set forth in Exhibit F hereto, or such lesser percentage
as such Borrower may be permitted to own pursuant to Section 5.8 of this
Agreement.

 

6.2                               Upon the occurrence of any Event of Default
and at any time thereafter (unless such Event of Default shall theretofore have
been remedied or waived), at the option of the Banks (acting through the
Agent):  (i) the Revolving Credit Commitment and the Swing Line Commitment shall
terminate in full, and each of the Banks shall thereupon be relieved of all of
its obligations to make any Revolving Loans hereunder and the Agent shall
thereupon be relieved of all of its obligations to make Swing Line Loans
hereunder and the Issuing Bank shall thereupon be relieved of all of its
obligations to make issue Letters of Credit hereunder; (ii) the unpaid principal
amount of the Notes and the Swing Line Note together with accrued interest
thereon and all other Obligations shall become immediately due and payable
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived; and (iii) the Agent, the Issuing Bank and each of the
Banks may exercise any and all rights it has under this Agreement, the Notes,
the Swing Line Note, the other Loan Documents or any other documents or
agreements executed in connection with the transactions contemplated by this
Agreement, or by law or equity, and proceed to protect and enforce the Agent’s,
the Issuing Bank’s each Bank’s rights by any action at law, suit in equity or
other appropriate proceeding, whether for

 

73

--------------------------------------------------------------------------------


 

specific performance or for an injunction against a violation of any covenant
contained herein or in any Loan Document or in aid of the exercise of any power
granted hereby or thereby or by law.

 

SECTION 7.                            SET-OFF

 

7.1                               Any deposits or other sums at any time
credited by or due from any Bank to any Borrower, without notice (any such
notice being expressly waived hereby) and to the fullest extent permitted by law
and without regard to any collateral or other source of payment whatsoever, may
at any time after the occurrence and during the continuance of an Event of
Default, be applied to or set off against Obligations on which any Borrower is
primarily liable and may at or after the maturity thereof be applied to or set
off against Obligations on which any Borrower is secondarily liable, and in
furtherance of the foregoing each Borrower grants the Agent and each Bank a lien
on and security interest in all such deposits to secure payment of the
Obligations; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of Section 2.14 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent, the Issuing Bank, the Swing Line Lender and the Banks, and
(y) the Defaulting Lender shall provide promptly to the Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  Except as otherwise provided
herein, such amounts that may be applied to or set off against Obligations are
to be ratably applied to all Obligations owed to the Agent and each Bank under
this Agreement with reasonable promptness

 

7.2                               Any deposits or other sums which at any time
may be credited to any Borrower by or due to it from any Participant may at any
time after the occurrence and during the continuance of an Event of Default,
without notice (any such notice being expressly waived hereby) and to the
fullest extent permitted by law and without regard to any collateral or other
source of payment whatsoever, be applied to or set off by such Participant
against the then outstanding indebtedness of any Borrower hereunder.

 

SECTION 8.                            CONCERNING THE AGENT AND THE BANKS.

 

8.1                               Appointment and Authorization.  Each of the
Banks hereby appoints Citizens, acting through its head office, to serve as
Agent under this Agreement and the other Loan Documents and irrevocably
authorizes the Agent to take such action as Agent on such Bank’s behalf under
this Agreement and the other Loan Documents and to exercise such powers and to
perform such duties under this Agreement, the other Loan Documents and the other
documents and instruments executed and delivered in connection with the
consummation of the transactions contemplated hereby as are delegated to the
Agent by the terms hereof or thereof, together with all such powers as are
reasonably incidental thereto.

 

74

--------------------------------------------------------------------------------


 

8.2                               Agent and Affiliates.  Citizens shall have the
same rights and powers under this Agreement and the other Loan Documents as each
other Bank and may exercise or refrain from exercising the same as though it
were not the Agent, and Citizens and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with any Borrower or
Affiliate of any Borrower as if it were not the Agent hereunder and under the
other Loan Documents.  Except as otherwise provided by the terms of this
Agreement, nothing herein shall prohibit any of the Banks from accepting
deposits from, lending money to or generally engaging in any kind of business
with any Borrower or Affiliate of any Borrower.

 

8.3                               Future Advances. In order to more conveniently
administer the Revolving Loans, Citizens, Key, TD and JPM do hereby authorize
the Agent and Citizens to make all Revolving Loans and advances, subject to the
terms and conditions of this Agreement, to the Borrowers, which are requested by
the Borrowers on any Business Day.  Citizens, Key, TD and JPM do hereby further
irrevocably agree, whether or not this Agreement has been terminated, an Event
of Default has occurred, the Agent has accelerated the Obligations or the Agent
is proceeding to liquidate any collateral, to transfer to the Agent on the last
Business Day of each week, if not already transferred, sufficient immediately
available federal funds to reimburse the Agent for Citizens, Key, TD and JPM’s
respective Commitment Percentages of all Revolving Loans and other advances made
during such weekly period after taking into account payments received by the
Agent; provided, however, that upon the request of the Agent, such reimbursement
shall also be required to be made by Citizens, Key, TD and JPM at the end of any
fiscal quarter and fiscal year of the Borrowers.  Any payments made by the Agent
on behalf of any Borrower shall constitute Revolving Loans or other advances
initially made by the Agent at such time as such funds are actually provided, or
such payments are made, by the Agent.  All Revolving Loans and other advances
made by the Agent on behalf of Citizens, Key, TD and JPM shall be, for purposes
of interest income and other charges, considered loans from Citizens, Key, TD
and JPM to the Borrowers at such time as the Agent receives from Citizens, Key,
TD and JPM funds as provided in this Section 8.3, and prior to such time such
Revolving Loans and advances shall be considered, for purposes of interest
income and other charges, loans from Citizens.  The Agent may at any time upon
notice to Citizens, Key, TD and JPM (i) refuse to make Revolving Loans and
advances on behalf of Citizens, Key, TD and JPM unless Citizens, Key, TD and JPM
shall have provided to the Agent immediately available federal funds sufficient
to cause the outstanding Revolving Loans to equal each of the Banks’ respective
Commitment Percentage; (ii) require Citizens, Key, TD and JPM to fund such
Revolving Loans and advances before making such Revolving Loans and advances to
the Borrower requesting the same; or (iii) require that Citizens, Key, TD and
JPM immediately transfer to the Agent on each Business Day immediately available
federal funds sufficient to cause the outstanding Revolving Loans to equal each
of the Banks’ respective Commitment Percentage.  Notwithstanding the provisions
hereof, the obligations to make Revolving Loans and advances under the terms of
this Agreement shall be the several and not joint obligation of Citizens, Key,
TD and JPM, and any advances made by the Agent on behalf of Citizens, Key, TD
and JPM are strictly for the administrative convenience of the

 

75

--------------------------------------------------------------------------------


 

parties and shall in no way diminish Citizens, Key, TD and JPM’s liability to
the Agent to repay the Agent for such Revolving Loans and advances.

 

8.4                               Payments.  All payments and prepayments of
principal of Revolving Loans received by the Agent shall be paid to each of the
Banks pro rata in accordance with their respective Commitment Percentage.  All
such payments from the Borrowers received by the Agent shall be held in trust
for the benefit of the Banks.  As each such payment is received by the Agent,
the Agent shall promptly charge or credit each of the Banks to the extent
necessary to ensure that as between them, each of the Banks holds its respective
Commitment Percentage of outstanding Revolving Loans, based on the then unpaid
aggregate principal amounts of the Revolving Loans outstanding.

 

8.5                               Interest, Fees and Other Payments.  (i) All
payments of interest received by the Agent in respect of Revolving Loans, except
as otherwise provided by the terms of this Agreement, and all other fees and
premiums received by the Agent hereunder or in respect of Revolving Loans shall
be shared by the Banks pro rata in accordance with their respective Commitment
Percentages.  (ii) All payments received by the Agent pursuant to Section 10.7
of this Agreement shall be applied by the Agent to reimburse itself, Citizens,
Key, TD or JPM as the case may be, on account of the Obligation, tax, charge or
expense in respect of which such payment is made.

 

8.6                               Action by Agent.

 

(i)                                     The obligations of the Agent hereunder
are only those expressly set forth herein.  The Agent shall have no duty to
exercise any right or power or remedy hereunder, under any other Loan Document,
or under any other document or instrument executed and delivered in connection
with or as contemplated by this Agreement or to take any affirmative action
hereunder or thereunder.

 

(ii)                                  The Agent shall keep records of the
Revolving Loans and Swing Line Loans and payments hereunder, and shall give and
receive notices and other communications to be given or received by the Agent
hereunder on behalf of the Banks.

 

(iii)                               Upon the occurrence of an Event of Default,
the Agent shall exercise, if so directed by the Banks, the option of the Banks
pursuant to Section 6.2 hereof to declare all Obligations immediately due and
payable and take such action as may be necessary or desirable to collect the
Obligations and enforce the rights and remedies of the Agent or the Banks with
respect to any collateral or otherwise.

 

(iv)                              Whether or not an Event of Default shall have
occurred, the Agent may from time to time exercise the rights of the Agent and
Banks hereunder, under the other Loan Documents, or under the other documents or
instruments executed or delivered in connection with or as contemplated by this
Agreement as

 

76

--------------------------------------------------------------------------------


 

it reasonably may deem necessary or desirable to protect any collateral and the
interests of the Agent and the Banks.

 

8.7                               Consultation with Experts.  The Agent shall be
entitled to retain and consult with legal counsel, independent public
accountants and other experts selected by it and shall not be liable to the
Banks for any action taken, omitted to be taken or suffered in good faith by it
in accordance with the advice of such counsel, accountants or experts.  The
Agent may employ agents and attorneys-in-fact and shall not be liable to the
Banks for the default or misconduct of any such agents or attorneys.

 

8.8                               Liability of Agent.  The Agent shall exercise
the same care to protect the interests of each of the Banks as it does to
protect its own interests, so that so long as the Agent exercises such care it
shall not be under any liability to any of the Banks, except for the Agent’s
gross negligence or willful misconduct with respect to anything it may do or
refrain from doing.  Subject to the immediately preceding sentence, neither the
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or not taken by it in connection herewith in its capacity
as Agent.  Without limiting the generality of the foregoing, neither the Agent
nor any of its directors, officers, agents or employees shall be responsible for
or have any duty to ascertain, inquire into or verify:  (i) any statement,
warranty or representation made in connection with this Agreement, any other
Loan Document, or any borrowing hereunder; (ii) the performance or observance of
any of the covenants or agreements of any Borrower; (iii) the satisfaction of
any condition specified in Sections 4.1 or 4.2 hereof, except receipt of items
required to be delivered to the Agent; or (iv) the validity, effectiveness,
enforceability or genuineness of this Agreement, the Notes, the Swing Line Note,
the other Loan Documents or any other document or instrument executed and
delivered in connection with or as contemplated by this Agreement.  The Agent
shall not incur any liability by acting in reliance upon any notice, consent,
certificate, statement or other writing (which may be a bank wire, telex or
similar writing) believed by it to be genuine or to be signed by the proper
party or parties.

 

8.9                               Indemnification.  Each Bank agrees to
indemnify the Agent (to the extent the Agent is not reimbursed by any Borrower),
ratably in accordance with its Commitment Percentage, from and against any cost,
expense (including attorneys’ fees and disbursements), claim, demand, action,
loss or liability which the Agent may suffer or incur in connection with this
Agreement or any other Loan Document, or any action taken or omitted by the
Agent hereunder or thereunder, or the Agent’s relationship with the Borrowers
hereunder, including, without limitation, the costs and expenses of defending
itself against any claim or liability in connection with the exercise or
performance of any of its powers and duties hereunder and of taking or
refraining from taking any action hereunder.  No payment by any Bank under this
Section shall in any way relieve any Borrower of its obligations under this
Agreement with respect to the amounts so paid by any Bank, and the Banks shall
be subrogated to the rights of the Agent, if any, in respect thereto.

 

8.10                        Independent Credit Decision.  Each of the Banks
represents and warrants to the Agent that it has, independently and without
reliance upon the Agent or the other Banks and based on the financial statements
referred to in Section 3.7 and such other documents

 

77

--------------------------------------------------------------------------------


 

and information as it has deemed appropriate, made its own independent credit
analysis and decision to enter into this Agreement.  Each of the Banks
acknowledges that it has not relied upon any representation by the Agent and
that the Agent shall not be responsible for any statements in or omissions from
any documents or information concerning the Borrowers, this Agreement, the
Notes, the Swing Line Note, the other Loan Documents or any other document or
instrument executed and delivered in connection with or as contemplated by this
Agreement.  Each of the Banks acknowledges that it will, independently and
without reliance upon the Agent or the other Banks and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement.

 

8.11                        Successor Agent.  Citizens, or any successor Agent,
may resign as Agent at any time by giving written notice thereof to the Banks
and Courier on behalf of the Borrowers.  Upon any such resignation, the Banks
shall have the right to appoint a successor Agent.  If no successor Agent shall
have been so appointed by the Banks, and shall have accepted such appointment,
within thirty (30) days after the retiring Agent’s giving of notice of
resignation, then the retiring Agent may, on behalf of the Banks, appoint a
successor Agent, which shall be a commercial bank (or Affiliate thereof) or
savings and loan association organized under the laws of the United States of
America or any State thereof or under the laws of another country which is doing
business in the United States of America or any State thereof and having a
combined capital, surplus and undivided profits of at least $100,000,000.  Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from all further duties and obligations under this
Agreement.  After any retiring Agent’s resignation or removal hereunder as
Agent, the provisions of this Section 8 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

 

8.12                        No Duties.  Anything herein to the contrary
notwithstanding, none of the sole lead arranger, sole book runner, or
documentation agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Agent, a Bank or the
Issuing Bank hereunder.

 

SECTION 9.                            COURIER AS AGENT FOR BORROWERS.

 

Each Borrower (other than Courier) hereby appoints Courier as its non-fiduciary
agent with respect to the receiving and giving of any notices, requests,
instructions, reports, schedules, revisions, financial statements or any other
written or oral communications hereunder.  The Agent and each Bank is hereby
entitled to rely on any communications given or transmitted by Courier as if
such communication were given or transmitted by each and every Borrower;
provided, however, that any communication given or transmitted by any Borrower
other than Courier shall be binding with respect to

 

78

--------------------------------------------------------------------------------


 

such Borrower.  Any communication given or transmitted by the Agent or any Bank
to Courier shall be deemed given and transmitted to each and every Borrower.

 

SECTION 10.                     MISCELLANEOUS.

 

10.1                        Written Notices.  Any notices, expressly required by
this Agreement to be in writing, to any party hereto shall be deemed to have
been given when delivered by hand, when sent by telex or facsimile transmission,
one (1) day after being delivered to any overnight delivery service freight
pre-paid or three (3) days after deposit in the mails, postage prepaid, and
addressed to such party at its address given at the beginning of this Agreement
or at any other address specified in writing.  Written notices to the Borrowers
shall be sent to the attention of Peter M. Folger, Senior Vice President and
Chief Financial Officer and Rajeev Balakrishna, Vice President and General
Counsel, or to such other officers as may be designated by the Borrowers; and
written notices to the Agent, Citizens and the Issuing Bank shall be sent to the
attention of such officer as may be designated by the Agent, with a copy to
Goulston & Storrs, 400 Atlantic Avenue, Boston, Massachusetts 02110-3333,
Attention:  Philip A. Herman, Esq., written notices to Key shall be sent to the
attention of such officer as may be designated by Key, written notices to TD
shall be sent to the attention of such officer as may be designated by TD, and
written notices to JPM shall be sent to the attention of such officer as may be
designated by JPM.  Any notice, unless otherwise specified, may be given orally
or in writing.

 

10.2                        Term of Agreement.  This Agreement shall continue in
force and effect so long as the Revolving Credit Commitment and the Swing Line
Commitment, any portion of the Loans, Swing Line Loans, Letters of Credit or any
Obligation of any Borrower for any interest, fee, charge or expense shall be
outstanding.

 

10.3                        No Waivers.  No failure or delay by the Agent or any
Bank in exercising any right, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided are cumulative and not
exclusive of any rights or remedies otherwise provided by law.

 

10.4                        Further Assurances.  Each Borrower shall do, make,
execute and deliver all such additional and further acts, things, assurances,
and instruments as the Agent or any Bank may reasonably require more completely
to vest in and assure to the Agent and the Banks its rights hereunder and under
the other Loan Documents, and to carry into effect the provisions and intent of
this Agreement and the other Loan Documents.

 

10.5                        Governing Law.  This Agreement and the other Loan
Documents shall be deemed to be contracts made under seal and shall be construed
in accordance with and governed by the laws of the Commonwealth of Massachusetts
(without regard to conflicts of laws rules).  Any legal action or proceeding
arising out of or relating to this Agreement or any Obligation may be instituted
in the courts of the Commonwealth of Massachusetts or of the United States of
America for the District of Massachusetts, and the Borrowers hereby irrevocably
submit to the jurisdiction of each such court in any such action or

 

79

--------------------------------------------------------------------------------


 

proceeding; provided, however, that the foregoing shall not limit the Agent’s or
any Bank’s rights to bring any legal action or proceeding in any other
appropriate jurisdiction.

 

10.6                        Payments in Immediately Available Funds.  All
payments required of the Borrowers hereunder or under the Notes or under the
Swing Line Note shall be made in lawful money of the United States of America in
federal or other funds immediately available to the recipient thereof at the
prescribed place of payment.

 

10.7                        Expenses and Indemnification for Costs (Other Than
Taxes).

 

(a)                                 Other than with respect to Taxes, the
Borrowers shall pay all (i) Intentionally Omitted, (ii) charges and expenses of
every kind or description, reasonably incurred or expended by the Agent, the
Banks or the Issuing Bank in connection with or in any way related to the
Agent’s, the Banks’ or the Issuing Bank’s relationship with the Borrowers,
whether hereunder or otherwise including, without limitation, attorneys’ fees
and expenses and those charges and expenses incurred or expended in connection
with the preparation, execution, delivery, interpretation or amendment of this
Agreement, the Notes, the Swing Line Note, the other Loan Documents and any
related agreement, instrument or document, the making of the Loans, and the
protection or enforcement of the Agent’s, the Banks’ or the Issuing Bank’s
rights hereunder and (iii) fees and expenses reasonably incurred, expended or
charged by the Agent, the Banks or the Issuing Bank in connection with any
examination of the business, assets or properties of the Borrowers, conducted
after and during the continuance of an Event of Default, whether or not
conducted by employees of the Agents, any Bank or the Issuing Bank.  The
Borrowers authorize the Agent, the Banks and the Issuing Bank to charge the Loan
Account or any deposit account which the Borrowers may maintain with the Agent,
any Bank or the Issuing Bank for any of the foregoing; provided that prior to an
Event of Default only principal and interest shall be charged against the
deposit accounts of the Borrowers with the Agent, any Bank or the Issuing Bank. 
For the avoidance of doubt, this Section 10.7 shall not apply to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

 

(b)                                 The Borrowers shall, jointly and severally,
absolutely and unconditionally indemnify and hold the Agent, each Bank and the
Issuing Bank harmless against any and all claims, demands, suits, actions,
causes of action, damages, losses, settlement payments, obligations, costs,
expenses and all other liabilities whatsoever which shall at any time or times
be incurred or sustained by the Agent, any Bank or the Issuing Bank or by any of
their respective shareholders, directors, officers, employees, subsidiaries,
affiliates or agents (except any of the foregoing incurred or sustained as a
result of the gross negligence or willful misconduct of the Agent, such Bank or
the Issuing Bank) on account of or in relation to any of the arrangements or
transactions contemplated by, associated with or ancillary to either this
Agreement, or any of the other documents executed or delivered in connection
herewith (including, without limitation, those arising as a result of a breach
by the Borrowers of any Environmental Laws, whether or not disclosed in
Exhibit B attached hereto), whether or not all or any of the

 

80

--------------------------------------------------------------------------------


 

transactions contemplated by, associated with or ancillary to this Agreement, or
any of such documents, are ultimately consummated.

 

10.8                        Amendments, Waivers, Etc.  Except as otherwise
expressly provided in this Agreement or any of the other Loan Documents: 
(i) each of the Loan Documents may be modified, amended or supplemented in any
respect whatever only with the prior written consent or approval of the Majority
Banks and the Borrowers; and (ii) the performance or observance by the Borrowers
of any of their covenants, agreements or obligations under any of the Loan
Documents may be waived only with the written consent of the Majority Banks;
provided, however, that the following changes shall require the written consent,
agreement or approval of all of the Banks:  (A) any decrease in the amount or
postponement of the due date of any of the Obligations; (B) any decrease in the
interest rates or letter of credit fees prescribed in any of the Notes, the
Swing Line Note or this Agreement; (C) any increase in the Revolving Credit
Commitment or Commitment Percentage of any of the Banks, except as permitted by
Section 10.10; (D) any change in the definition of Majority Banks; (E) the
extension of the expiry date of any Letter of Credit beyond the Revolving Credit
Maturity Date (except where the Borrowers have Cash Collateralized such Letter
Credit or have provided a backing letter of credit in a form and from an issuer
acceptable to the Agent and the Issuing Bank); (F) any change in the prohibition
on the Borrowers’ ability to assign or transfer any of their rights or
obligations hereunder; and (G) any change in the terms of this Section 10.8. 
Any change to Section 8 or any other provision of this Agreement affecting the
rights or obligations of the Agent shall not be amended or modified without the
prior written consent of the Agent.  Any change to Section 2.10 or any other
provision of this Agreement affecting the rights or obligations of the Issuing
Bank shall not be amended or modified without the prior written consent of the
Issuing Bank.

 

Without limitation of the foregoing, it is agreed that any requirement in any
Loan Document of the consent or waiver of the Banks shall be deemed to require
the consent or waiver of the Majority Banks.

 

10.9                        Binding Effect of Agreement; Participations;
Assignments.

 

(a)                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the Borrowers, the Agent, the Banks,
the Issuing Bank, all future holders of the Notes and their respective
successors and assigns permitted hereby.  The Banks may, in accordance with the
provisions of this Section 10.9, sell, assign or otherwise transfer all or any
portion of their respective right, title and interest in, and their respective
Obligations under, this Agreement and the Loans and Swing Line Loans made and to
be made hereunder, or grant participations in their respective right, title and
interest herein and therein.  No Borrower may assign or transfer any of its
rights or obligations hereunder.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns and participants permitted
hereby, and, to the extent expressly contemplated hereby,

 

81

--------------------------------------------------------------------------------


 

the Related Parties of each of the Agent and the Banks) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Participations.  Any Bank may at any time,
without the consent of, or notice to the Borrower or the Agent, sell
participations to one or more banks or other entities (each, a “Participant”) in
all or a portion of such Bank’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and/or the Loans
owing to it); provided that (i) each participation must be for an amount equal
to at least $5,000,000 of such Bank’s Revolving Credit Commitment and Loans,
(ii) such Bank’s obligations under this Agreement shall remain unchanged,
(iii) such Bank shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iv) the Borrower, the Agent, the
Issuing Bank, the Swing Line Lender and the other Banks shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Bank shall
be responsible for the indemnity under Section 8.9 with respect to any payments
made by such Bank to its Participant(s).

 

Any agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment or waiver of any provision of this Agreement which would increase or
otherwise change such Revolving Credit Commitment or reduce the principal of or
rate of interest on the Loans subject to such participation, or postpone the
date fixed for any payment of principal or of interest on any Loans. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.5.6, 2.11 and 2.12 (subject to the requirements and limitations
therein) to the same extent as if it were a Bank and had acquired its interest
by assignment pursuant to paragraph (c) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.13 and 2.15
as if it were an assignee under paragraph (c) of this Section; and (B) shall not
be entitled to receive any greater payment under Sections 2.11 and 2.12, with
respect to any participation, than its participating Bank would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  Each Bank that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Bank shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan

 

82

--------------------------------------------------------------------------------


 

Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Bank shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

(c)                                  Assignments.  Any Bank may at any time sell
or assign to any other Bank or any Affiliate or Approved Fund thereof and to one
or more additional banks, insurance companies, financial institutions,
investment funds or other entities (an “Assignee”), all or any part of its
rights and obligations under this Agreement and the Notes (including all or a
portion of its Revolving Credit Commitment and the Loans at the time owing to
it), subject to the following conditions:

 

(i)                                     No Bank will assign to any Assignee less
than an aggregate amount equal to $5,000,000 of such Bank’s Revolving Credit
Commitment and Loans;

 

(ii)                                  Except as otherwise provided herein, any
assignment shall require the prior written consent of the Agent and, provided
that no Default or Event of Default has occurred and is continuing, the
Borrowers, which consent may not be unreasonably withheld; provided that the
Borrowers shall be deemed to have consented to any such assignment unless they
shall object thereto by written notice to the Agent within five (5) Business
Days after having received notice thereof; provided further that no consent of
the Agent or Borrower shall be required for any Bank’s pledge or assignment to a
Federal Reserve Bank as permitted under Section 10.9(f).

 

(iii)                               Any assignment to an existing Bank, or
Affiliate or Approved Fund thereof, shall not require the consent of the
Borrowers nor shall any such sale or assignment be subject to the minimum
assignment amounts specified herein;

 

(iv)                              No assignment of any Loans or Revolving Credit
Commitment shall be made to (A) any Borrower or any of the Borrowers’ Affiliates
or Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Bank hereunder, would constitute a Defaulting
Lender or a Subsidiary thereof, or (C) to a natural Person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person).

 

83

--------------------------------------------------------------------------------


 

(v)           Upon the effective date of assignment, and subject to the other
terms and conditions hereof, (1) the Assignee thereunder shall be a party hereto
and, to the extent provided in the assignment agreement between the Assignee and
transferor Bank, have the rights and obligations of a Bank hereunder with a
Revolving Credit Commitment as set forth therein, and (2) the transferor Bank
thereunder shall, to the extent provided in such assignment agreement, be
released from its obligations under this Agreement (and, in the case of an
assignment agreement covering all or the remaining portion of a transferor
Bank’s rights and obligations under this Agreement, such transferor Bank shall
cease to be a party hereto; provided, however, that such Bank shall continue to
be entitled to any rights under Sections 2.11 and 2.12 as well as any
indemnification rights hereunder with respect to facts and circumstances
occurring prior to the effective date of such assignment), and provided further
that, except to the extent otherwise expressly agreed to by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Bank’s having been
a Defaulting Lender.  Any assignment or transfer by a Bank of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Bank of a
participation in such rights and obligations in accordance with paragraph (b) of
this Section.  Any assignment agreement effectuating an assignment in accordance
with the terms of this Section shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Assignee and the resulting adjustment of Commitment Percentages arising from the
purchase by such Assignee of all or a portion of the rights and obligations of
such transferor Bank under this Agreement and the Notes.  On or prior to the
effective date specified in such assignment agreement, the Borrowers, at their
own expense, shall execute and deliver to the Agent in exchange for the Notes
delivered to the Agent pursuant to such assignment agreement new Notes to the
order of such Bank in an amount equal to the Revolving Credit Commitment assumed
by it pursuant to such assignment agreement and, unless the transferor Bank has
not retained a Revolving Credit Commitment hereunder, new Notes to the
transferor Bank in an amount equal to the Revolving Credit Commitment retained
by it hereunder.  Such new Notes shall be dated as of the Effective Date and
shall otherwise be in the form of the Notes replaced thereby.

 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright

 

84

--------------------------------------------------------------------------------


 

payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrowers
and the Agent, the applicable pro rata share of Loans previously requested but
not funded by the Defaulting Lender, to each of which the applicable assignee
and assignor hereby irrevocably consent), to (x) pay and satisfy in full all
payment liabilities then owed by such Defaulting Lender to the Agent, the
Issuing Bank, the Swing Line Lender and each other Bank hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its pro rata share thereof.  Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

 

(vii)         The Agent, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain a copy of each assignment agreement delivered
to it and a register (the “Register”) for the recordation of the names and
addresses of the Bank and the Revolving Credit Commitment of, and principal
amount (and stated interest) of the Loans owing to, each Bank pursuant to the
terms hereof from time to time.  A Loan (and the related Note) recorded on the
Register shall only be assigned or sold in whole or in part upon registration of
such assignment or sale on the Register.  The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrowers, the Agent and
the Banks shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Bank for all purposes of this Agreement.  This
Section 10.9(vii) shall be construed so that the Loan (and the related Note) is
at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the Code and any related United States
Treasury Regulations (and any other relevant or successor provisions of the Code
or such regulations).  The Register shall be available for inspection by the
Borrowers or any Bank at any reasonable time and from time to time upon
reasonable prior notice.

 

(viii)        Assignment Fee.   The transferor Bank or its Assignee shall pay an
assignment fee of $1,500 to the Agent, solely for the account of the Agent.

 

(d)           The Borrowers authorize each Bank to disclose to any Participant
or Assignee (each, a “Transferee”) and any prospective Transferee any and all
financial information in such Bank’s possession concerning the Borrowers and
their Subsidiaries which has been delivered to such Bank by or on behalf of the
Borrowers pursuant to this Agreement or which has been delivered to such Bank

 

85

--------------------------------------------------------------------------------


 

by or on behalf of the Borrowers in connection with such Bank’s credit
evaluation of the Borrowers and their Affiliates prior to becoming a party to
this Agreement, in each case subject to Section 5.16.

 

(e)           At the time of each assignment pursuant to this Section 10.9(c) to
a Person which is not already a Bank hereunder, the respective Assignee shall
provide to the Borrowers and the Agent the appropriate Internal Revenue Service
Forms described in Section 2.12.

 

(f)            Nothing herein shall prohibit any Bank from pledging or assigning
any of its rights under this Agreement (including, without limitation, any right
to payment of principal and interest under any Note) to secure obligations of
such Bank, including without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.

 

(g)           Notwithstanding anything to the contrary contained in this
Agreement, any Bank may exchange, continue or rollover all or a portion of its
Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrowers, the Agent and such
Bank.

 

10.10      Computation of Interest and Fees.  Interest, fees and charges shall
be computed daily on the basis of a year of 360 days and paid for the actual
number of days for which due.  If the due date for any payment of principal is
extended by operation of law, interest shall be payable for such extended time. 
Except as otherwise expressly provided in this Agreement, if any payment
required by this Agreement becomes due on a day on which banks in Boston,
Massachusetts are required or permitted by law or an appropriate authority to
remain closed, such payment may be made on the next succeeding day on which such
banks are open, and such extension shall be included in computing interest in
connection with such payment.

 

10.11      Entire Agreement.  This Agreement (including the exhibits hereto) and
the other Loan Documents set forth the entire agreement and understanding of the
parties hereto in respect of the subject matter contained herein, and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations, warranties, whether oral or written, by any officer, employee
or representative of any party hereto.

 

10.12      No Advisory or Fiduciary Relationship.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers acknowledge and agree that:  (i) (A) entering into this
Agreement is an arm’s-length commercial transaction between the Borrowers on one
hand and the Banks, Agent and Issuing Bank on the other hand, (B) the Borrowers
have consulted their own legal,

 

86

--------------------------------------------------------------------------------


 

accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) the Borrowers are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Banks, Agent and Issuing Bank have
not been, are not, and will not be acting as an advisor, agent or fiduciary for
any of the Borrowers and (B) the Banks, Agent and Issuing Bank have no
obligation to any Borrower with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Banks, Agent, Issuing Bank and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers or their Affiliates, and
neither the Banks, Agent, Issuing Bank, nor any of their respective Affiliates
has any obligation to disclose any of such interests to the Borrowers or their
Affiliates.  To the fullest extent permitted by law, the Borrowers hereby waive
and release any claims that they may have against the Banks, Agent, Issuing Bank
or any of their respective Affiliates with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

10.13      Existing Loan Agreement Amended and Restated.  On the Effective Date,
(a) this Agreement shall amend and restate the Existing Loan Agreement in its
entirety but, for the avoidance of doubt, shall not constitute a novation of the
parties’ rights and obligations thereunder, (b) the “Revolving Credit
Commitment” and “Swing Line Commitment” thereunder (as as defined therein) shall
automatically continue as the “Revolving Credit Commitment” and “Swing Line
Commitment” herein, (c) the rights and obligations of the parties hereto
evidenced by the Existing Loan Agreement shall be evidenced by this Agreement
and the other Loan Documents, (d) the “Revolving Loans” and “Swing Line Loans”
under (and as defined in) the Existing Loan Agreement which are outstanding as
of the Effective Date shall remain outstanding and be continued as Revolving
Loans and Swing Line Loans, as applicable, hereunder, and shall bear interest
and be subject to such other fees and terms as set forth in this Agreement, and
(e) the “Letters of Credit” under (and as defined in) the Existing Loan
Agreement which have been issued but have not expired as of the Effective Date
shall be “Letters of Credit” hereunder.  All interest, fees and expenses, if
any, owing or accruing under or in respect of the Existing Loan Agreement
through the Effective Date shall be calculated as of the Effective Date
(pro-rated in the case of any fractional periods), and shall be paid on the
Effective Date.

 

10.14      Captions.  The captions for the sections of this Agreement are for
ease of reference only and are not an integral part of this Agreement.

 

10.15      Counterparts.  This Agreement may be signed in any number of
counterparts with the same effect as if the signatures hereto and thereto were
upon the same instrument.

 

10.16      Severability.  The provisions of this Agreement are severable, and if
any of these provisions shall be held by any court of competent jurisdiction to
be unenforceable, such holdings shall not affect or impair any other provision
hereof.

 

87

--------------------------------------------------------------------------------


 

10.17      Judgment Currency.  If for the purposes of obtaining a judgment in
any court or obtaining an order enforcing a judgment it is necessary to convert
any amount due from the Borrowers hereunder or under the Notes, under the Swing
Line Note or under any Letter of Credit in the currency expressed to be payable
herein or under the Notes (the “specified currency”) into another currency, then
the conversion shall be made at the Agent’s spot rate of exchange for buying the
specified currency with such other currency, in accordance with normal banking
procedures, prevailing at the Agent’s close of business on the business day next
preceding the day on which the judgment is given or the order is made.  In the
event that there is a difference between the rate of exchange on the basis of
which the amount of such judgment or order is determined and the rate of
exchange prevailing on the date of payment, the Borrowers shall pay such
additional amount as may be necessary to ensure that the amount paid is the
amount of such other currency which permits the Agent to purchase the amount of
the specified currency due when such judgment or order is issued at the Agent’s
spot rate of exchange for buying the specified currency with such other
currency, in accordance with normal banking procedures, prevailing at the
Agent’s opening of business on the date of payment.

 

10.18      WAIVER OF JURY TRIAL.  THE BORROWERS HEREBY IRREVOCABLY WAIVE TRIAL
BY JURY IN ANY JURISDICTION AND IN ANY COURT WITH RESPECT TO, IN CONNECTION
WITH, OR ARISING OUT OF THIS AGREEMENT, THE OBLIGATIONS, OR ANY INSTRUMENT OR
DOCUMENT DELIVERED PURSUANT HERETO OR THERETO, OR ANY CLAIM OR DISPUTE HOWSOEVER
ARISING, BETWEEN ANY OF THE BORROWERS AND THE AGENT, THE BANKS AND/OR THE
ISSUING BANK.  THIS WAIVER OF JURY TRIAL SHALL BE EFFECTIVE FOR EACH AND EVERY
DOCUMENT EXECUTED BY THE BORROWERS, THE AGENT, THE BANKS AND/OR THE ISSUING BANK
AND DELIVERED TO THE AGENT, THE BANKS, THE ISSUING BANK OR THE BORROWERS, AS THE
CASE MAY BE, WHETHER OR NOT SUCH DOCUMENT SHALL CONTAIN A WAIVER OF JURY TRIAL. 
THE BORROWERS FURTHER ACKNOWLEDGE THAT ALL DOCUMENTS DELIVERED BY THE AGENT, THE
BANKS, THE ISSUING BANK OR THE BORROWERS ARE SUBJECT TO THIS WAIVER OF JURY
TRIAL AS TO ANY ACTION THAT MAY BE BROUGHT AS TO ANY OF SUCH
DOCUMENTS, INSTRUMENTS OR LETTERS OR THE LIKE.  THE BORROWERS FURTHER CONFIRM
THAT THE FOREGOING WAIVERS ARE INFORMED AND FREELY MADE.

 

88

--------------------------------------------------------------------------------


 

WITNESS the execution hereof under seal on the day and year first above written.

 

 

 

The Borrowers:

 

 

 

COURIER CORPORATION,

 

COURIER COMPANIES, INC.,

 

COURIER PUBLISHING, INC.,

 

COURIER KENDALLVILLE, INC.,

 

COURIER PROPERTIES, INC.,

 

NATIONAL PUBLISHING COMPANY,

 

COURIER NEW MEDIA, INC.,

 

DOVER PUBLICATIONS, INC.,

 

RESEARCH & EDUCATION ASSOCIATION, INC.,

 

MOORE-LANGEN PRINTING COMPANY, INC.,

 

COURIER INTERNATIONAL HOLDINGS, LLC,

 

FASTPENCIL, INC.

 

 

 

 

 

 

 

By:

/s/ Lee Cochrane

 

 

Name: Lee Cochrane

 

 

Title: Vice President and Treasurer

 

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

(CITIZENS/COURIER 2014)

 

--------------------------------------------------------------------------------


 

 

The Banks:

 

 

 

CITIZENS BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Michael Jones

 

 

Name: Michael Jones

 

 

Title: Vice President

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ John C. Everett

 

 

Name: John C. Everett

 

 

Title: Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Jacob Dowden

 

 

Name: Jacob Dowden

 

 

Title: Senior Vice President

 

 

 

 

 

TD BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ William F. Granchelli

 

 

Name: William F. Granchelli

 

 

Title: Vice President

 

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

(CITIZENS/COURIER 2014)

 

--------------------------------------------------------------------------------


 

 

The Agent:

 

 

 

 

 

CITIZENS BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Michael Jones

 

 

Name: Michael Jones

 

 

Title: Vice President

 

 

 

 

 

The Issuing Bank:

 

 

 

 

 

CITIZENS BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Gregory P. Buscone

 

 

Name: Gregory P. Buscone

 

 

Title: SVP

 

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

(CITIZENS/COURIER 2014)

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

Amended and Restated

Revolving Credit Note

 

$[20,000,000][30,000,000]

 

Boston, Massachusetts

 

 

December 19, 2014

 

FOR VALUE RECEIVED, the undersigned (hereinafter, together with their respective
successors in title and assigns, collectively called the “Borrowers”), by this
promissory note (hereinafter, called this “Note”), absolutely and
unconditionally promise to pay to the order of                        
(hereinafter, together with its successors in title and assigns, called the
“Bank”), the principal sum of [TWENTY][THIRTY] MILLION DOLLARS AND 00/100
($[20,000,000][30,000,000]), or so much thereof as shall have been advanced by
the Bank to the Borrowers by way of revolving loans under the Credit Agreement
(as hereinafter defined) and shall remain outstanding, such payment to be made
as hereinafter provided, and to pay interest on the principal sum outstanding
hereunder from time to time from the date hereof until the said principal sum or
the unpaid portion thereof shall have become due and payable as hereinafter
provided.

 

The entire unpaid principal (not at the time overdue) of this Note shall bear
interest at the rate or rates from time to time in effect under the Credit
Agreement.  Accrued interest on the unpaid principal under this Note shall be
payable on the dates specified in the Credit Agreement.

 

On December 17, 2019, the date of the final maturity of this Note, there shall
become absolutely due and payable by the Borrowers hereunder, and the Borrowers
hereby jointly and severally promise to pay to the holder hereof, the balance
(if any) of the principal hereof then remaining unpaid, all of the unpaid
interest accrued hereon and all (if any) other amounts payable on or in respect
of this Note or the indebtedness evidenced hereby.

 

Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest at the rates and on the terms
provided by the Credit Agreement.  The unpaid interest accrued on each overdue
amount in accordance with the foregoing terms of this paragraph shall become and
be absolutely due and payable by the Borrowers to the holder hereof on demand by
the holder of this Note.  Interest on each overdue amount will continue to
accrue as provided by the foregoing terms of this paragraph, and will (to the
extent permitted by applicable law) be compounded monthly until the obligations
of the Borrowers in respect of the payment of such overdue amount shall be
discharged (whether before or after judgment).

 

Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrowers
directly to the Agent in U.S. Dollars, at the Agent’s Head Office (as
hereinafter defined), on the due date of such payment, and in immediately
available and freely transferable funds.  All payments on or in respect of this
Note or the

 

--------------------------------------------------------------------------------


 

indebtedness evidenced hereby shall be made without set-off or counterclaim and
free and clear of and without any deductions, withholdings, restrictions or
conditions of any nature.

 

This Note is made and delivered by the Borrowers to the Bank pursuant to a Third
Amended and Restated Revolving Credit Agreement, dated as of December 19, 2014,
among the Borrowers, the Banks, the Agent and the Issuing Bank (hereinafter, as
varied or supplemented or amended and restated, called the “Credit Agreement”). 
This Note evidences the joint and several obligations of the Borrowers (a) to
repay the principal amount of each Revolving Loan (as defined in the Credit
Agreement) made by the Bank to the Borrowers pursuant to the Credit Agreement;
(b) to pay interest, as herein and therein provided, on the principal amount
hereof remaining unpaid from time to time; and (c) to pay other amounts which
may become due and payable hereunder as herein provided.  Reference is hereby
made to the Credit Agreement (including the Exhibits annexed thereto) for a
complete statement of the terms thereof.

 

No reference herein to the Credit Agreement or to any provisions thereof shall
impair the obligations of the Borrowers, which are absolute, unconditional and
irrevocable, to pay the principal of and the interest on this Note and to pay
all (if any) other amounts which may become due and payable on or in respect of
this Note or the indebtedness evidenced hereby, strictly in accordance with the
terms and the tenor of this Note.

 

For all purposes of this Note, the following terms shall have the respective
meanings set forth below:

 

(a)                                 “Agent” means Citizens Bank, National
Association, acting in its capacity as Agent for the Banks under the Credit
Agreement.

 

(b)                                 “Agent’s Head Office” means the head office
of Agent located at 28 State Street, Boston, Massachusetts 02109.

 

(c)                                  “Banks” shall have the meaning ascribed to
such term in the Credit Agreement.

 

(d)                                 “holder” means the Bank in possession of
this Note or any other Person who is at the time the lawful holder in possession
of this Note.

 

(e)                                  “Issuing Bank” means Citizens Bank,
National Association, acting in its capacity as Issuing Bank under the Credit
Agreement.

 

The Borrowers will have the right to prepay the unpaid principal of this Note in
full or in part upon the terms contained in the Credit Agreement.  The Borrowers
will have an obligation to prepay principal of this Note upon the terms
contained in the Credit Agreement.  Any partial payment of the indebtedness
evidenced by this Note shall be applied in accordance with the terms of the
Credit Agreement.

 

Pursuant to, and upon the terms contained in, Section 6 of the Credit Agreement,
the entire unpaid principal of this Note, all of the interest accrued on the
unpaid principal of this Note and all (if

 

--------------------------------------------------------------------------------


 

any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby may be declared to be immediately due and payable, whereupon
the entire unpaid principal of this Note, all of the interest accrued on the
unpaid principal of this Note and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby shall (if not already
due and payable) forthwith become and be due and payable to the holder of this
Note without presentment, demand, protest or any other formalities of any kind,
all of which are hereby expressly and irrevocably waived by the Borrowers.

 

All computations of interest payable as provided in this Note shall be made by
the Agent on the basis of the actual number of days elapsed divided by 360.  The
Prime Rate (as defined in the Credit Agreement) in effect from time to time
shall be determined in accordance with the terms of the Credit Agreement.

 

Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrowers hereby jointly and severally promise to
pay to the holder of this Note, upon demand by the holder hereof at any time, in
addition to principal, interest and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby, all court costs and
attorneys’ fees and all other collection charges and expenses reasonably
incurred or sustained by the holder of this Note.

 

The Borrowers hereby irrevocably waive notice of acceptance, presentment, notice
of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note.  The Borrowers hereby absolutely and irrevocably
consent and submit to the jurisdiction of the Courts of the Commonwealth of
Massachusetts and of any Federal Court located in the said Commonwealth in
connection with any actions or proceedings brought against the Borrowers by the
holder hereof arising out of or relating to this Note.

 

This Note is intended to take effect as a sealed instrument.  This Note and the
obligations of the Borrowers hereunder shall be governed by and interpreted and
determined in accordance with the laws of the Commonwealth of Massachusetts.

 

Each of the Borrowers shall be jointly and severally liable for the full amount
owing under this Note.

 

IN WITNESS WHEREOF, this AMENDED AND RESTATED REVOLVING CREDIT NOTE has been
duly executed by the undersigned on the day and in the year first above written
in Boston, Massachusetts.

 

--------------------------------------------------------------------------------


 

 

 

The Borrowers:

 

 

 

 

 

COURIER CORPORATION,

 

 

COURIER COMPANIES, INC.,

 

 

COURIER PUBLISHING, INC.,

 

 

COURIER KENDALLVILLE, INC.,

 

 

COURIER PROPERTIES, INC.,

 

 

NATIONAL PUBLISHING COMPANY,

 

 

COURIER NEW MEDIA, INC.,

 

 

DOVER PUBLICATIONS, INC.,

 

 

RESEARCH & EDUCATION ASSOCIATION, INC.,

 

 

MOORE-LANGEN PRINTING COMPANY, INC.,

 

 

COURIER INTERNATIONAL HOLDINGS, LLC,

WITNESS:

 

FASTPENCIL, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

Title:

 

 

Name: Lee Cochrane

 

 

 

Title: Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

Amended and Restated Swing Line Note

 

$15,000,000

 

Boston, Massachusetts

 

 

December 19, 2014

 

 

FOR VALUE RECEIVED, the undersigned (hereinafter, together with their respective
successors in title and assigns, collectively called the “Borrowers”), by this
promissory note (hereinafter, called “this Note”), absolutely and
unconditionally promise to pay to the order of CITIZENS BANK, NATIONAL
ASSOCIATION (hereinafter, together with its successors in title and assigns,
called the “Bank”), the principal sum of FIFTEEN MILLION DOLLARS ($15,000,000),
or so much thereof as shall have been advanced by the Bank to the Borrowers by
way of swing line loans under the Credit Agreement (as hereinafter defined) and
shall remain outstanding, such payment to be made as hereinafter provided, and
to pay interest on the principal sum outstanding hereunder from time to time
from the date hereof until the said principal sum or the unpaid portion thereof
shall have become due and payable as hereinafter provided.

 

The entire unpaid principal (not at the time overdue) of this Note shall bear
interest at the rate or rates from time to time in effect under the Credit
Agreement.  Accrued interest on the unpaid principal under this Note shall be
payable on the dates specified in the Credit Agreement.

 

On December 17, 2019, the date of the final maturity of this Note, there shall
become absolutely due and payable by the Borrowers hereunder, and the Borrowers
hereby jointly and severally promise to pay to the holder hereof, the balance
(if any) of the principal hereof then remaining unpaid, all of the unpaid
interest accrued hereon and all (if any) other amounts payable on or in respect
of this Note or the indebtedness evidenced hereby.

 

Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest at the rates and on the terms
provided by the Credit Agreement.  The unpaid interest accrued on each overdue
amount in accordance with the foregoing terms of this paragraph shall become and
be absolutely due and payable by the Borrowers to the holder hereof on demand by
the holder of this Note.  Interest on each overdue amount will continue to
accrue as provided by the foregoing terms of this paragraph, and will (to the
extent permitted by applicable law) be compounded monthly until the obligations
of the Borrowers in respect of the payment of such overdue amount shall be
discharged (whether before or after judgment).

 

Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrowers
directly to the Agent in U.S. Dollars, at the Agent’s Head Office (as
hereinafter defined), on the due date of such payment, and in immediately
available and freely transferable funds.  All payments on or in respect of this
Note or the

 

--------------------------------------------------------------------------------


 

indebtedness evidenced hereby shall be made without set-off or counterclaim and
free and clear of and without any deductions, withholdings, restrictions or
conditions of any nature.

 

This Note is made and delivered by the Borrowers to the Bank pursuant to a Third
Amended and Restated Revolving Credit Agreement, dated as of December 19, 2014
among the Borrowers, the Banks, the Agent and the Issuing Bank (hereinafter, as
varied or supplemented or amended and restated, called the “Credit Agreement”). 
This Note evidences the joint and several obligations of the Borrowers (a) to
repay the principal amount of each Swing Line Loan (as defined in the Credit
Agreement) made by the Bank to the Borrowers pursuant to the Credit Agreement;
(b) to pay interest, as herein and therein provided, on the principal amount
hereof remaining unpaid from time to time; and (c) to pay other amounts which
may become due and payable hereunder as herein provided.  Reference is hereby
made to the Credit Agreement (including the Exhibits annexed thereto) for a
complete statement of the terms thereof.

 

No reference herein to the Credit Agreement or to any provisions thereof shall
impair the obligations of the Borrowers, which are absolute, unconditional and
irrevocable, to pay the principal of and the interest on this Note and to pay
all (if any) other amounts which may become due and payable on or in respect of
this Note or the indebtedness evidenced hereby, strictly in accordance with the
terms and the tenor of this Note.

 

For all purposes of this Note, the following terms shall have the respective
meanings set forth below:

 

(a)                                 “Agent” means Citizens Bank, National
Association, acting in its capacity as Agent for the Banks under the Credit
Agreement.

 

(b)                                 “Agent’s Head Office” means the head office
of Citizens located at 28 State Street, Boston, Massachusetts 02109.

 

(c)                                  “Banks” shall have the meaning ascribed to
such term in the Credit Agreement.

 

(d)                                 “holder” means the Bank in possession of
this Note or any other Person who is at the time the lawful holder in possession
of this Note.

 

(e)                                  “Issuing Bank” means Citizens Bank,
National Association, acting in its capacity as Issuing Bank under the Credit
Agreement.

 

The Borrowers will have the right to prepay the unpaid principal of this Note in
full or in part upon the terms contained in the Credit Agreement.  The Borrowers
will have an obligation to prepay principal of this Note upon the terms
contained in the Credit Agreement.  Any partial payment of the indebtedness
evidenced by this Note shall be applied in accordance with the terms of the
Credit Agreement.

 

Pursuant to, and upon the terms contained in, Section 6 of the Credit Agreement,
the entire unpaid principal of this Note, all of the interest accrued on the
unpaid principal of this Note and all (if

 

--------------------------------------------------------------------------------


 

any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby may be declared to be immediately due and payable, whereupon
the entire unpaid principal of this Note, all of the interest accrued on the
unpaid principal of this Note and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby shall (if not already
due and payable) forthwith become and be due and payable to the holder of this
Note without presentment, demand, protest or any other formalities of any kind,
all of which are hereby expressly and irrevocably waived by the Borrowers.

 

All computations of interest payable as provided in this Note shall be made by
the Agent on the basis of the actual number of days elapsed divided by 360.  The
Prime Rate (as defined in the Credit Agreement) in effect from time to time
shall be determined in accordance with the terms of the Credit Agreement.

 

Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrowers hereby jointly and severally promise to
pay to the holder of this Note, upon demand by the holder hereof at any time, in
addition to principal, interest and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby, all court costs and
attorneys’ fees and all other collection charges and expenses reasonably
incurred or sustained by the holder of this Note.

 

The Borrowers hereby irrevocably waive notice of acceptance, presentment, notice
of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note.  The Borrowers hereby absolutely and irrevocably
consent and submit to the jurisdiction of the Courts of the Commonwealth of
Massachusetts and of any Federal Court located in the said Commonwealth in
connection with any actions or proceedings brought against the Borrowers by the
holder hereof arising out of or relating to this Note.

 

This Note is intended to take effect as a sealed instrument.  This Note and the
obligations of the Borrowers hereunder shall be governed by and interpreted and
determined in accordance with the laws of the Commonwealth of Massachusetts.

 

Each of the Borrowers shall be jointly and severally liable for the full amount
owing under this Note.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this AMENDED AND RESTATED SWING LINE NOTE has been duly
executed by the undersigned on the day and in the year first above written in
Boston, Massachusetts.

 

 

COURIER CORPORATION,

 

COURIER COMPANIES, INC.,

 

COURIER PUBLISHING, INC.,

 

COURIER KENDALLVILLE, INC.,

 

COURIER PROPERTIES, INC.,

 

NATIONAL PUBLISHING COMPANY,

 

COURIER NEW MEDIA, INC.,

 

DOVER PUBLICATIONS, INC.,

 

RESEARCH & EDUCATION ASSOCIATION, INC.,

 

MOORE-LANGEN PRINTING COMPANY, INC.,

 

COURIER INTERNATIONAL HOLDINGS, LLC,

 

FASTPENCIL, INC.

 

 

 

 

 

 

 

By:

/s/

 

 

Name: Lee Cochrane

 

 

Title: Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DISCLOSURE STATEMENT

 

Revolving Credit Agreement Section, and

 

 

Information Requested

 

Disclosure

 

 

 

3.1  Organization and Qualification

 

 

-Borrower information

 

-Courier Corporation: incorporated and qualified in Massachusetts

 

 

 

-Subsidiary information

 

-Refer to Exhibit F

 

 

 

3.4  Approvals and Consents

 

-No exceptions

 

 

 

3.5  Title to Properties; Absence of Liens

 

- The Borrowers have two HP Indigo 7500 cover presses in its digital facilities
that are part of a “try and buy program” from HP. The presses are owned by HP
and have been loaned to the Borrowers.

 

 

 

 

 

-The Borrowers use consigned paper in certain facilities, which paper is owned
by third parties and subject to a lien.

 

 

 

 

 

-In addition, please see Exhibit I for other liens on the Borrowers’ other
assets.

 

 

 

3.6     Compliance

 

-No exceptions

 

 

 

3.7     Financial Statements

 

 

-Material adverse changes since filing September 27, 2014 Form 10-K

 

-No exceptions

 

 

 

3.9  Taxes

 

 

-Waivers extending applicable statute of limitations

 

-No exceptions

 

 

 

3.10  Litigation

 

-No exceptions

 

 

 

3.13  ERISA

 

 

 

--------------------------------------------------------------------------------


 

-List of plans

 

Retirement Plans:

 

 

 

 

 

1) Courier Profit Sharing and Savings Plan

 

 

2) Dover Publications Inc. Retirement Income Plan

 

 

 

 

 

Multi-Employer Union Retirement Plans:

 

 

 

 

 

3) Graphic Communications International Union — Employer Retirement Fund

 

 

4) Bindery Industry Employer GCC/IBT Pension Fund

 

 

 

 

 

Welfare Plans:

 

 

 

 

 

5) Courier Corporation Group Life Insurance Plan

 

 

6) Courier Corporation Health Insurance Plan

 

 

7) Courier Corporation Group Weekly Indemnity Benefit Plan

 

 

8) Courier Corporation Long-Term Disability Plan

 

 

9) National Publishing Company Health Plan

 

 

10) Dental Insurance Plan of National Publishing Company

 

 

11) Courier Corporation Travel Accident Insurance Plan

 

 

12) Moore Langen Dental Plan

 

 

13) Moore Langen Supplemental Insurance Plan

 

 

14) Courier Corporation Dependent Life Insurance

 

 

15) Courier Corporation Supplemental Life Insurance

 

 

16) Dover Publications Dental Plan

 

 

17) Courier Corporation Group Dental Plan

 

 

18) Courier Corporation FSA Plan

 

 

19) NY State Disability Benefits Plan

 

 

 

-Withdrawal Liability

 

- Courier Stoughton incurred employer withdrawal liability owed to the

 

--------------------------------------------------------------------------------


 

 

 

GCC/IBT National Pension Fund due to the plant closure in April 2011. Withdrawal
liability payments over a 20-year period, beginning September 2011 and
concluding August 2031 are $13,613.12 per month.

 

 

 

-Multi-Employer Plan Reorganizations

 

- In addition, rehabilitation plans have been adopted for both the Graphic
Communications International Union -Employer Retirement Fund, and the Bindery
Industry Employer GCC/IBT Pension Fund.

 

 

 

-Single Employer Plan Funding

 

- Dover Publications, Inc. Retirement Income Plan is not fully funded. The
projected benefit obligation as of September 2014 was $2.8M, while the fair
value of plan assets was $2.0M.

 

 

 

3.15  Environmental and Regulatory Compliance

 

-No exceptions

 

 

 

-Real Properties owned or leased fiscal year ended September 27, 2014

 

-Refer to Borrower’s Form 10-K for the year ended September 27, 2014

 

 

 

3.16  Labor Relations

 

-Press, prepress, and bindery employees at our Philadelphia facility are
represented by the GCC/IBT

 

 

 

 

 

-Union Labor Convention agreement from the printing union known as EAA which
represents employees of Digital Page Grafica e Editora S.A. and Courier
Technologia em Servicos Graficaos Ltda

 

 

 

3.17  Contracts with Affiliates, Etc.

 

-Loan in the amount of R$839,009.25 from Digital Page Graphica E Editora S.A.
to Walter Filho. Walter is the owner of 40% of the outstanding equity interests
of Digital Page.

 

 

 

3.18  Subsidiaries

 

-Refer to Exhibit F

 

--------------------------------------------------------------------------------


 

5.6  Guaranties

 

-No exceptions

 

 

 

5.7  Restrictions on Liens

 

 

 

 

 

Listed encumbrances:

 

- see Disclosure Section 3.5

 

 

 

5.19 Transactions with Affiliates

 

- see Disclosure Section 3.17

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

EXISTING INDEBTEDNESS

 

Refer to Courier Corporation’s September 27, 2014 Form 10-K:

 

Long-term debt of the Company and its consolidated subsidiaries consisted of the
following:

 

 

 

Balance

 

 

 

09/27/14

 

 

 

 

 

Obligation under revolving bank credit facility

 

$

24,508,000

 

 

 

 

 

Capital Lease Obligation

 

5,839,000

 

 

 

 

 

Total long-term debt

 

$

30,347,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Form of Certificate of Chief Financial Officer of Courier]

 

CERTIFICATE OF CHIEF FINANCIAL OFFICER OF COURIER

 

(Pursuant to Section 5.1(v) of the Third Amended and Restated Revolving Credit
Agreement dated as of December 17, 2014.)

 

The undersigned chief financial officer of Courier Corporation (“Courier”)
HEREBY CERTIFIES THAT:

 

This Certificate is furnished pursuant to Section 5.1(v) of the Third Amended
and Restated Revolving Credit Agreement, dated as of December 19, 2014, among
Courier and the other Borrowers named therein (collectively, the “Borrowers”),
the Banks party thereto (collectively, the “Banks”), and Citizens Bank, National
Association, as Agent and Issuing Bank (the “Agreement”).  Unless otherwise
defined herein, the terms used in this Certificate and Schedule 1 annexed hereto
have the meanings described in the Agreement.

 

As required by Section 5.1(i) or (ii) of the Agreement, Consolidated financial
statements of the Borrowers and their respective Subsidiaries for the (year)
(quarter) ended           , 20   (the “Financial Statements”) prepared in
accordance with GAAP (subject, in the case of quarterly statements, to normal
year-end audit adjustments) accompany this Certificate.  The Financial
Statements present fairly the Consolidated financial position of the Borrowers
and their respective Subsidiaries as at the date thereof and the Consolidated
results of operations of the Borrowers and their respective Subsidiaries for the
period covered thereby.

 

As required by Section 5.1(i) or (ii) of the Agreement, the Report for the
(year) (quarter) ended            , 20   accompanies this Certificate.  The
Report reasonably reflects the results of operations of each Borrower and each
of its Subsidiaries (subject, in the case of quarterly statements, to normal
year-end audit adjustments) on a consistent basis and, in the aggregate, agrees
with the Consolidated Financial Statements for the same period.

 

Schedule 1 attached hereto sets forth financial data and computations evidencing
the Borrowers’ compliance with the covenants of the Agreement set forth in
Sections 5.24 and 5.26, all of which data and computations, to the best of the
knowledge and belief of the chief financial officer of Courier (the “Chief
Financial Officer”) executing and delivering this Certificate, are true,
complete and correct.

 

--------------------------------------------------------------------------------


 

The activities of the Borrowers during the period covered by the Financial
Statements have been reviewed by the Chief Financial Officer of Courier and/or
by employees or agents under his or her supervision.  Based on such review, to
the best knowledge and belief of the Chief Financial Officer, during the period
covered by the Financial Statements, and as of the date of this Certificate,
(a) the Borrowers have, or have caused to have, kept, observed, performed and
fulfilled each and every covenant and condition of the Agreement and the other
Loan Documents, and (b) no Event of Default and no event which with notice or
the passage of time, or both, would become an Event of Default, has occurred or
is continuing.(1)

 

Witness my hand this           day of               , 2014.

 

 

COURIER CORPORATION

 

 

 

 

 

By:

 

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------

(1)  If an Event of Default or an event which with notice or the lapse of time,
or both, would become an Event of Default, has occurred or is occurring, this
paragraph is to be modified by an appropriate statement as to the nature
thereof, the period of existence thereof, and what action the Borrowers have
taken, are taking, or propose to take with respect thereto.

 

--------------------------------------------------------------------------------


 

Schedule 1 to the Foregoing

Certificate of Chief Financial Officer of Courier

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[Intentionally Omitted]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

LIST OF SUBSIDIARIES

 

NAME

 

PLACE OF
INCORPORATION

 

ADDRESS

 

JURISDICTIONS

Courier Companies, Inc.

 

Massachusetts

 

15 Wellman Ave.
North Chelmsford, MA
01863

 

IL, IN, MA, NJ, NY

 

 

 

 

 

 

 

Courier Publishing, Inc.

 

Massachusetts

 

15 Wellman Ave.
North Chelmsford, MA
01863

 

MA

 

 

 

 

 

 

 

Courier Kendallville, Inc.

 

Indiana

 

2500 Marion Drive
Kendallville, IN 46755

 

IN

 

 

 

 

 

 

 

Courier Properties, Inc.

 

Massachusetts

 

15 Wellman Ave.
North Chelmsford, MA
01863

 

MA

 

 

 

 

 

 

 

National Publishing Company

 

Pennsylvania

 

11311 Roosevelt Blvd.
Philadelphia, PA 19154

 

PA

 

 

 

 

 

 

 

Courier New Media, Inc.

 

Massachusetts

 

15 Wellman Ave.
North Chelmsford, MA
01863

 

MA

 

 

 

 

 

 

 

Dover Publications, Inc.

 

New York

 

31 East 2nd Street
Mineola, NY 11501

 

MA, NJ, NY

 

 

 

 

 

 

 

Research & Education Association, Inc.

 

Delaware

 

61 Ethel Road West
Piscataway, NJ 08854

 

DE, NJ

 

 

 

 

 

 

 

Moore-Langen Printing Company, Inc.

 

Indiana

 

200 Holman Street
Terre Haute, IN 47802

 

IN. IL

 

 

 

 

 

 

 

Courier International Holdings, LLC

 

Delaware

 

15 Wellman Ave.
North Chelmsford, MA
01863

 

DE

 

 

 

 

 

 

 

FastPencil, Inc.

 

Delaware

 

307 Orchard City Drive
Campbell, CA 95008

 

DE, CA, MN

 

 

 

 

 

 

 

Courier Technologia em Servicos Graficaos Ltda

 

Brazil

 

33 Praca Antonio Prado
Sao Paulo, Brazil

 

Brazil

 

 

 

 

 

 

 

Digital Page Grafica e Editora S.A.

 

 Brazil

 

901 Rua Urbano Santos
Sao Paulo, Brazil

 

Brazil

 

Note:  All above subsidiaries are 100% owned by the Courier companies except for
Digital Page Grafica e Editora S.A. which is 60% owned by Courier Technologia em
Servicos Graficaos Ltda.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF FLASH REPORT

 

[See PDF document provided separately and to be attached hereto]

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 19, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among COURIER CORPORATION, a Massachusetts corporation (“Courier”),
COURIER COMPANIES, INC., a Massachusetts corporation (“Companies”), COURIER
PUBLISHING, INC., a Massachusetts corporation (“CPI”), COURIER
KENDALLVILLE, INC., an Indiana corporation (“Kendallville”), COURIER
PROPERTIES, INC., a Massachusetts corporation (“Properties”), NATIONAL
PUBLISHING COMPANY, a Pennsylvania corporation (“Publishing”), COURIER NEW
MEDIA, INC., a Massachusetts corporation (“New Media”), DOVER
PUBLICATIONS, INC., a New York corporation (“Dover”), RESEARCH & EDUCATION
ASSOCIATION, INC., a Delaware corporation (“REA”), MOORE-LANGEN PRINTING
COMPANY, INC., an Indiana corporation (“M-L”), COURIER INTERNATIONAL HOLDINGS,
LLC, a Delaware limited liability company (“Holdings”), and FASTPENCIL, INC., a
Delaware corporation (“FastPencil”) (collectively the “Borrowers”), CITIZENS
BANK, NATIONAL ASSOCIATION (formerly known as RBS Citizens, N.A.) (“Citizens”),
KEYBANK NATIONAL ASSOCIATION (“Key”), JPMORGAN CHASE BANK, N.A., (“JPM”), and TD
BANK, N.A. (“TD”; and together with Citizens, Key and JPM, the “Banks”), and
CITIZENS BANK, NATIONAL ASSOCIATION, in its capacity of administrative agent for
the Banks, Issuing Bank (the “Issuing Bank”) and Swing Line Lender (“Swing Line
Lender”) (Citizens in its capacity as administrative agent being referred to
herein as the “Agent”).

 

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrowers with a certificate of
its non-U.S. Person status on IRS Form W-8BEN-E or IRS Form W-8BEN, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrowers and the Agent, and (2) the undersigned shall
have at all times furnished the Borrowers and the Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF BANK]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 19, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among COURIER CORPORATION, a Massachusetts corporation (“Courier”),
COURIER COMPANIES, INC., a Massachusetts corporation (“Companies”), COURIER
PUBLISHING, INC., a Massachusetts corporation (“CPI”), COURIER
KENDALLVILLE, INC., an Indiana corporation (“Kendallville”), COURIER
PROPERTIES, INC., a Massachusetts corporation (“Properties”), NATIONAL
PUBLISHING COMPANY, a Pennsylvania corporation (“Publishing”), COURIER NEW
MEDIA, INC., a Massachusetts corporation (“New Media”), DOVER
PUBLICATIONS, INC., a New York corporation (“Dover”), RESEARCH & EDUCATION
ASSOCIATION, INC., a Delaware corporation (“REA”), MOORE-LANGEN PRINTING
COMPANY, INC., an Indiana corporation (“M-L”), COURIER INTERNATIONAL HOLDINGS,
LLC, a Delaware limited liability company (“Holdings”), and FASTPENCIL, INC., a
Delaware corporation (“FastPencil”) (collectively the “Borrowers”), CITIZENS
BANK, NATIONAL ASSOCIATION (formerly known as RBS Citizens, N.A.) (“Citizens”),
KEYBANK NATIONAL ASSOCIATION (“Key”), JPMORGAN CHASE BANK, N.A., (“JPM”), and TD
BANK, N.A. (“TD”; and together with Citizens, Key and JPM, the “Banks”), and
CITIZENS BANK, NATIONAL ASSOCIATION, in its capacity of administrative agent for
the Banks, Issuing Bank (the “Issuing Bank”) and Swing Line Lender (“Swing Line
Lender”) (Citizens in its capacity as administrative agent being referred to
herein as the “Agent”).

 

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable. 
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Bank in writing, and (2) the undersigned shall have at all times
furnished such Bank with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

--------------------------------------------------------------------------------


 

EXHIBIT H-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 19, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among COURIER CORPORATION, a Massachusetts corporation (“Courier”),
COURIER COMPANIES, INC., a Massachusetts corporation (“Companies”), COURIER
PUBLISHING, INC., a Massachusetts corporation (“CPI”), COURIER
KENDALLVILLE, INC., an Indiana corporation (“Kendallville”), COURIER
PROPERTIES, INC., a Massachusetts corporation (“Properties”), NATIONAL
PUBLISHING COMPANY, a Pennsylvania corporation (“Publishing”), COURIER NEW
MEDIA, INC., a Massachusetts corporation (“New Media”), DOVER
PUBLICATIONS, INC., a New York corporation (“Dover”), RESEARCH & EDUCATION
ASSOCIATION, INC., a Delaware corporation (“REA”), MOORE-LANGEN PRINTING
COMPANY, INC., an Indiana corporation (“M-L”), COURIER INTERNATIONAL HOLDINGS,
LLC, a Delaware limited liability company (“Holdings”), and FASTPENCIL, INC., a
Delaware corporation (“FastPencil”) (Courier, Companies, CPI, Kendallville,
Properties, Publishing, New Media, Dover, REA, M-L, Holdings and FastPencil
being sometimes hereinafter referred to individually as a “Borrower” and
collectively as the “Borrowers”), CITIZENS BANK, NATIONAL ASSOCIATION (formerly
known as RBS Citizens, N.A.) (“Citizens”), KEYBANK NATIONAL ASSOCIATION (“Key”),
JPMORGAN CHASE BANK, N.A., (“JPM”), and TD BANK, N.A. (“TD”; and together with
Citizens, Key and JPM, the “Banks”), and CITIZENS BANK, NATIONAL ASSOCIATION, in
its capacity of administrative agent for the Banks, Issuing Bank (the “Issuing
Bank”) and Swing Line Lender (“Swing Line Lender”) (Citizens in its capacity as
administrative agent being referred to herein as the “Agent”).

 

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that

 

--------------------------------------------------------------------------------


 

is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or IRS
Form W-8BEN, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN-E or IRS Form W-8BEN, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Bank and (2) the undersigned shall have at all times
furnished such Bank with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

--------------------------------------------------------------------------------


 

EXHIBIT H-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of December 19, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among COURIER CORPORATION, a Massachusetts corporation (“Courier”),
COURIER COMPANIES, INC., a Massachusetts corporation (“Companies”), COURIER
PUBLISHING, INC., a Massachusetts corporation (“CPI”), COURIER
KENDALLVILLE, INC., an Indiana corporation (“Kendallville”), COURIER
PROPERTIES, INC., a Massachusetts corporation (“Properties”), NATIONAL
PUBLISHING COMPANY, a Pennsylvania corporation (“Publishing”), COURIER NEW
MEDIA, INC., a Massachusetts corporation (“New Media”), DOVER
PUBLICATIONS, INC., a New York corporation (“Dover”), RESEARCH & EDUCATION
ASSOCIATION, INC., a Delaware corporation (“REA”), MOORE-LANGEN PRINTING
COMPANY, INC., an Indiana corporation (“M-L”), COURIER INTERNATIONAL HOLDINGS,
LLC, a Delaware limited liability company (“Holdings”), and FASTPENCIL, INC., a
Delaware corporation (“FastPencil”) (collectively the “Borrowers”), CITIZENS
BANK, NATIONAL ASSOCIATION (formerly known as RBS Citizens, N.A.) (“Citizens”),
KEYBANK NATIONAL ASSOCIATION (“Key”), JPMORGAN CHASE BANK, N.A., (“JPM”), and TD
BANK, N.A. (“TD”; and together with Citizens, Key and JPM, the “Banks”), and
CITIZENS BANK, NATIONAL ASSOCIATION, in its capacity of administrative agent for
the Banks, Issuing Bank (the “Issuing Bank”) and Swing Line Lender (“Swing Line
Lender”) (Citizens in its capacity as administrative agent being referred to
herein as the “Agent”).

 

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrowers with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-

 

--------------------------------------------------------------------------------


 

8BEN-E or IRS Form W-8BEN, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrowers and the Agent, and (2) the undersigned shall
have at all times furnished the Borrowers and the Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF BANK]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

LIENS

 

Debtor  = Courier Corporation

15 Wellman Avenue

N. Chelmsford, MA 01863

 

Secured Parties

Central National-Gottesman Inc.

Three Manhattanville Road

Purchase, NY 10577

 

Lien is on consigned paper

 

Mueller Martini Corp.

40 Rabro Drive

Happauge, NY 11788

 

Lien is on an adhesive binder line installed in October 2014.  Borrowers have
paid 90%, and are holding back final 10% ($84,000) until satisfied with its
performance.  Borrowers expect the balance to be paid within 30 days.

 

Fujifilm North America Corp

200 Summit Lake Drive

Vahalla, NY 10595

 

Lien is on certain consignment materials (i.e., coatings, cleaners)

 

CIT Equipment Financing Services, Inc.

10201 Centurion Parkway North, Suite 100

Jacksonville, FL 32256

 

Lien is on a leased Xerox copier.

 

The Mosaica Group, LLC

N53 W24615 S. Corporate Circle

Sussex, WI 53089

 

--------------------------------------------------------------------------------


 

Lien is on manufacturing software to the extent not yet paid.  Borrowers owe
approx. $14,000.

 

Debtor = Courier New Media, Inc.

15 Wellman Ave

North Chelmsford, MA 01863

 

Secured Party

Central National Gottesman inc.

Three Manhattanville Rd

Purchase, NY 10577

 

Lien is on consigned paper

 

--------------------------------------------------------------------------------